        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 1 of 193
                                                                               Property Performance®


                                American Home Assurance Company
                                    (A CAPITAL STOCK COMPANY)
                   Executive Offices: 175 Water Street, New York, New York, 10038

                                       COMMERCIAL PROPERTY POLICY
                                             DECLARATIONS

Policy Number: 061818876                                                       Renewal of: 061818876

Item 1. Named Insured and Address:
        UNIVERSITY OF SAINT THOMAS
        3800 MONTROSE BLVD
        HOUSTON, TX 77006-4626
        The Named Insured includes you and/or your affiliated and subsidiary companies and/or
        corporations as now exist or may hereafter be incorporated, constituted or acquired, including
        their interests as may appear in partnerships or joint ventures which you are legally obligated to
        insure.

Item 2. Mortgageholder, Loss Payees, and Additional Insureds: Per Certificates of Insurance on file
        with us or any endorsement attached to and forming a part of this Policy.

Item 3. Policy Period:

        From: 01 February 2020 To: 01 February 2021
        (12:01 a.m., Standard Time at the covered location.)

Item 4. Coverage Territory:

        United States, its territories and possessions and Puerto Rico, including their respective coastal
        waters. If any coverage is provided on a worldwide basis, such worldwide coverage shall not
        include any jurisdiction prohibited or restricted under United Nations resolutions or the trade or
        economic sanctions, laws or regulations of the European Union, United Kingdom or the United
        States of America. Losses are only covered within the coverage territory.

Item 5. Premium:


        A.   Total Premium:                                    $610,000


Item 6. Policy Limit: $224,336,441 This is our maximum liability in any one occurrence as a result of
        all covered loss or damage regardless of the number of covered locations, coverages, or
        covered causes of loss under this Policy.

Item 7. Sublimits of Liability: The sublimits of liability stated in this Policy are part of and not in
        addition to the Policy Limit and any sublimits of liability shown in Item 7.A. below. The
        sublimits of liability are: (1) the maximum amount we will pay for all covered loss or damage
        arising out of the specific perils or coverages and/or (2) the maximum number of days for which
        we will pay for all covered loss or damage for a specific coverage, regardless of the number of
        covered locations, coverages or covered causes of loss under this Policy. The sublimits of
        liability stated in this Policy are per occurrence unless otherwise indicated.




    113812 (1/17)                        ©American International Group, Inc.         Page 1 of 7
                                                All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 2 of 193
  Regardless of the number of occurrences, any Annual Aggregate in this Policy is the maximum
  amount payable for all covered loss or damage for the applicable coverage or covered cause of
  loss.

  If the words NOT COVERED are shown instead of a limit, sublimit amount or number of days,
  or if a specified amount or number of days is not shown corresponding to any coverage or
  Covered Cause of Loss, then no coverage is provided for that coverage or Covered Cause of
  Loss.


  A. Sublimits Applicable to Specified Covered Causes of Loss – Each of these sublimits is part
     of and not in addition to the Policy Limit.

      1. Earth Movement:

         a. Annual Aggregate: $25,000,000 for all covered loss or damage arising out of earth
            movement

         b. Subject to A.1.a. above, the Annual Aggregate for all covered loss or damage
            arising out of earth movement in California, Alaska, Hawaii, and Puerto Rico
            combined: Not Covered

         c. Subject to A.1.a. above, the Annual Aggregate for all covered loss or damage
            arising out of earth movement in the Pacific Northwest Earthquake Zone: Not
            Covered

         d. Subject to A.1.a. above, the Annual Aggregate for all covered loss or damage
            arising out of earth movement in the New Madrid Earthquake Zone: Not Covered

         e. Other Sublimit(s) Applicable to Earth Movement:


      2. Flood:

         a. Annual Aggregate: $15,000,000 for all covered loss or damage arising out of flood

         b. Subject to A.2.a. above, the Annual Aggregate for all covered loss or damage
            arising out of flood in a Special Flood Hazard Area (SFHA) as defined by the Federal
            Emergency Management Agency (FEMA) at the time of the loss: Not Covered

                If the property that sustains physical loss or damage due to flood is partially in such
                Special Flood Hazard Area (SFHA), then the entire property shall be deemed to be in
                that Special Flood Hazard Area (SFHA) and the loss or damage will be subject to the
                sublimit stated A.2.b. above.

         c. Other Sublimit(s) Applicable to Flood:

      3. Named Storm:

         a. Named Storm: $50,000,000 for all covered loss or damage arising out of named
            storm

         b. Subject to A.3.a. above, for all covered loss or damage arising out of named storm
            in the Tier 1 High Hazard Wind Zone (Consisting of Texas to North Carolina,
            Hawaii, Puerto Rico and U.S. Virgin Islands): $50,000,000

         c. Subject to A.3.a. above, for all covered loss or damage arising out of named storm
            in the Tier 1 High Hazard Wind Zone (Consisting of Virginia to Maine): Not
            Covered


113812 (1/17)                      ©American International Group, Inc.            Page 2 of 7
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 3 of 193

         d. Subject to A.3.a. above, for all covered loss or damage arising out of named storm
            in the Tier 1 High Hazard Wind Zone (Florida): Not Covered

         e. Subject to A.3.a. above, for all covered loss or damage arising out of named storm
            in the Tier 2 High Hazard Wind Zone: $50,000,000

         f.        Other Sublimit(s) Applicable to Named Storm:

         For the purpose of the above sublimits of liability, named storm includes, but is not
         limited to, loss or damage from wind, hail, lightning, tornado, rain or water (whether
         driven by wind or not), flood, or any wind driven objects or debris.

         In the event loss or damage by flood occurs concurrently or in any sequence with a
         named storm, regardless of whether the sublimits of liability for flood as shown in
         A.2.a., A.2.b., and/or A.2.c. (hereinafter, the applicable flood sublimit) is/are greater or
         less than the applicable Named Storm sublimit, the maximum amount we will pay per
         occurrence for all such covered loss or damage by flood shall be the applicable flood
         sublimit, subject always to the maximum applicable Named Storm sublimit. However,
         if flood is not covered, the maximum amount we will pay per occurrence for all such
         covered loss or damage arising out of named storm shall exclude loss or damage by
         flood.

      4. Equipment Breakdown: $150,000,000 for all covered loss or damage from equipment
         breakdown.

                  Other Sublimit(s) Applicable to Equipment Breakdown:



      5. Terrorism: Not Covered

  B. Sublimits Applicable to Additional Coverages – Each of these sublimits is part of and not in
     addition to the Policy Limit and any sublimits shown in Item 7.A. of the Declarations.

              1.       Accounts Receivable:                             $1,000,000 if caused by a
                                                                        covered cause of loss or Not
                                                                        Covered if caused by a cyber
                                                                        peril
              2.       Arson or Theft Reward:                           $100,000
              3.       Brands and Labels:                               $1,000,000
              4.       Cyber Coverages:                                 Not Covered
              5.       Debris Removal:                               $2,500,000
              6.       Deferred Payments:                            $250,000
              7.       Demolition and Increased Cost of Construction:
                       Demolition Coverage A:                        $224,336,441
                       Demolition Coverage B:                        $5,000,000
                       Demolition Coverage C:                        $5,000,000
              8.       Errors or Omissions:                          $5,000,000
              9.       Expediting Expenses:                          $500,000
              10.      Fine Arts:                                    $500,000

113812 (1/17)                        ©American International Group, Inc.             Page 3 of 7
                                            All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 4 of 193
           11.   Fire Brigade Charges:                            $100,000
           12.   Fungus, Mold or Spore:                           $1,000,000
           13.   Installation Coverage:                           $500,000
           14.   Land and Water Clean-Up:                         $100,000
           15.   Locks and Keys:                                  $100,000
           16.   Machinery or Equipment Startup Option:           $2,500,000
           17.   Miscellaneous Property:                          $2,500,000
           18.   Money:                                           $100,000
           19.   Newly Acquired Property:                         $2,500,000
           20.   Outdoor Property:                                $500,000
           21.   Pairs or Sets:                                   $10,000,000
           22.   Preservation of Property:                        $1,000,000
           23.   Professional Fees:                               $100,000
           24.   Railroad Rolling Stock:                          Not Covered
           25.   Service Interruption:                            $1,000,000
           26.   Spoilage:                                        $250,000
           27.   Transit:                                         $500,000 maximum per
                                                                  occurrence sublimit, except Not
                                                                  Covered for all time element
                                                                  loss
           28.   Upgrade to Green®:                               25% of the amount payable for
                                                                  direct physical loss or damage,
                                                                  subject to a maximum per
                                                                  occurrence sublimit of
                                                                  $500,000
           29.   Valuable Papers and Records:                     $1,000,000

  C. Sublimits Applicable to Additional Time Element Coverages - Each of these sublimits is part
     of and not in addition to the Policy Limit and any sublimits shown in Item 7.A. of the
     Declarations.

           1.     Attraction Property:                          30 days, subject to a maximum
                                                                per occurrence sublimit of
                                                                $500,000 and a distance
                                                                limitation of 1 Miles
           2.     Contingent Time Element:                      Not Covered
           3.     Contractual Penalties:                        $100,000
           4.     Crisis Management:                            Not Covered
           5.     Extended Period of Indemnity:                 60 days
           6.     Extra Expense:                                $10,000,000
           7.     Ingress & Egress:                             30 days, subject to a maximum
                                                                per occurrence sublimit of
                                                                $1,000,000 and a distance


113812 (1/17)                     ©American International Group, Inc.           Page 4 of 7
                                         All Rights Reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 5 of 193
                                                                         limitation of 1 Miles
                  8.     Interruption by Civil or Military Authority:    30 days, subject to a maximum
                                                                         per occurrence sublimit of
                                                                         $1,000,000 and a distance
                                                                         limitation of 1 Miles
                  9.     Logistics Extra Cost:                           $100,000
                  10.    Rental Value:                                   Not Applicable months
                  11.    Research and Development Expense:               $1,000,000
                  12.    Royalties:                                      Not Covered
                  13.    Service Interruption:                           $1,000,000
                            Extended Period of Indemnity:                60 days
                            Qualifying Period:                           24 hours
                  14.    Soft Costs:                                     $1,000,000

       D. Contractor’s Equipment: The sublimits below for contractor’s equipment are part of and not
          in addition to the Policy Limit and any sublimits shown in Item 7.A. of the Declarations.

           $250,000 for physical loss or damage to contractor’s equipment per item subject to a
           maximum sublimit of $500,000 per occurrence

Item 8. Additional Time Element Provisions:

       A. Ordinary Payroll:                                                         Not Covered

       B. Maximum Operations Period of Indemnity (Gross Profits):                   6 months

       C. Maximum Construction Period of Indemnity (Gross Profits):                 6 months

Item 9. Maximum Amount Payable:

       In the event of covered loss or damage hereunder, our liability shall be limited to the lesser of
       the following:

       A. The actual adjusted amount of covered loss or damage, less applicable deductible(s), or

       B. The Policy Limit or applicable sublimit(s) of liability in this Policy.

Item 10. Deductibles:

       The deductibles shown below apply per occurrence unless otherwise stated.

       A. Policy Deductible:

           $25,000 applicable to all covered loss or damage under this Policy.

       B. Earth Movement:

           1. $250,000 applicable to all covered loss or damage arising out of earth movement.

       C. Flood:

           1. $250,000 applicable to all covered loss or damage arising out of flood.

       D. Named Storm:

           1.   $250,000 any one occurrence for all covered loss or damage arising out of named
                storm (other than as set forth in this Named Storm deductible section);


    113812 (1/17)                        ©American International Group, Inc.              Page 5 of 7
                                                All Rights Reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 6 of 193

          2.   3% of Total Insurable Values at the time of the loss at each covered location involved in
               the loss or damage, subject to a minimum of $250,000 any one occurrence for all
               covered loss or damage arising out of named storm in the Tier 1 High Hazard Wind Zone
               (Consisting of Texas to North Carolina, Hawaii, Puerto Rico and U.S. Virgin Islands);

          3.   2% of Total Insurable Values at the time of the loss at each covered location involved in
               the loss or damage, subject to a minimum of $250,000 any one occurrence for all
               covered loss or damage arising out of named storm in the Tier 2 High Hazard Wind
               Zone;

       E. Equipment Breakdown:

           1. a. Property Damage and Time Element Separate Deductibles:

                Property Damage: $25,000 applicable to all covered loss or damage other than time
                element loss to covered equipment from equipment breakdown and in addition, the
                following Time Element deductible:

                Time Element: 24 hours following the occurrence applicable to all covered time
                element loss from equipment breakdown.

       In each case of loss or damage covered by this Policy, we shall not be liable unless you sustain
       covered loss or damage in a single occurrence greater than any applicable deductible described
       in this Policy and then only for the amount in excess of such deductible.

       If an amount is not shown for any deductible, then that deductible shall not apply. Also, if an
       amount is not shown with respect to a part of a deductible, then such part shall not apply, but
       the rest of the deductible shall apply. When this Policy covers more than one covered location,
       the deductible shall apply against the total loss or damage covered by this Policy in any one
       occurrence, unless otherwise stated herein.

       If two or more deductible amounts provided in this Policy apply to a single occurrence, the total
       to be deducted shall not exceed the largest applicable deductible unless otherwise stated in this
       Policy. However, if a separate Property Damage deductible and a separate Time Element
       deductible apply to loss or damage in a single occurrence, we shall apply both deductibles. For
       any coverage for which there is a waiting period or a time period before coverage commences,
       such period shall apply in addition to any applicable deductible(s) set forth in this Policy.

       For avoidance of doubt, with respect to the largest applicable deductible, if covered loss or
       damage by flood occurs concurrently or in any sequence with a named storm, then we shall
       apply the flood deductible set forth in Item 10.C. or the named storm deductible set forth in
       Item 10.D., whichever is greater.

Special Terms and Conditions:

None

Producer: Marsh Wortham, a division of Marsh USA Inc
Address: 2929 Allen Parkway, Suite 2500
          Houston, TX 77019




    113812 (1/17)                    ©American International Group, Inc.            Page 6 of 7
                                            All Rights Reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 7 of 193


IN WITNESS WHEREOF, we have caused this Policy to be signed on the Declarations by our President,
Secretary and our duly authorized representative.




___________________________________                    __________________________________
President                                              Secretary

This Policy shall not be valid unless signed at the time of issuance by our authorized representative.




___________________________________
Authorized Representative

____________________________________          ___________________        __________________________
Countersignature (if applicable)              Date                       Countersigned At




    113812 (1/17)                      ©American International Group, Inc.            Page 7 of 7
                                              All Rights Reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 8 of 193

                                                      Property Performance®
                                                      Education Segment Endorsement

This endorsement, effective 12:01 A.M., 01 February 2020
Forms a part of Policy No.: 061818876
Issued to: UNIVERSITY OF SAINT THOMAS
By: American Home Assurance Company

This endorsement modifies insurance provided by this Policy:

                                              SCHEDULE

The following sublimits of liability are added to Item 7. of the Declarations:

Each of these sublimits is part of, and not in addition to the Policy Limit and any other sublimits
shown in Item 7.A. of the Declarations.

1.     Personal Property of Students                                         $100,000
2.     Prizes and Giveaways                                                  $250,000
3.     Radioactive Contamination                                             Not Covered
4.     Research Animals                                                      $500,000 per animal
                                                                             subject to a maximum
                                                                             sublimit of $1,000,000
5.     Research Materials                                                    $80,000,000
6.     Evacuation Expenses                                                   $250,000
7.     Fundraising Expenses                                                  $250,000
8.     Relocation Expenses                                                   $10,000,000
9.     Professional Employee Replacement Expense                             $5,000,000
10.    Restocking Expenses for Library Collections                           $5,000,000

The following additional deductible is added to Item 10. of the Declarations:
Evacuation Expenses:

__________________________________________________________________________________________

I.    The following provisions are added to the COVERED PROPERTY Subsection of the INSURING
      AGREEMENT AND COVERED PROPERTY Section:

      1. Buildings or structures donated to you;

      2. Helipads and attached equipment; and

      3. Personal property donated to you.

II. The following Additional Coverages are added to the ADDITIONAL COVERAGES Section:

      1. PERSONAL PROPERTY OF STUDENTS

         We will pay for direct physical loss or damage by a covered cause of loss, not including
         theft, at a covered location to personal property of the type insured under this Policy owned
         by your students, whether or not such property is in your care, custody and control.

      2. PRIZES AND GIVEAWAYS

         We will pay for direct physical loss or damage by a covered cause of loss to your prizes and
         giveaways:

         a. At your fundraising activity or fundraising event; or

124435 (05/19)                         ©American International Group, Inc.                   Page 1 of 8
                                               All Rights Reserved.
    Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 9 of 193



       b. In transit to or from your fundraising activity or fundraising event.

       Prizes and giveaways means:

       a. Precious metals or precious stones;

       b. Motor vehicles and watercraft;

       c. Tickets for sporting events, travel or other entertainment; and

       d. Certificates or vouchers for services;

       that are used by you for fundraising.

       With respect to precious metals or precious stones, a covered cause of loss is limited only
       to the peril of theft.

   3. RADIOACTIVE CONTAMINATION

       If there is direct physical loss or damage, not otherwise excluded, to covered property
       caused by sudden and accidental radioactive contamination from material used or stored or
       from processes conducted at the covered location and there is neither a nuclear reactor nor
       any new or used nuclear fuel at such covered location, then we will pay for:

       a. Such damage to the covered property at the covered location, including resultant
          radiation damage to such covered property, and

       b. The costs to clean-up radioactive contamination from covered property at the covered
          location,

       but not including any costs to test or monitor for any radioactive contamination.

   4. RESEARCH ANIMALS

       We will pay for:

       a. Direct physical loss or damage by a defined peril, not otherwise excluded, at a covered
          location to research animals used in your research and development projects. This
          Additional Coverage applies only if such research animals are fatally injured or their
          destruction is made necessary due to such loss or damage; and

       b. Your reasonable and necessary project restoration costs from the time of direct physical
          loss or damage by a defined peril, not otherwise excluded, at a covered location until
          the research animals are restored to the same degree of completion as existed prior to
          such direct physical loss or damage, but for no more than 24 months from the date of
          such physical loss or damage.

       Project restoration costs do not include ordinary payroll or continuing fixed costs and
       expenses.

       For the purposes of this Additional Coverage, defined peril includes earth movement, flood,
       named storm, terrorism, or interruption of incoming electricity, gas, fuel, steam, water or
       refrigeration, to the extent any such peril(s) are covered.

       In the event that loss or damage is covered under this Additional Coverage and another
       Additional Coverage, then we shall apply the Additional Coverage that has the higher
       sublimit only.


124435 (05/19)                       ©American International Group, Inc.                   Page 2 of 8
                                             All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 10 of 193



   5. RESEARCH MATERIALS

       We will pay for your reasonable and necessary project restoration costs from the time of
       direct physical loss or damage by a defined peril, not otherwise excluded, at a covered
       location until the materials used in your research projects are restored to the same degree of
       completion as existed prior to such direct physical loss or damage, but for no more than 24
       months from the date of such physical loss or damage.

       Project restoration costs do not include ordinary payroll or continuing fixed costs and
       expenses.

       For the purposes of this Additional Coverage, defined peril includes earth movement, flood,
       named storm, terrorism, or interruption of incoming electricity, gas, fuel, steam, water or
       refrigeration, to the extent any such peril(s) are covered.

       In the event that loss or damage is covered under this Additional Coverage and another
       Additional Coverage, then we shall apply the Additional Coverage that has the higher
       sublimit only.

III. The following Additional Time Element Coverages are added to the ADDITIONAL TIME
     ELEMENT COVERAGES Subsection of the TIME ELEMENT COVERAGES Section:

   1. EVACUATION EXPENSES

       We will pay reasonable and necessary evacuation expenses incurred by you as a result of
       compliance with a mandatory evacuation order which requires the evacuation of a covered
       location(s) and first occurs during the policy period.

       This Additional Time Element Coverage begins on the date and time at each covered
       location that the mandatory evacuation order goes into effect and ends 96 hours after the
       date and time at each covered location when the appropriate civil authority allows you to
       return, but in no event longer than 30 days after the mandatory evacuation order goes into
       effect at each covered location (hereinafter, the evacuation period).

       Regardless of the number of covered locations or mandatory evacuation orders, the sublimit
       of liability shown in the above Schedule is the most that we shall pay for all evacuation
       expenses arising out of one occurrence.

       The following additional definitions apply to this Additional Time Element Coverage:

       a. Designated persons means:

           (1) Students, patients, residents and lawful occupants at a covered location; and/or

           (2) Those employees who are essential to implement the mandatory evacuation order at
               a covered location.

       b. Evacuation expenses means expenses incurred during the evacuation period to:

           (1) Transport designated persons to another location;

           (2) House and maintain designated persons at another location;

           (3) Return designated persons to the covered location or, if the covered location is not
               habitable, to a suitable alternative location.

       c. Mandatory evacuation order means the first public broadcast of a compulsory
          evacuation that: (1) is issued by a responsible civil authority as a result of a covered
124435 (05/19)                       ©American International Group, Inc.                   Page 3 of 8
                                             All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 11 of 193



           cause of loss and (2) is specific as to the effective date, time and area affected. No
           coverage is provided for a mandatory evacuation order due to the presence or suspected
           presence of any disease.

   2. FUNDRAISING EXPENSES

       We will pay fixed charges and expenses incurred by you due to the cancellation or
       interruption of a fundraising activity or event as a result of direct physical loss or damage at
       the venue where such fundraising activity or event is taking place due to a covered cause of
       loss.

   3. RELOCATION EXPENSES

       We will pay for reasonable and necessary relocation expenses incurred by you to relocate
       students, residents, lawful occupants or patients to other facilities or properties in the event
       that their rooms or rented space at a covered location are uninhabitable due to direct
       physical loss or damage by a covered cause of loss.

       Relocation expenses means expenses for:

       a. Packing, sorting, and transportation for students, residents, lawful occupants or
          patients, including their personal property;

       b. Re-establishing new utility services, less refunds from discontinued services, at the
          damaged location;

       c. Searching for and securing another facility or property;

       d. Disconnecting and reconnecting fixtures and equipment; and

       e. Storage costs while awaiting possession of another facility or property or restoration of
          an existing facility or property.

       No coverage is provided for:

       a. Loss caused by the termination of a lease or other agreement;

       b. Security deposits, rents or other payments made to landlords or lessors of a new facility
          or property;

       c. Down payments, legal fees and/or closing costs for the purchase of a new facility or
          property; or

       d. Loss or damage to property.

       Relocation expenses do not include any expenses paid under the EVACUATION EXPENSES
       Additional Time Element Coverage.

   4. PROFESSIONAL EMPLOYEE REPLACEMENT EXPENSE

       We will pay for reasonable and necessary expenses to replace the following professional
       employees:

       a. Professors and teachers;

       b. Administrators;

       c. Doctors;

124435 (05/19)                        ©American International Group, Inc.                    Page 4 of 8
                                              All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 12 of 193



       d. Nurses; and

       e. Researchers;

       who resigned due to direct physical loss or damage by a covered cause of loss to a covered
       location, provided that, the period of indemnity exceeds thirty (30) consecutive days.

       Expenses include reasonable and necessary additional costs of hiring third-party recruiting
       firms, advertising expenses and overtime of your employees used to recruit replacement
       professionals, but shall not include the benefits or compensation of your employees, any
       other overtime wages or your general overhead.

   5. RESTOCKING EXPENSES FOR LIBRARY COLLECTIONS

       We will pay for the reasonable and necessary expenses incurred by you to restock,
       re-catalog, relabel, and re-shelve your library books, library documents, including rare
       materials due to direct physical loss or damage by a covered cause of loss at a covered
       location.

IV. The DEMOLITION AND INCREASED COST OF CONSTRUCTION Additional Coverage and
    SPOILAGE Additional Coverage of the ADDITIONAL COVERAGES Section are deleted in their
    entirety and replaced with the following:

   1. DEMOLITION AND INCREASED COST OF CONSTRUCTION

       In the event of direct physical loss or damage by a covered cause of loss to a building at a
       covered location that results in the enforcement of any law, ordinance, governmental
       directive or standard (hereinafter, law or ordinance) in effect at the time of loss or damage
       regulating the construction, repair or use and occupancy of the property, we will pay:

       a. Demolition Coverage A: In accordance with the VALUATION Section, the cost to
          replace the undamaged portion of the damaged building as a consequence of
          enforcement of the current code that requires demolition of the undamaged portion of
          the same building;

       b. Demolition Coverage B: For the cost to demolish and clear the site of the undamaged
          portion of the damaged building, as a consequence of enforcement of the current code
          that requires demolition of the undamaged portion of the same building; and

       c. Demolition Coverage C: For the increased cost of repair or replacement of the damaged
          building and undamaged portion of the same building, limited to the cost that would
          have been incurred in order to comply with the latest code applicable to the repair or
          replacement of the damaged building. However, we shall not be liable for any such
          increased cost unless the damaged building is actually repaired or replaced.

       We shall not be liable for any cost set forth above:

       a. Necessitated by the enforcement of any law or ordinance regulating any form of
          pollutant or contaminant; or

       b. Incurred due to any law or ordinance with which you were legally obligated to comply
          prior to the time of the direct physical loss or damage.

       This Additional Coverage only applies if replacement cost valuation applies to the damaged
       building.



124435 (05/19)                       ©American International Group, Inc.                  Page 5 of 8
                                             All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 13 of 193



       Current code means the law or ordinance in effect at the time of loss or damage regulating
       the construction, repair or use and occupancy of the undamaged portion of the damaged
       building.

       Latest code means the minimum requirements of the latest published International Building
       Code: (1) in effect at the time of loss or damage applicable to the construction, repair or
       use and occupancy of the damaged building where the loss occurred and (2) which would
       be adopted, in due course, by the jurisdiction where the damaged building is located. If the
       International Building Code would not be adopted by the jurisdiction where the damaged
       building is located, then the term latest code shall be replaced by current code in Demolition
       Coverage C.

       International Building Code means the model code regulations published by the International
       Code Council establishing minimum regulations for building systems, including the publicly
       available codes and standards referenced within the International Building Code (IBC) and
       International Existing Building Code (IEBC), whichever is applicable.

       At your sole discretion, you may elect not to apply the latest code to any or all property for
       which coverage is provided under this Additional Coverage. In such case, we will adjust the
       claim in accordance with the other applicable provisions of this Policy.

   2. SPOILAGE

       We will pay for physical loss or damage due to spoilage of your perishable goods, including
       while such goods are in transit, by:

       a. A covered cause of loss. Such physical loss or damage includes spoilage of your
          perishable goods due to contamination from the release of a refrigerant including, but
          not limited to, ammonia; or

       b. An accidental event that results in extremes or changes of temperature, changes in
          relative humidity or changes in texture.

V. The RESEARCH AND DEVELOPMENT EXPENSE Additional Time Element Coverage is deleted
   and replaced with the following Additional Time Element Coverage:

   RESEARCH AND DEVELOPMENT EXPENSE

   We will pay ordinary payroll, but only to the extent shown in Item 8.A. of the Declarations, and
   continuing fixed charges and expenses as a result of direct physical loss or damage by a
   covered cause of loss to covered property utilized in research and development activities. The
   ordinary payroll and continuing fixed charges and expenses must be directly attributable to
   research and development activities, provided that such activities would not have produced
   income during the period of indemnity.

   We shall only pay:

   a. Ordinary payroll until research and development activities have been restarted at the same
      or another location with due diligence and dispatch; and/or

   b. Continuing fixed charges and expenses until that part of the covered location where such
      research and development activities were performed is repaired, rebuilt or replaced with due
      diligence and dispatch.

VI. The following paragraph is added to the end of the EXTRA EXPENSE Additional Time Element
    Coverage:


124435 (05/19)                       ©American International Group, Inc.                   Page 6 of 8
                                             All Rights Reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 14 of 193



     This Additional Coverage does not apply to relocation expenses which are covered under the
     RELOCATION EXPENSES Additional Time Element Coverage and no coverage is provided for
     relocation expenses under this Additional Time Element Coverage.

 VII. The following Valuation provision is added to Subsection B. of the VALUATION Section:

     Research animals, if replaced, will be valued solely at the cost to purchase such commercially
     available laboratory animal. If not replaced, research animals will be valued at the original
     purchase price.

VIII. Exclusion 1.a. of the PERILS EXCLUDED Section is deleted in its entirety and replaced with the
      following:

     Nuclear reaction or nuclear radiation or radioactive contamination from any cause, all whether
     direct or indirect, controlled or uncontrolled, proximate or remote, or contributed to or
     aggravated by a covered cause of loss. However, if fire or sprinkler leakage not otherwise
     excluded ensues, we shall be liable for direct physical loss or damage by such ensuing fire or
     sprinkler leakage, but not including any loss or damage due to nuclear reaction, nuclear
     radiation, or radioactive contamination.

 IX. The following definitions in the DEFINITIONS Section are deleted in their entirety and replaced
     with the following:

     1. Fine arts means paintings; etchings; pictures; tapestries; rare or art glass; art glass
        windows; valuable rugs; statuary; sculptures; antique furniture; antique jewelry; bric-a-brac;
        porcelains; and similar property of rarity, historical value, or artistic merit, including rare
        materials, excluding automobiles, coins, stamps, furs, jewelry, precious stones, precious
        metals, watercraft, aircraft and money.

         Fine arts does not include any item which would qualify as valuable papers and records.

     2. Valuable papers and records means:

         a. Legal and financial agreements such as deeds and mortgages;

         b. Addressograph plates;

         c. Any data stored on printouts, punched cards;

         d. Any paper, record or recording, in any form, that is irreplaceable due to the nature of
            the recording; and

         e. Account receivable records.

         Valuable papers and records does not include fine arts, money or electronic data.

 X. The following definition is added to the DEFINITIONS Section:

        Rare materials means rare: books, manuscripts, periodicals, abstracts, maps and drawings;
         film and other photographically produced records, such as slides and microfilm.
 All other terms and conditions of the Policy remain the same.




 124435 (05/19)                        ©American International Group, Inc.                   Page 7 of 8
                                               All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 15 of 193



                                                       __________________________
                                                       Authorized Representative




124435 (05/19)               ©American International Group, Inc.                    Page 8 of 8
                                     All Rights Reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 16 of 193



Forms a part of Policy No.: 061818876
Issued to: UNIVERSITY OF SAINT THOMAS


                       SPECIAL TERMS AND CONDITIONS SCHEDULE
                                 (CONTINUED FROM DECLARATIONS)

             AIR SUPPORTED STRUCTURES EXCLUSION (133318 (05/19))
The following property is added to the PROPERTY NOT COVERED Section:

        Air supported structures.

As used herein, air supported structures means structures composed of air-pressurized membrane
beams, arches or other elements to enclose space and where the shape of the structure is attained
by air pressure.

         AMENDMENT TO PROFESSIONAL FEES COVERAGE (133315 (05/19))
The PROFESSIONAL FEES Additional Coverage of the ADDITIONAL COVERAGES Section is deleted
in its entirety and replaced with the following:

     PROFESSIONAL FEES

     We will pay reasonable and necessary expenses incurred by you for:

     1. Your accountants, architects, auditors, engineers, or other professionals, or

     2. Your own employees,

     to prepare and certify particulars or details of your claim required by us resulting from a covered
     loss under this Policy for which we have accepted liability.

     We will not pay for expenses incurred by you to utilize the services of property managers,
     attorneys, public adjusters, insurance agents or brokers, or any of their subsidiaries, related or
     associated entities, except that coverage is provided for your broker’s forensic accounting units.
     We will not pay any fees or costs for consultation on coverage or negotiation of claims.

                  BRIDGES AND TUNNELS EXCLUSION (133333 (05/19))
The words, “[b]ridges and tunnels intended for use by motor vehicles” in the PROPERTY NOT
COVERED Section is deleted in its entirety and replaced with the following:

        Bridges and tunnels used for vehicular or rail travel;

                 CONSTRUCTION ALL RISK COVERAGE (133311 (05/19))
                                               SCHEDULE

The following sublimits of liability are added to Item 7.B. of the Declarations:

    New Construction and Additions Sublimit:      $5,000,000
______________________________________________________________

I.   The following covered property is deleted from the COVERED PROPERTY Subsection of
     INSURING AGREEMENT AND COVERED PROPERTY Section:

117390 (02/14)                          ©American International Group, Inc.                  Page 1 of 11
                                                 All Right Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 17 of 193



   New construction and additions under construction at a covered location; and

   Materials, equipment and supplies for new construction, additions, buildings or structures.

II. The following real and personal property is added to PROPERTY NOT COVERED Section:

   New construction and additions under construction; and

   Materials, equipment and supplies for new construction, additions, buildings or structures.

III. Subsection b. of the MISCELLANEOUS PROPERTY Additional Coverage is deleted in its entirety.

IV. The following Additional Coverage is added to the ADDITIONAL COVERAGES Section:

   NEW CONSTRUCTION AND ADDITIONS

   Subject to New Construction and Additions sublimit of liability shown in the above Schedule,
   we will pay for:

   1. Direct physical loss or damage by a covered cause of loss to: (i) new buildings, structures
      and/or additions while in the course of construction at your covered location and (ii)
      materials, equipment and supplies for such new buildings, structures and/or additions at
      your covered location; and

   2. Direct physical loss or damage by a covered cause of loss to construction materials that are
      intended to be used in your construction project at a covered location:

       a. From the time such construction materials are delivered to you or your contractor; and

       b. While such construction materials are:

          i.     Located at an off premises storage site; or

          ii.    In transit from an off premises storage site to another off premises storage site or to
                 your construction project at a covered location; and

   3. Business income loss and extra expense incurred by you during the period of indemnity as
      described for new buildings or additions in the course of construction if the covered
      property sustains direct physical loss or damage by a covered cause of loss.

   In no event, shall extra expense include soft costs. The period of indemnity does not include
   any additional time to meet any law or ordinance requirements.

   The definitions of the Policy apply to this endorsement. However, the following definition is
   added to this endorsement and supersedes any similar definitions to the contrary:

    Off premises storage site means a storage site away from a covered location.

   In the event that loss or damage is covered under this Additional Coverage and another
   Additional Coverage, then we shall apply the Additional Coverage that has the lower sublimit
   only.

                CONTRACTOR’S EQUIPMENT DEFINITION (133312 (05/19))
The following definition is added to the DEFINITIONS Section :



117390 (02/14)                         ©American International Group, Inc.                   Page 2 of 11
                                                All Right Reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 18 of 193



     Contractor’s equipment means equipment owned, leased or operated by contractors and/or
      subcontractors for new construction, additions, alterations or repairs at your covered location
      to the extent of your legal liability for direct physical loss or damage to such property.

The term contractor’s equipment whether or not appearing in boldfaced type in the Policy shall be
treated as having the meaning set forth in this endorsement.

                 COVERAGE TERRITORY AMENDMENT (133314 (05/19))
         (EXCLUDING PUERTO RICO AND UNITED STATES VIRGIN ISLANDS– LOCAL VERSION)

Item 4. of the Declarations, Coverage Territory, is deleted in its entirety and replaced with the
following:

     Item 4. Coverage Territory:

             United States, its territories and possessions, including their respective coastal waters,
             except Puerto Rico and the United States Virgin Islands. If any coverage is provided on
             a worldwide basis, such worldwide coverage shall not include any jurisdiction prohibited
             or restricted under United Nations resolutions or the trade or economic sanctions, laws
             or regulations of the European Union, United Kingdom or the United States of America.
             Losses are only covered within the coverage territory.


         (1) DAMS, DIKES AND LEVEES AND (2) FILL BENEATH ANY BUILDINGS OR
                        STRUCTURES EXCLUSION (133335 (05/19))
I.   Subsection 2. of the PROPERTY NOT COVERED Section is deleted in its entirety and replaced
     with the following:

     2. Land, land values, any substance in or on land, or any alteration to the natural condition of
        the land;

II. The following is added to the PROPERTY NOT COVERED Section:

            Dams, dikes, levees, aqueducts and other surface containments.

            Fill beneath any buildings or structures.

    FURS, JEWELRY, PRECIOUS METALS, PRECIOUS STONES AND SEMI-PRECIOUS
                     STONES EXCLUSION (133320 (05/19))
I.   The following is added to the PROPERTY NOT COVERED Section:

         Furs, jewelry, precious metals, precious stones, and semi-precious stones. This exclusion
          does not apply to precious metals, precious stones and semi-precious stones used by you
          for industrial purposes.

II. The exclusion beginning with the words, “Theft of precious metals . . .” and ending with the
    words, “. . . by you for industrial purposes[.]” is deleted in its entirety from Subsection 2. of the
    PERILS EXCLUDED Section.

For avoidance of doubt, theft of precious metals or precious stones, except for those precious
metals or precious stones used by you for industrial purposes is still excluded.

                      GRAIN ELEVATOR EXCLUSION (133322 (05/19))

117390 (02/14)                         ©American International Group, Inc.                   Page 3 of 11
                                                All Right Reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 19 of 193



The following is added to the PROPERTY NOT COVERED Section:

        Grain elevators

As used herein, grain elevator(s) means the entire grain elevator complex, including receiving and
testing offices, weighbridge, storage facilities, and processing facilities, and further includes any
facility, silo, tower or elevator designed to stockpile, store, process, deposit or move grain.

                               HAIL DEDUCTIBLE (124466 (09/17))
                             (TIER 1 AND TIER 2 HIGH HAZARD HAIL ZONES)

I.   The following Hail deductibles are added to Item 10. of the Declarations:

        Hail

         1. a. Property Damage and Time Element Combined Deductible:

                   $250,000 applicable to all covered loss or damage arising out of hail (other than as
                   set forth in 2. or 3. below); or

                b. Property Damage and Time Element Separate Deductibles:

                   Property Damage: Not applicable to all covered loss or damage other than time
                   element loss arising out of hail (other than as set forth in 2. or 3. below); and

                   Time Element: Not applicable to all covered time element loss arising out of hail
                   (other than as set forth in 2. or 3. below).

         2. 3% of Total Insurable Values at the time of the loss at each covered location involved in
            the loss or damage, subject to a minimum of $250,000 any one occurrence for all
            covered loss or damage arising out of hail in the Tier 1 High Hazard Hail Zone.

         3. 3% of Total Insurable Values at the time of the loss at each covered location involved in
            the loss or damage, subject to a minimum of $250,000 any one occurrence for all
            covered loss or damage arising out of hail in the Tier 2 High Hazard Hail Zone.

         Other Hail Deductible(s):



II. The following definitions are added to the DEFINITIONS Section and supersede any similar
    definitions of this Policy to the contrary:

     1. Tier 1 High Hazard Hail Zone means the following hail zone within the geographic areas of
        the following states:

         Colorado          Counties of Adams, Arapahoe; Baca; Bent; Cheyenne; Crowley; Elbert;
                           Kiowa; Kit Carson; Lincoln; Logan; Morgan; Phillips; Prowers; Sedgwick;
                           Washington; Weld; and Yuma;

         Kansas            Counties of Barber; Barton; Butler; Cheyenne; Clark; Comanche; Cowley;
                           Decatur; Dickinson; Edwards; Ellis; Ellsworth; Finney; Ford; Gove; Graham;
                           Grant; Gray; Greeley; Hamilton; Harper; Harvey; Haskell; Hodgeman; Jewell;
                           Kearny; Kingman; Kiowa; Lane; Lincoln; Logan; Marion; McPherson; Meade;
                           Mitchell; Morton; Ness; Norton; Osborne; Ottawa; Pawnee; Phillips; Pratt;
                           Rawlins; Reno; Rice; Rooks; Rush; Russell; Saline; Scott; Sedgwick; Seward;


117390 (02/14)                          ©American International Group, Inc.                 Page 4 of 11
                                                 All Right Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 20 of 193



                     Sheridan; Sherman; Smith; Stafford; Stanton; Stevens; Sumner; Thomas;
                     Trego; Wallace; and Wichita;

       Nebraska      Counties of Arthur; Banner; Blaine; Box Butte; Brown; Buffalo; Chase;
                     Cherry; Cheyenne; Custer; Dawes; Dawson; Deuel; Dundy; Franklin;
                     Frontier; Furnas; Garden; Gosper; Grant; Harlan; Hayes; Hitchcock; Hooker;
                     Kearney; Keith; Kimball; Lincoln; Logan; Loup; McPherson; Morrill; Perkins;
                     Phelps; Red Willow; Rock; Scotts Bluff; Sheridan; Sherman; Sioux; Thomas;
                     and Valley;

       New Mexico    Counties of Chaves; Curry; Eddy; Lea; Quay; and Roosevelt;

       Oklahoma      Counties of Alfalfa; Beaver; Beckham; Blaine; Caddo; Canadian; Carter;
                     Cimarron; Cleveland; Comanche; Cotton; Custer; Dewey; Ellis; Garfield;
                     Garvin; Grady; Grant; Greer; Harmon; Harper; Jackson; Jefferson; Kay;
                     Kingfisher; Kiowa; Lincoln; Logan; Love; Major; Marshall; McClain; Murray;
                     Noble; Oklahoma; Osage; Pawnee; Payne; Pottawatomie; Roger Mills;
                     Stephens; Texas; Tillman; Washita; Woods; and Woodward;

       South Dakota Counties of Bennett; Butte; Custer; Fall River; Haakon; Harding; Jackson;
                    Lawrence; Meade; Pennington; Perkins; Oglala Lakota; Todd; and Ziebach;

       Texas         Counties of Andrews; Archer; Armstrong; Bailey; Baylor; Borden; Bosque;
                     Brewster; Briscoe; Brown; Callahan; Carson; Castro; Childress; Clay;
                     Cochran; Coke; Coleman; Collin; Collingsworth; Comanche; Concho; Cooke;
                     Cottle; Crane; Crosby; Dallam; Dallas; Dawson; Deaf Smith; Denton;
                     Dickens; Donley; Eastland; Ector; Ellis; Erath; Fisher; Floyd; Foard; Gaines;
                     Garza; Glasscock; Gray; Grayson; Hale; Hall; Hamilton; Hansford; Hardeman;
                     Hartley; Haskell; Hemphill; Hill; Hockley; Hood; Howard; Hutchinson; Jack;
                     Johnson; Jones; Kent; King; Knox; Lamb; Lampasas; Lipscomb; Loving;
                     Lubbock; Lynn; Martin; McCulloch; Midland; Mills; Mitchell; Montague;
                     Moore; Motley; Nolan; Ochiltree; Oldham; Palo Pinto; Parker; Parmer; Pecos;
                     Potter; Randall; Roberts; Rockwall; Runnels; San Saba; Scurry; Shackelford;
                     Sherman; Somervell; Stephens; Sterling; Stonewall; Swisher; Tarrant;
                     Taylor; Terrell; Terry; Throckmorton; Tom Green; Upton; Ward; Wheeler;
                     Wichita; Wilbarger; Winkler; Wise; Yoakum; and Young; and

       Wyoming       Counties of Campbell; Crook; Goshen; Laramie; Niobrara; Platte; and
                     Weston.

   2. Tier 2 High Hazard Hail Zone means the following hail zone within the geographic areas of
      the following states:

       Colorado      Counties of Denver; Douglas; El Paso; Las Animas; Otero; and Pueblo;

       Kansas        Counties of Allen; Anderson; Atchison; Bourbon; Brown; Chase;
                     Chautauqua; Cherokee; Clay; Cloud; Coffey; Crawford; Douglas; Elk;
                     Franklin; Geary; Greenwood; Jackson; Jefferson; Johnson; Labette;
                     Leavenworth; Linn; Lyon; Marshall; Miami; Montgomery; Morris; Nemaha;
                     Neosho; Osage; Pottawatomie; Republic; Riley; Shawnee; Wabaunsee;
                     Washington; Wilson; Woodson; and Wyandotte;

       Missouri      Counties of Andrew; Atchison; Barry; Barton; Bates; Benton; Buchanan;
                     Camden; Cass; Cedar; Christian; Clay; Clinton; Crawford; Dade; Dallas;
                     Dekalb; Dent; Douglas; Franklin; Gasconade; Greene; Henry; Hickory; Holt;
                     Howell; Jackson; Jasper; Jefferson; Johnson; Laclede; Lafayette; Lawrence;


117390 (02/14)                     ©American International Group, Inc.                 Page 5 of 11
                                            All Right Reserved.
    Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 21 of 193



                       Lincoln; Maries; McDonald; Newton; Nodaway; Oregon; Osage; Ozark;
                       Phelps; Platte; Polk; Pulaski; Ray; Shannon; St. Charles; St. Clair; St. Louis;
                       Stone; Taney; Texas; Vernon; Warren; Washington; Webster; and Wright;
                       and the City of St. Louis;

       Nebraska        Counties of Adams; Antelope; Boone; Boyd; Burt; Butler; Cass; Cedar; Clay;
                       Colfax; Cuming; Dodge; Douglas; Fillmore; Gage; Garfield; Greeley; Hall;
                       Hamilton; Holt; Howard; Jefferson; Johnson; Keya Paha; Knox; Lancaster;
                       Madison; Merrick; Nance; Nemaha; Nuckolls; Otoe; Pawnee; Pierce; Platte;
                       Polk; Richardson; Saline; Sarpy; Saunders; Seward; Stanton; Thayer;
                       Thurston; Washington; Wayne; Webster; Wheeler; and York;

       New Mexico      Counties of Colfax; De Baca; Guadalupe; Harding; Lincoln; San Miguel; and
                       Union;

       Oklahoma        Counties of Adair; Atoka; Bryan; Cherokee; Choctaw; Coal; Craig; Creek;
                       Delaware; Haskell; Hughes; Johnston; Latimer; Le Flore; Mayes; McCurtain;
                       McIntosh; Muskogee; Nowata; Okfuskee; Okmulgee; Ottawa; Pittsburg;
                       Pontotoc; Pushmataha; Rogers; Seminole; Sequoyah; Tulsa; Wagoner; and
                       Washington;

       South Dakota Counties of Aurora; Beadle; Bon Homme; Brookings; Brown; Brule; Buffalo;
                    Campbell; Charles Mix; Clark; Clay; Codington; Corson; Davison; Day;
                    Deuel; Dewey; Douglas; Edmunds; Faulk; Gregory; Hamlin; Hand; Hanson;
                    Hughes; Hutchinson; Hyde; Jerauld; Jones; Kingsbury; Lake; Lincoln;
                    Lyman; Marshall; McCook; McPherson; Mellette; Miner; Minnehaha; Moody;
                    Potter; Sanborn; Spink; Stanley; Sully; Tripp; Turner; Union; Walworth; and
                    Yankton;

       Texas           Counties of Anderson; Bandera; Bell; Bexar; Blanco; Bowie; Burnet; Camp;
                       Cass; Cherokee; Comal; Coryell; Crockett; Culberson; Delta; Edwards; Falls;
                       Fannin; Franklin; Freestone; Gillespie; Gregg; Harrison; Hays; Henderson;
                       Hopkins; Hunt; Irion; Jeff Davis; Kaufman; Kendall; Kerr; Kimble; Kinney;
                       Lamar; Limestone; Llano; Marion; Mason; Maverick; McLennan; Medina;
                       Menard; Morris; Navarro; Panola; Presidio; Rains; Reagan; Real; Red River;
                       Reeves; Rusk; Schleicher; Smith; Sutton; Titus; Travis; Upshur; Uvalde; Val
                       Verde; Van Zandt; Williamson; Wood; and Zavala; and

       Wyoming         Counties of Albany; Converse; Johnson; and Sheridan.

    3. Hail, with respect to the application of the deductibles set forth in this Endorsement only,
       means precipitation in the form of small balls or lumps usually consisting of concentric
       layers of clear ice and compact snow.


                 HIGH HAZARD EARTHQUAKE ZONES (134577 (09/19))
                                         (LOCAL VERSION)

The following definitions in the DEFINITIONS Section are deleted and replaced with the following:

   New Madrid Earthquake Zone means the following counties (unless otherwise stated) within the
    following states of the United States of America:

    1. Arkansas: Clay, Craighead, Crittenden, Cross, Greene, Jackson, Lawrence, Lee, Mississippi,
       Monroe, Poinsett, Prairie, Randolph, Sharp, St. Francis;



117390 (02/14)                       ©American International Group, Inc.                   Page 6 of 11
                                              All Right Reserved.
    Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 22 of 193



    2. Illinois: Alexander, Massac, Pulaski, Union, Williamson, Johnson, Pope, Saline, Jackson,
       Franklin, Perry, Hardin, Randolph, Monroe, St. Clair, Washington, Clinton, Bond, Madison,
       Jefferson;

    3. Indiana: Posey, Vanderburgh, Gibson, Warrick, Pike;

    4. Kentucky: Ballard, Carlisle, Fulton, Graves, Hickman, Livingston, McCracken, Marshall,
       Calloway;

    5. Mississippi: Desoto, Tunica, Marshall, Tate, Coahoma, Bolivar;

    6. Missouri: Bollinger, Butler, Cape Girardeau, Dunklin, Mississippi, New Madrid, Pemiscot,
       Scott, Stoddard, St. Louis, St. Francois, St. Charles, Jefferson, Franklin, Warren,
       Washington, Iron, Wayne, Reynolds, Madison, St. Genevieve, Perry and the City of St.
       Louis;

    7. Tennessee: Carroll, Crockett, Dyer, Haywood, Lake, Lauderdale, Obion, Shelby, Tipton,
       Gibson, Madison, Fayette, Hardeman, Weakley.

   Pacific Northwest Earthquake Zone means:

    1. The following counties within Washington state: Clallam, Clark, Cowlitz, Grays Harbor,
       Island, Jefferson, King, Kitsap, Kittitas, Lewis, Mason, Pacific, Pierce, San Juan, Skagit,
       Skamania, Snohomish, Thurston, Wahkiakum, and Whatcom;

    2. The following counties within Oregon state: Benton, Clackamas, Clatsop, Columbia, Coos,
       Curry, Douglas, Jackson, Josephine, Klamath, Lane, Lincoln, Linn, Marion, Multnomah,
       Tillamook, Polk, Washington, Yamhill; and

    3. The Province of British Columbia, Canada.
                    KNOWLEDGE OF OCCURRENCE (124471 (01/17))
                    (RISK MANAGER, LEGAL COUNSEL, EXECUTIVE OFFICER)

The following is added to the GENERAL CONDITIONS Section:

KNOWLEDGE OF OCCURRENCE

Knowledge of loss or damage arising out of an occurrence on the part of your risk manager, legal
counsel, executive officer or anyone authorized to give or receive notice of a claim constitutes
knowledge by you.

As used herein, executive officer means a person holding any of the officer positions created by
your charter, constitution, by-laws or any other similar governing document.

                              LOSS PAYEE (124472 (01/17))
                                           SCHEDULE

Loss Payee:


MailFinance Inc., ISAOA
P.O. Box 3547
Bellevue,

WA 98009
Mail Equip Lease # N11031550A


117390 (02/14)                      ©American International Group, Inc.                Page 7 of 11
                                             All Right Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 23 of 193




BB&T Insurance Center - Real Estate
P.O. Box 200047
Kennesaw, GA 30156-9246


Berkadia Commercial Mortgage, LLC
c/o Berkadia
P.O. Box 557
Ambler, PA 19002


The Bank of New York Mellon Trust Company, N.A.
Attn: Mr. James Henry
601 Travis St., 16th Floor
Houston, TX 77002


The Bank of New York
Attn: Bobby Smith
Towermark Plaza, 3rd Floor
10161 Centurion Pkwy
Jacksonville, FL 32256


The Northern Trust Company, ISAOA
PO Box 7060
Troy, MI 48007-7060


______________________________________________________________

1. Subject to the terms and conditions of this Policy, we will not pay any Loss Payee more than its
   financial interest in the covered property.

2. The Loss Payee shown in the above Schedule is a creditor, including a mortgageholder or
   trustee, whose interest in the covered property is established by such written instruments as:

   a. Warehouse receipts;

   b. A contract for deed;

   c. Bills of lading;

   d. Financing statements; or

   e. Mortgages, deeds of trust, or security agreements.

3. For covered property in which both you and a Loss Payee have an insurable interest:

   a. We will pay for covered loss or damage to each Loss Payee in their order of precedence, as
      interests may appear.




117390 (02/14)                        ©American International Group, Inc.                Page 8 of 11
                                               All Right Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 24 of 193



    b. The Loss Payee has the right to receive loss payment even if the Loss Payee has started
       foreclosure or similar action on the covered property.

    c. If we deny your claim because of your acts or because you have failed to comply with the
       terms of the Policy, including occupation of the premises for purposes more hazardous than
       are permitted by the Policy, the Loss Payee shall still have the right to receive loss payment
       if the Loss Payee:

        (1) Pays any premium due under this Policy at our request if you have failed to do so;

        (2) Submits a signed, sworn proof of loss within 60 days after receiving notice from us of
            the Loss Payee’s failure to do so; and

        (3) Has notified us of any change in ownership, occupancy or substantial change in risk
            known to the Loss Payee.

        All of the terms of this Policy will then apply directly to the Loss Payee.

    d. If we pay the Loss Payee for any loss or damage and deny payment to you because of your
       acts or because you have failed to comply with the terms of this Policy:

        (1) The Loss Payee’s rights will be transferred to us to the extent of the amount of our
            payment; and

        (2) The Loss Payee’s rights to recover the full amount of the Loss Payee’s claim will not be
            impaired.

        At our option, we may pay to the Loss Payee the whole principal on the debt plus any
        accrued interest. In this event, you will pay your remaining debt to us.

    e. If we cancel this Policy, we will give written notice to the Loss Payee at least:

        (1) 10 days before the effective date of cancellation if we cancel for nonpayment of
            premium; or

        (2) 30 days before the effective date of cancellation if we cancel for any other reason.

                       PLAYING FIELD COVERAGE (124481 (01/17))
                                              SCHEDULE

    Playing Field Sublimit:                     $10,000,000 per occurrence

    Description of Playing Field:

    Foot ball field, tennis court, Soccer field, Baseball field and Volley ball court.
________________________________________________________________

The following Additional Coverage is added to the ADDITIONAL COVERAGES Section:

    PLAYING FIELD

    Subject to the Playing Field Sublimit of Liability, we will pay for direct physical loss or damage
    by a covered cause of loss to the playing field at the covered location.




117390 (02/14)                         ©American International Group, Inc.                 Page 9 of 11
                                                All Right Reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 25 of 193



     As used herein, playing field means the playing field(s) as set forth in the Description of Playing
     Field above.

     Coverage for the playing field at the covered location shall only be covered under this Additional
     Coverage.

     UNAUTHORIZED USE OF ELECTRICITY, GAS AND WATER (117394 (01/17))
                                              SCHEDULE

    Unauthorized Use of Electricity, Gas and Water Sublimit: $500,000 per occurrence
______________________________________________________________

The following Additional Coverage is added to the ADDITIONAL COVERAGES Section:

UNAUTHORIZED USE OF ELECTRICITY, GAS AND WATER

Subject to the Unauthorized Use of Electricity, Gas and Water sublimit of liability, we will pay for
the additional cost of electricity, gas and/or water if you are legally responsible for the direct
payment of such services when that cost arises from the unauthorized use by unauthorized persons
taking possession, keeping possession or occupying the covered location.

For coverage to apply: (1) you must immediately report any unauthorized use to us upon such
discovery; and (2) you must take all necessary steps to terminate such unauthorized use as soon as
possible, but in no event later than 30 days after the unauthorized use is discovered. Such
unauthorized use of electricity, gas and/or water must first occur during the policy period and the
expiration date of this Policy shall not cut short the Additional Coverage provided herein.

      VEHICLE PHYSICAL DAMAGE COVERAGE EXTENSION (117395 (01/17))
                                      (ON-PREMISES COVERAGE)

                                                 SCHEDULE

     Vehicle Physical Damage Sublimit:      $3,000,000 per occurrence

______________________________________________________________

The following Additional Coverage is added to the ADDITIONAL COVERAGES Section:

VEHICLE PHYSICAL DAMAGE

Subject to the Vehicle Physical Damage Sublimit, the following changes constitute the addition of
on-premise Vehicle Physical Damage Coverage to this Policy.

I.   The following provision, “[v]ehicles licensed for highway use, railroad rolling stock and
     locomotives;” of the PROPERTY NOT COVERED Section is deleted in its entirety and replaced
     with the following:

        (a) Vehicles licensed for highway use, unless such vehicles are your owned or leased
        vehicles and located at or within 1000 feet of the covered location; (b) railroad rolling stock;
        or (c) locomotives;

II. The following exclusion is added to Subsection 2. of the PERILS EXCLUDED Section:

        Collision of a covered vehicle licensed for highway use with any other vehicle or property.

III. The following Valuation provision is added to Subsection B. of the VALUATION Section:


117390 (02/14)                         ©American International Group, Inc.                 Page 10 of 11
                                                All Right Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 26 of 193



       Covered vehicles licensed for highway use at or within 1000 feet of the covered location
       will be valued at the least of the following:

       a. The actual cash value of the damaged or stolen property at the time and place of the
          loss;

       b. The cost of repairing or replacing the damaged or stolen property with other property of
          like kind and quality at the time and place of the loss; or

       c. The reported value shown in the Schedule corresponding to the damaged or stolen
          covered vehicle.

This Additional Coverage does not apply to any Time Element coverage.

                    WATER DAMAGE DEDUCTIBLE (124508 (01/17))
The following deductible is added to Item 10. of the Declarations:

   Water Damage:

   $50,000 applicable to all covered loss or damage arising out of water damage.

As used herein, water damage means:

a. Discharge or leakage of water or steam from a plumbing, heating, air conditioning or other
   system or appliance; or

b. Discharge or leakage from fire protection equipment, other than discharge due to a fire,
   explosion or earth movement.

All other terms and conditions of the Policy remain the same.




                                                                Authorized Representative




117390 (02/14)                       ©American International Group, Inc.                    Page 11 of 11
                                              All Right Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 27 of 193




                                                                         Property Performance®

                            American Home Assurance Company
                                (A CAPITAL STOCK COMPANY)
          Executive Offices: 175 Water Street, 18th Floor, New York, New York 10038

                                 COMMERCIAL PROPERTY POLICY

Various provisions in this Policy restrict coverage. Please read the entire Policy carefully to
determine rights, duties and what is and is not covered.

Throughout this Policy, the words “you” and “your” refer to the Named Insured shown in Item 1.
on the Declarations. The words “we”, “us” and “our” refer to the Company providing this
insurance. The word “Policy” includes the Declarations, the Special Terms and Conditions,
endorsements and Schedules. The words “Additional Coverage(s)” (without further description)
include all: Additional Coverages and Additional Time Element Coverages.

Other words and phrases that appear in boldface type have special meaning. Refer to: (1) the
DEFINITIONS Section, (2) the SPECIFIED COVERED CAUSES OF LOSS Subsection of the INSURING
AGREEMENT AND COVERED PROPERTY Section, and (3) elsewhere in this Policy. If such
ordinarily boldfaced words and phrases are not bolded then such words and phrases shall include,
but not be limited to, the specific meaning set forth in this Policy.


                 SECTION I – INSURING AGREEMENT AND COVERED PROPERTY

A. INSURING AGREEMENT

   Subject to the terms and conditions of this Policy, we will pay for all risks of direct physical loss
   or damage by a covered cause of loss to covered property at a covered location (or within 1000
   feet thereof) as described in the most recent Statement of Locations and Values on file with us.

B. SPECIFIED COVERED CAUSES OF LOSS

   Subject to the terms and conditions of this Policy, covered causes of loss include the following
   specified covered causes of loss. With respect to earth movement, flood and named storm,
   coverage may be limited to specific areas, regions or zones.

   1. Earth movement, which means any natural or manmade:

       a. Earthquake, including any earth sinking, rising or shifting related to such event;

       b. Landslide, including any earth sinking, rising or shifting related to such event;

       c. Mine subsidence, meaning subsidence of a manmade mine, whether or not mining
          activity has ceased;

       d. Earth sinking, rising or shifting, including soil conditions which cause settling, cracking
          or other disarrangement of foundations or other parts of real or personal property. Soil
          conditions include, but are not limited to, contraction, expansion, freezing, thawing,
          erosion, improperly compacted soil and the action of water under the ground surface;

       e. Shocks, tremors, mudslide, mud flow, rock falls, volcanic eruption, sinkhole collapse, or
          subsidence; or


113813 (1/17)                      ©American International Group, Inc.              Page 1 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 28 of 193



       f.   Tsunami arising out of any of the above.

   2. Flood, which means, whether natural or manmade, flood waters, surface water, waves, tide
      or tidal water, overflow or rupture of a dam, levy, dike or other surface containment
      structure, storm surge, storm tide, the rising, overflowing or breaking of boundaries of
      natural or manmade bodies of water, or the spray from any of the foregoing, all whether
      driven by wind or not. A tsunami shall not be considered a flood.

   3. Named storm, which means a storm that, at any time, has been declared by the United
      States National Weather Service to be a Hurricane, Typhoon, Tropical Cyclone, Tropical
      Storm, or Tropical Depression, including any status or designation change with respect to
      such storm.

   If earth movement, flood or named storm is not covered, then any cause or event occurring
   concurrently or in any sequence with such peril(s) is also not covered, except for direct physical
   loss or damage to covered property caused by fire, sprinkler leakage or explosion following
   earth movement, flood or named storm, whichever is applicable.

   Direct physical loss or damage to covered property caused by fire, sprinkler leakage or explosion
   shall not be considered loss or damage by earth movement, flood or named storm, whichever is
   applicable, within the terms and conditions of this Policy.

   4. Equipment Breakdown, which means direct physical loss or damage to covered equipment
      that is the direct result of an accident.

   5. Terrorism, which means the use or threatened use of force or violence against a person or
      property, or commission of an act dangerous to human life or property, or commission of an
      act that interferes with or disrupts an electronic or communication system, undertaken by
      any person or group, whether or not acting on behalf of or in any connection with any
      organization, government, power, authority or military force, when the effect is to
      intimidate, coerce or harm:

       a. A government;

       b. The civilian population of a country, state or community; or

       c. Disrupt the economy of a country, state or community.

       So long as the Terrorism Risk Insurance Act of 2002, and any revisions or amendments
       thereto (the “Act”) is in effect, terrorism includes a certified act of terrorism defined by
       Section 102. Definitions of the Act.

       If terrorism is covered under this Policy, then a corresponding premium will be shown in
       Item 5.B. of the Declarations. Whether or not terrorism is covered under this Policy, we do
       not cover loss or damage caused directly or indirectly by biological and/or chemical
       terrorism or nuclear terrorism whether controlled or uncontrolled, proximate or remote,
       sudden or over any length of time, or which is contributed to or aggravated by any other
       cause or event. Such biological and/or chemical terrorism or nuclear terrorism is excluded
       regardless of any other cause or event occurring concurrently or in any sequence with such
       biological and/or chemical terrorism or nuclear terrorism.       Biological and/or chemical
       terrorism means the dispersal, discharge, or release of pathogenic, toxic, poisonous, or
       damaging biological or chemical agents or substances in an act(s) of terrorism. Nuclear
       terrorism means an act(s) of terrorism involving or resulting in nuclear reaction or nuclear
       radiation or radioactive contamination.


113813 (1/17)                     ©American International Group, Inc.            Page 2 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 29 of 193



       If terrorism is not covered then any cause or event occurring concurrently or in any
       sequence with such terrorism is also not covered, including, any action taken to prevent,
       defend against, respond to or retaliate against terrorism or suspected terrorism, except for
       direct physical loss or damage to covered property caused by fire following terrorism. With
       respect to this exception for fire following terrorism, no coverage is provided for: (1) fire
       following biological or chemical terrorism or nuclear terrorism, (2) any Additional Coverage,
       except debris removal under the DEBRIS REMOVAL Additional Coverage, or (3) any time
       element loss (including time element loss related to debris removal). Notwithstanding any
       other valuation provision of this Policy to the contrary, we shall only pay the actual cash
       value of the insured building or other covered property at the time and place of the loss
       caused directly by the ensuing fire.

C. COVERED PROPERTY

   We insure the following real property and personal property, unless excluded, at or within
   1000 feet of a covered location that you own, operate, control or for which you are under an
   obligation to insure for direct physical loss or damage, to the extent of your interest in such
   property.

   1. Real Property:

       Such property includes:

       a. Buildings or structures;

       b. New construction and additions under construction at a covered location;

       c. Improvements, betterments, alterations and repairs to buildings or structures;

       d. Materials, equipment and supplies for new construction, additions, buildings or
          structures;

       e. Temporary structures;

       f.   Machinery, equipment, and fixtures that are permanently attached to a building;

       g. Above and below ground pipes, tanks, flues and drains; and

       h. Contractors’ interests in Subsections a. through g. above, inclusive, to the extent that
          you have agreed in writing prior to loss to insure such interests.

   2. Personal Property:

       Such property includes:

       a. Machinery and equipment;

       b. Merchandise, stock, supplies, raw materials and finished goods;

       c. Furniture and fixtures;

       d. Electronic equipment;

       e. Processing water;

       f.   Molds and dies;


113813 (1/17)                        ©American International Group, Inc.        Page 3 of 48
                                            All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 30 of 193



        g. Improvements and betterments in which you have an insurable interest;

        h. Personal property, other than motor vehicles, of your directors, officers and employees
           at a covered location; and

        i.   Personal property of others in your care, custody and control at a covered location and
             for which you are legally liable.


                               SECTION II – ADDITIONAL COVERAGES

Subject to the terms and conditions of this Policy, the following Additional Coverages in this
Section and any Additional Coverage(s) added to this Section by endorsement or through the
Special Terms and Conditions include coverage for business income loss and extra expense (unless
otherwise stated). All loss or damage, including business income loss and extra expense, for which
coverage is provided under the Additional Coverages is subject to the sublimits of liability as shown
in Item 7.B. of the Declarations, sublimits of liability shown elsewhere in this Policy and the Policy
Limit. All extra expense is further limited to the Extra Expense sublimit of liability as shown in Item
7.C. of the Declarations.

In addition, the maximum amount that we will pay per occurrence for all loss or damage with
respect to:

1. Miscellaneous property as set forth in the MISCELLANEOUS PROPERTY Additional Coverage,

2. Newly acquired property as set forth in the NEWLY ACQUIRED PROPERTY Additional Coverage,
   or

3. Locations for which coverage is provided under the ERRORS OR OMISSIONS Additional
   Coverage,

is the corresponding Miscellaneous Property sublimit of liability, Newly Acquired Property sublimit
of liability or Errors or Omissions sublimit of liability, all as shown in Item 7.B. of the Declarations
for each such Additional Coverage regardless of any other applicable coverages, Additional
Coverages or Additional Time Element Coverages.

1. ACCOUNTS RECEIVABLE

    We will pay your shortage in the collection of accounts receivable resulting from: (i) direct
    physical loss or damage by a covered cause of loss to your accounts receivable records or (ii)
    corruption, erasure or alteration by a cyber peril, not otherwise excluded, to your accounts
    receivable records stored as electronic data.

    In addition, we will pay for:

    a. Any collection expenses over and above the normal collection costs; and

    b. Interest charges on any loan to offset impaired collections pending payment of such sums
    that cannot be collected.

    In the event it is not possible to reconstruct your accounts receivable records after they have
    been physically lost or damaged, or corrupted, erased or altered and a shortage in the collection
    of accounts receivable is sustained, in calculating the amount due under this Additional
    Coverage, we shall consider the experience of the business in the collection of accounts
    receivable for the 12 months immediately preceding the month in which the loss or damage
    occurred and take into consideration any fluctuations during this same period.

113813 (1/17)                       ©American International Group, Inc.             Page 4 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 31 of 193



   You shall reimburse us for all amounts you recover on accounts receivable paid by us under this
   Additional Coverage, provided that such amounts were outstanding at the time of such loss or
   damage. Any amount in excess of the amount of loss paid by us under this Additional
   Coverage shall belong to you.

   Unearned interest and service charges on deferred payment accounts and normal credit losses
   on bad debts shall be deducted in determining the recovery hereunder.

   This ACCOUNTS RECEIVABLE Additional Coverage does not apply to loss due to:

   a. Bookkeeping, accounting or billing errors or omissions; or

   b. Alteration, corruption, erasure, falsification, manipulation, concealment, destruction, or
      disposal of accounts receivable records committed to conceal the wrongful giving, taking,
      obtaining or withholding of money, or other property, but only to the extent of such
      wrongful giving, taking, obtaining or withholding.

2. ARSON OR THEFT REWARD

   We cover reasonable payment of any reward offered by you or on your behalf for information
   that leads to conviction of the perpetrator(s) of arson or theft to covered property.

   Regardless of the number of informants, the amount of information obtained or the usefulness
   of such information, our maximum liability for any one occurrence of arson and/or theft is the
   Arson or Theft Reward sublimit of liability as shown in Item 7.B. of the Declarations.

3. BRANDS AND LABELS

   If branded or labelled merchandise covered by this Policy is physically damaged by a covered
   cause of loss and we elect to take all or any part of such merchandise at the value established
   by the terms of this Policy, we will pay reasonable costs incurred by you to:

   a. Stamp “SALVAGE” on the merchandise or its containers or remove or obliterate the brands
      or labels, if such stamp, removal or obliteration will not physically damage the merchandise;
      and

   b. Re-label the merchandise or containers in compliance with the requirements of applicable
      law.

4. CYBER COVERAGES

   a. Electronic Data

       i.   Standard Perils:

            We will pay for: (1) corruption, erasure or alteration of your electronic data by: a
            covered cause of loss or lack of electricity or refrigeration by a covered cause of loss,
            and (2) the actual business income loss sustained by you arising out of such covered
            loss during the cyber period of indemnity. Such electronic data is covered anywhere in
            the world, including while in transit.

       ii. Cyber Perils:

            We will pay for: (1) corruption, erasure or alteration of your electronic data arising out
            of a cyber peril, and (2) the actual business income loss sustained by you arising out of


113813 (1/17)                      ©American International Group, Inc.            Page 5 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 32 of 193



            such covered loss during the cyber period of indemnity. Such electronic data is covered
            anywhere in the world, including while in transit.

            We will not pay for any loss under this Cyber Perils Additional Coverage for which
            coverage is provided under the Electronic Equipment Additional Coverage or would be
            provided under the Electronic Equipment Additional Coverage but for the exhaustion of
            the Electronic Equipment sublimit of liability shown in Item 7.B. of the Declarations.

   b. Electronic Equipment

       We will pay for: (1) your covered electronic equipment, including electronic devices,
       electronic components or electronic storage media that is rendered useless for its intended
       purpose due to the introduction of malicious code which reprograms the software, including
       the firmware of such equipment, and (2) the actual business income loss sustained by you
       arising out of such covered loss during the cyber period of indemnity. Such equipment is
       covered in the coverage territory, including while in transit.

   c. Denial of Service Attack

       We will pay the actual business income loss sustained by you during the cyber period of
       indemnity arising out of a denial of service attack that prevents access to or use of your
       computer system.

   d. Cyber Peril Service Interruption

       We will pay for physical loss or damage to covered property and the actual business income
       loss sustained by you arising from an interruption in: (1) incoming electricity, gas, fuel,
       steam, water, or refrigeration, (2) your cloud computing service or your data, voice or video
       service, or (3) outgoing sewerage, if such interruption is caused by:

       i.   Corruption, erasure or alteration of your service provider’s electronic data on your
            service provider’s computer system by a cyber peril, or

       ii. Denial of service attack that prevents access to or use of your service provider’s
           computer system.

       There shall be no business income loss payable under this Cyber Peril Service Interruption
       Additional Coverage until the interruption exceeds the Cyber Peril Service Interruption
       Qualifying Period shown in Item 7.B. of the Declarations and then the business income loss
       shall be measured from the date and time of the loss. However, such Qualifying Period
       does not apply if there is physical loss or damage to covered property caused by the
       interruption. This Additional Coverage ends on the date and time when: (1) incoming
       electricity, gas, fuel, steam, water, or refrigeration, (2) cloud computing service or data,
       voice or video service, or (3) outgoing sewerage, is restored, plus the lesser of the
       following:

       i.   The actual length of time required to restore your business to the condition that would
            have existed had no loss occurred; or

       ii. The length of time set forth as the Cyber Peril Service Interruption Extended Period of
           Indemnity shown in Item 7.B. of the Declarations,

       subject to the Cyber Peril Service Interruption sublimit of liability shown in Item 7.B. of the
       Declarations.



113813 (1/17)                     ©American International Group, Inc.             Page 6 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 33 of 193



        This period of time shall not be cut short by the end of the policy period.

        Notwithstanding the foregoing, we will not pay for any interruption intentionally caused by
        you or any service provider.

        No extra expense is provided under this Cyber Peril Service Interruption Additional
        Coverage.

        In the event that loss or damage is covered under this Additional Coverage and another
        Additional Coverage, then we shall apply the Additional Coverage that has the higher
        sublimit only.

   e. Data Preservation Expenses

        If coverage is provided under Subsections 4.a. through 4.c. above, inclusive, we will also
        pay the reasonable and necessary costs, over and above normal operating costs, incurred
        by you for your actions during or after a covered:

        i.   Denial of service attack that prevents access to or use of your computer system, to
             temporarily protect against or minimize the effect of such denial of service attack; or

        ii. Loss involving corruption, erasure or alteration of your electronic data on your computer
            system, to prevent further corruption, erasure or alteration of your electronic data on
            your computer system from such loss.

        Such reasonable and necessary costs are limited to the following, and such costs shall not
        be considered an extra expense under any other Additional Coverage:

             (a) Safeguarding your electronic data by moving such data to another location;

             (b) Temporarily obtaining additional bandwidth and/or equipment to support such
                 bandwidth;

             (c) Conducting an investigation (including a forensic investigation) to determine the
                 cause and scope of the denial of service attack or the corruption, erasure or
                 alteration of your electronic data;

             (d) Hiring an expert to consult with you on: (i) the protection of your electronic data
                 and (ii) the eradication of malicious code from your computer system; and

             (e) Paying employee overtime wages or contractor’s costs to protect or preserve your
                 electronic data.

   f.   Additional Exclusions

        The following additional exclusions apply to all Additional Coverages set forth in the CYBER
        COVERAGES Additional Coverage:

        i.   We will not pay any loss, damage, cost or expense arising out of a breach in
             confidentiality or privacy of, or release of, any electronic data for any reason.

        ii. We do not cover theft of any electronic data unless there has been corruption, erasure
            or alteration of your electronic data and then we shall only pay the covered loss that is
            related to the corruption, erasure or alteration of your electronic data.

        iii. We will not pay any extortion payments or public relations expenses.

113813 (1/17)                      ©American International Group, Inc.                Page 7 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 34 of 193



       iv. We will not pay any loss, damage, cost or expense arising out of a cyber peril or denial
           of service attack, otherwise excluded under this Policy.

   The maximum amount that we will pay for all loss or damage (including corruption, erasure or
   alteration) under any single Additional Coverage under this CYBER COVERAGES Additional
   Coverage is the corresponding sublimit of liability for such single Additional Coverage as shown
   in Item 7.B. of the Declarations, regardless of any other applicable coverages, Additional
   Coverages or Additional Time Element Coverages.

   For the purposes of the CYBER COVERAGES Additional Coverage, Subsection 4.a.i, 4.a.ii.,
   4.b., 4.c., 4.d. and 4.e. shall each be treated as a separate Additional Coverage.

5. DEBRIS REMOVAL

   If covered property at a covered location sustains direct physical loss or damage by a covered
   cause of loss, we will pay the reasonable and necessary expenses to remove debris of:

   a. Covered property remaining from the covered location and the area immediately adjacent to
      such covered location; and

   b. Uninsured property from the covered location.

   We shall not be liable for the expense of removing contaminated or polluted uninsured property,
   nor the pollutant or contaminant therein or thereon, whether or not the pollution or
   contamination results from a covered cause of loss.

6. DEFERRED PAYMENTS

   We will pay for your interest in personal property that sustains direct physical loss or damage
   caused by a covered cause of loss that is sold by you under a conditional sale, trust agreement
   or installment or deferred payment plan, but only to the extent you are unable to collect the
   unpaid balance of such interest.

   This DEFERRED PAYMENTS Additional Coverage applies only to loss or damage occurring after
   the personal property is sold but prior to the earlier of the time your financial interest in such
   personal property has ceased or the termination or expiration of this Policy.

   We shall only pay the least of the following:

   a. The total amount of unpaid installments due to you with respect to such personal property;

   b. The extent of your financial interest in such personal property;

   c. The actual cash value of such personal property at the time such direct physical loss or
      damage occurs; or

   d. The cost to repair or replace such personal property with materials of like kind and quality.

   This DEFERRED PAYMENTS Additional Coverage does not apply to: (1) default by the buyer of
   such agreement or plan, or (2) the peril of theft or conversion by the buyer.

7. DEMOLITION AND INCREASED COST OF CONSTRUCTION

   In the event of direct physical loss or damage by a covered cause of loss to a building at a
   covered location that results in the enforcement of any law, ordinance, governmental directive



113813 (1/17)                     ©American International Group, Inc.            Page 8 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 35 of 193



   or standard (hereinafter, law or ordinance) in effect at the time of loss or damage, regulating the
   construction, repair or use and occupancy of the property, we will pay:

   a. Demolition Coverage A: In accordance with the VALUATION Section, the cost to replace
      the undamaged portion of the damaged building as a consequence of enforcement of a law
      or ordinance that requires demolition of the undamaged portion of the same building;

   b. Demolition Coverage B: For the cost to demolish and clear the site of the undamaged
      portion of the damaged building, as a consequence of enforcement of a law or ordinance
      that requires demolition of undamaged portion of the same building; and

   c. Demolition Coverage C: For the increased cost of repair or replacement of the damaged
      building and undamaged portion of the same building, limited to the cost that would have
      been incurred in order to comply with the minimum requirements of such law or ordinance
      regulating the repair or replacement of the damaged building. However, we shall not be
      liable for any such increased cost unless the damaged building is actually repaired or
      replaced.

   We shall not be liable for any cost set forth above:

   a. Necessitated by the enforcement of any law or ordinance regulating any form of pollutant or
      contaminant; or

   b. Incurred due to any law or ordinance with which you were legally obligated to comply prior
      to the time of the direct physical loss or damage.

8. ERRORS OR OMISSIONS

   We will pay for direct physical loss or damage by a covered cause of loss at locations within
   the coverage territory that are owned, leased or operated by you, if such loss or damage is not
   payable under this Policy solely due to:

   a. Any inadvertent error or unintentional omission in the description of the address of the
      property whether made at the inception of the policy period or subsequent thereto; or

   b. Failure through any inadvertent error or unintentional omission to:

       i.   Include in the Statement of Locations and Values any location that you intended to
            cover at the inception of this Policy; or

       ii. Report any newly acquired property before the automatic coverage period ceases under
           the NEWLY ACQUIRED PROPERTY Additional Coverage.

   We shall only pay for such direct physical loss or damage to the extent we would have paid had
   such error or omission not been made.

   It is a condition of this ERRORS OR OMISSIONS Additional Coverage that any error or omission
   be reported to us when discovered and that you shall pay any additional premium due.

   No coverage is provided at any location for new buildings, additions or alterations in the course
   of construction if you have failed to report such location due to an error or omission (other than
   inadvertent error or unintentional omission in the description of the address of the property).

   This ERRORS OR OMISSIONS Additional Coverage does not apply to loss or damage which is
   covered under the MISCELLANEOUS PROPERTY Additional Coverage or NEWLY ACQUIRED
   PROPERTY Additional Coverage.

113813 (1/17)                     ©American International Group, Inc.             Page 9 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 36 of 193



9. EXPEDITING EXPENSES

   We will pay reasonable and necessary expediting expenses to:

   a. Make temporary repairs to covered property; or

   b. Expedite the permanent repair or replacement of covered property;

   that has sustained direct physical loss or damage by a covered cause of loss.

10. FINE ARTS

   We will pay for direct physical loss or damage by a covered cause of loss to your fine arts at a
   covered location, a fair or exhibition or while in transit. However, we will not pay for loss or
   damage as a result of restoring, repairing or retouching processes.

11. FIRE BRIGADE CHARGES

   We will pay the following expenses resulting from a covered cause of loss to covered property:

   a. Fire brigade charges and extinguishing expenses which you incur; and

   b. Loss and disposal of fire extinguishing materials expended.

12. FUNGUS, MOLD OR SPORE

   We will pay for direct physical loss or damage to covered property caused by or resulting from
   fungus, mold or spore, when such fungus, mold or spore is the direct result of direct physical
   loss or damage by a covered cause of loss. This coverage includes reasonable and necessary
   costs or expenses to clean up, remove, contain, treat, detoxify or neutralize fungus, mold or
   spore from covered property resulting from such loss or damage.

13. INSTALLATION COVERAGE

   We will pay for direct physical loss or damage by a covered cause of loss to your materials,
   equipment, machinery and supplies that you designate for use in construction or installation
   projects at locations other than covered locations.

   Coverage begins at the time when the materials, equipment, machinery or supplies arrive at the
   site of installation and ends on the earliest of the following times:

   a. When your interest in such property ceases;

   b. When such property has been substantially accepted by the owner or purchaser; or

   c. When this Policy is cancelled or expires.

14. LAND AND WATER CLEAN-UP

   We will pay reasonable and necessary expenses incurred by you to remove, dispose of, or
   clean-up the actual presence of pollutants or contaminants from land or water at a covered
   location when such land or water is contaminated or polluted due to a covered cause of loss at
   that covered location. This LAND AND WATER CLEAN-UP Additional Coverage does not apply
   unless such expenses are reported to us within 180 days after the date of such covered cause
   of loss.



113813 (1/17)                    ©American International Group, Inc.               Page 10 of 48
                                        All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 37 of 193



15. LOCKS AND KEYS

   We will pay reasonable and necessary expenses incurred by you for replacing or reprogramming
   your locks and keys resulting from direct physical loss or damage to such locks and keys by a
   covered cause of loss.

   Coverage includes the reasonable and necessary cost to replace, adjust or reprogram
   undamaged locks to accept new keys or entry codes.

16. MACHINERY OR EQUIPMENT STARTUP OPTION

   If your covered machinery or equipment has sustained direct physical loss or damage by a
   covered cause of loss and if such machinery or equipment sustains direct physical loss or
   damage as a result of a startup, then you shall have the option to:

   a. Treat all such loss or damage to your machinery and equipment as a single occurrence; or

   b. Treat the subsequent loss or damage to your machinery and equipment as a separate
      occurrence.

   This MACHINERY OR EQUIPMENT STARTUP OPTION Additional Coverage only applies if the
   startup occurs during this policy period or the policy period of the subsequent renewal Policy
   issued by us to you. The additional direct physical loss or damage to your machinery and
   equipment as a result of such startup shall be subject to the Machinery or Equipment Startup
   Option sublimit of liability as shown in Item 7.B. of the Declarations.

   As used herein, startup means:

   a. The introduction of feedstock or other materials into your machinery or equipment; or

   b. The commencement of fuel or energy supply to your machinery or equipment.

17. MISCELLANEOUS PROPERTY

   We will pay for direct physical loss or damage to property of the type insured by a covered
   cause of loss to the extent of your insurable interest:

   a. At or which is a miscellaneous unnamed location;

   b. Consisting of construction materials that are intended to be used in your construction
      project at a covered location:

       i.   From the time such construction materials are delivered to you or your contractor; and

       ii. While such construction materials are:

            (a) Located at an off premises storage site; or

            (b) In transit from an off premises storage site to another off premises storage site or to
                your construction project at a covered location.

       As used herein, off premises storage site means a storage site away from a covered
       location.

   c. Consisting of personal property:

       i.   owned by you; or

113813 (1/17)                      ©American International Group, Inc.             Page 11 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 38 of 193



       ii. in your care, custody and control, but only to the extent of your legal liability,

       while such personal property is temporarily at a location you do not own, rent, lease or
       operate.

   No coverage is provided for new buildings, additions or alterations in the course of construction
   under this MISCELLANEOUS PROPERTY Additional Coverage.

   This MISCELLANEOUS PROPERTY Additional Coverage does not apply to loss or damage which
   is covered under the ERRORS OR OMISSIONS Additional Coverage or NEWLY ACQUIRED
   PROPERTY Additional Coverage.

18. MONEY

   We will pay for direct physical loss or damage to money by a covered cause of loss at a
   covered location, except theft of any kind or description by any means or method including, but
   not limited to, theft by electronic means, burglary, robbery, larceny, conversion, extortion or
   voluntary parting of property for any reason.

19. NEWLY ACQUIRED PROPERTY

   We will pay for direct physical loss or damage by a covered cause of loss to real or personal
   property of the type insured under this Policy that you rent, lease, purchase or acquire after the
   inception date of this Policy to the extent of your interest in such property. This NEWLY
   ACQUIRED PROPERTY Additional Coverage ceases at the earliest of the following:

   a. 120 days after the effective date of the rental, lease, purchase or acquisition of such
      property;

   b. When the newly acquired property is bound by us;

   c. When we notify you that we will not bind the newly acquired property; or

   d. When this Policy is cancelled or expires.

   This NEWLY ACQUIRED PROPERTY Additional Coverage does not apply to loss or damage
   which is covered under the ERRORS OR OMISSIONS Additional Coverage or MISCELLANEOUS
   PROPERTY Additional Coverage.

20. OUTDOOR PROPERTY

   We will pay for direct physical loss or damage to outdoor property at a covered location, but
   only for loss or damage caused directly by a defined peril (other than windstorm or hail), not
   otherwise excluded.

21. PAIRS OR SETS

   If two or more components or parts that comprise covered property are necessary for a whole
   or complete object, then we will pay for the reduction in value of insured components or parts
   of such object due to direct physical loss or damage by a covered cause of loss to the other
   insured components or parts of such object.

22. PRESERVATION OF PROPERTY

   We will pay for:



113813 (1/17)                      ©American International Group, Inc.              Page 12 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 39 of 193



   a. Reasonable and necessary costs, over and above normal operating costs, incurred by you
      for actions to temporarily protect or preserve covered property, and

   b. Direct physical loss or damage by a covered cause of loss to covered property removed
      from a covered location,

   provided that such actions or removal is necessary due to imminent direct physical loss or
   damage to covered property by a covered cause of loss. The Preservation of Property sublimit
   of liability as shown in Item 7.B. of the Declarations does not apply to Subsection b. above.

   This PRESERVATION OF PROPERTY Additional Coverage does not apply to covered property
   while in transit.

23. PROFESSIONAL FEES

   We will pay reasonable and necessary expenses incurred by you for:

   a. Your accountants, architects, auditors, engineers, or other professionals,

   b. Your own employees, or

   c. Your insurance agent’s or broker’s subsidiaries, related or associated entities,

   to prepare and certify particulars or details of your claim required by us resulting from a covered
   loss under this Policy for which we have accepted liability.

   We will not pay for expenses incurred by you to utilize the services of property managers,
   attorneys, public adjusters, or any of their subsidiaries, related or associated entities or
   insurance agents or brokers. We will not pay any fees or costs for consultation on coverage or
   negotiation of claims.

24. RAILROAD ROLLING STOCK

   We will pay for direct physical loss or damage by a covered cause of loss for your insurable
   interest in railroad rolling stock, but only while located at a covered location.

25. SERVICE INTERRUPTION

   We will pay for physical loss or damage to covered property arising from an interruption in: (1)
   incoming electricity, gas, fuel, steam, water or refrigeration, (2) your cloud computing service or
   your data, voice or video service, or (3) outgoing sewerage, caused by direct physical loss or
   damage by a covered cause of loss to a service provider’s property of the type insured under
   this Policy or to a transmission, distribution or communication line or a satellite, situated outside
   of the covered location.

   If such service provider’s property of the type insured and/or transmission, distribution or
   communication lines that sustain loss or damage by a covered cause of loss are located at the
   covered location, then, notwithstanding Subsection 1.e. as set forth in the PERILS EXCLUDED
   Section, we will pay for physical loss or damage to covered property and such loss or damage
   is not subject to the Service Interruption sublimit of liability shown in Item 7.B. of the
   Declarations.

   No coverage for business income loss or extra expense is provided under this SERVICE
   INTERRUPTION Additional Coverage. However, business income loss and extra expense for
   Service Interruption may be provided under the SERVICE INTERRUPTION Additional Time
   Element Coverage.

113813 (1/17)                      ©American International Group, Inc.              Page 13 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 40 of 193



   We shall not pay any loss under this SERVICE INTERRUPTION Additional Coverage for any
   interruption intentionally caused by you or any service provider.

26. SPOILAGE

   We will pay for physical loss or damage due to spoilage of your perishable goods, including
   while such goods are in transit, by a covered cause of loss. Such physical loss or damage
   includes spoilage of your perishable goods due to contamination from the release of refrigerant
   including, but not limited to, ammonia.

27. TRANSIT

   We will pay for direct physical loss or damage to covered property by a covered cause of loss
   while such property is in transit, including the following:

   a. Personal property shipped to customers on F.O.B., C & F, or similar terms. Your contingent
      interest in such shipments is admitted.

   b. Your interest in, and legal liability for, personal property of others in your actual or
      constructive custody.

   c. Personal property of others that you have sold for which you have agreed, prior to loss, to
      insure during the course of delivery.

   d. Reasonable and necessary costs incurred by you following such loss or damage for:

        i.   The transfer of covered property to another road vehicle and the delivery to the original
             destination or return to the original point of shipment, necessitated by fire, collision or
             overturning of any road vehicle operated by you;

        ii. The reloading of covered property onto a road vehicle operated by you for covered
            property which has fallen from a road vehicle operated by you; and

        iii. The removal of debris of covered property and site clearance of covered property, other
             than the removal of pollutants or contaminants.

   e. Preservation of covered property necessarily and reasonably incurred to minimize such loss
      or damage.

   f.   General average and salvage charges on shipments for which coverage is provided under
        this TRANSIT Additional Coverage.

   Subject to the terms and conditions of this Policy, this TRANSIT Additional Coverage attaches
   from the time the property leaves the original point of shipment for the commencement of
   transit and covers thereafter continuously in the due course of transit in the coverage territory
   and Canada until delivered at the destination, provided that, the original point of shipment and
   the point of destination are within the coverage territory.

   Permission is granted to you, without prejudice to this insurance, to accept the ordinary bills of
   lading used by carriers, including released and/or undervalued bills of lading and/or shipping or
   messenger receipts. You may waive subrogation against railroads under sidetrack agreements,
   but you shall not enter into any special agreement with carriers releasing them from their
   common law or statutory liability.

   In addition to the property that is not covered under the PROPERTY NOT COVERED Section, the
   following property is not covered under this TRANSIT Additional Coverage:

113813 (1/17)                       ©American International Group, Inc.             Page 14 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 41 of 193



   a. Property insured under ocean marine policies. Coverage on export shipments, not insured
      under ocean marine policies, does not extend beyond the time when the property is loaded
      on board an overseas vessel or aircraft. Coverage on import shipments, not insured under
      ocean marine policies, does not attach until after discharge from an overseas vessel or
      aircraft;

   b. Waterborne shipments unless by: (i) inland waters; (ii) roll-on/roll-off ferries operating
      between ports; or (iii) coastal shipments;

   c. Shipments made by air unless via regularly scheduled passenger airlines or air freight
      carriers;

   d. Property shipped by mail;

   e. Property of others, including your legal liability therefor, hauled on vehicles owned, leased,
      or operated by you when acting as a common or contract carrier as defined by the
      Interstate Commerce Commission Regulations or other state regulatory agencies; or

   f.   Any transporting vehicle or conveyance.

   These additional exclusions for transit also apply to any Additional Coverage providing coverage
   for transit.

   If another Additional Coverage, other than this TRANSIT Additional Coverage, provides
   coverage for a specific type of covered property or electronic data while such property is in
   transit, then loss or damage for such property shall be subject to the sublimit of liability
   applicable to such Additional Coverage and no coverage for such property shall be provided
   under this TRANSIT Additional Coverage.

28. UPGRADE TO GREEN®

   In the event of direct physical loss or damage to covered property by a covered cause of loss,
   we will pay for reasonable additional costs you incur to:

   a. Repair or replace damaged covered property with that of like kind and quality which
      qualifies as green;

   b. Clean-up, sort, segregate, and transport debris of damaged covered property to recycling
      facilities, if such debris can be recycled. The amount we will pay is in addition to the
      DEBRIS REMOVAL Additional Coverage provided by this Policy;

   c. Replace the physically damaged portion of your roof with a vegetative roof;

   d. Flush out the air in the damaged area of the building that has been upgraded to green with
      100% outside air and provide replacement filtration media for the building’s ventilation
      system that controls the upgraded area;

   e. Hire an architect and/or engineer accredited by a green authority to participate in the design
      and/or construction administration of the damaged portion of the building; and

   f.   Register, re-register and/or apply for certification or recertification of a building in
        accordance with requirements of the green authority.

   The following additional exclusions apply to this UPGRADE TO GREEN Additional Coverage.
   We will not pay to upgrade to green:


113813 (1/17)                     ©American International Group, Inc.           Page 15 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 42 of 193



   a. Stock, raw materials, finished goods, merchandise, production machinery and equipment,
      outdoor property, electronic equipment not used in the functional support of the real
      property, processing water, molds and dies, personal property of others, or personal
      property of directors, officers and employees;

   b. Any property which is valued at other than repair or replacement cost basis; or

   c. Any cost incurred due to any law or ordinance with which you were legally obligated to
      comply prior to the time of the direct physical loss or damage.

   Green means products, materials, methods and processes certified by a green authority that
   conserve natural resources, reduce energy or water consumption, avoid toxic or other polluting
   emissions or otherwise minimize environmental impact.

   Green authority means an authority on green buildings, products, materials, methods or
   processes that is certified and accepted by Leadership in Energy and Environmental Design
   (LEED®), Green Building Initiative Green Globes®, Energy Star Rating System, BREEAM or any
   other recognized green rating system.

29. VALUABLE PAPERS AND RECORDS

   We will pay for direct physical loss or damage to valuable papers and records by a covered
   cause of loss, including while in transit.


                                      SECTION III – VALUATION

Subject to the terms and conditions of this Policy, the property described below will be valued as
follows, unless otherwise provided in this Policy:

A. Buildings:

   1. We shall pay the lesser of:

       a. The cost to repair or replace (whichever is less) the building at the time and place of the
          loss with materials of like kind and quality, without deduction for depreciation and/or
          obsolescence, or

       b. The actual cost incurred to repair or replace the building.

   2. If the building is not repaired or replaced within 2 years after the date of loss, then we shall
      pay the actual cash value of such building at the time and place of the loss.

   3. You may elect to rebuild at another site. However, if you rebuild at another site, then our
      liability shall not be more than what we would have paid to repair or replace at the original
      site.

B. For Property Other Than Buildings: Except with respect to the property set forth in Subsections
   B.1. through B.12. below, adjustment of loss or damage shall be valued at the cost to repair or
   replace (whichever is less) at the time and place of the loss with materials of like kind and
   quality, without deduction for depreciation and/or obsolescence unless not repaired or replaced,
   then at actual cash value:

   1. Stock in process will be valued at the cost of raw materials and labor expended plus the
      proper proportion of overhead charges.



113813 (1/17)                       ©American International Group, Inc.           Page 16 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 43 of 193



   2. Finished goods will be valued at the regular selling price at the location where the loss
      occurred or where the finished goods would ordinarily have been sold, whichever is greater.

   3. Raw materials, supplies and other merchandise not manufactured by you will be valued at
      the replacement cost.

   4. Valuable papers and records will be valued at the cost to replace or restore the property
      with like kind and quality including the cost to research, gather and assemble information.
      If such papers or records are not or cannot be replaced or restored, we will only pay the
      value of the blank papers or blank records.

   5. Electronic data will be valued at the cost to restore the electronic data from duplicates to
      the condition that existed prior to the time of the loss.

       If duplicate electronic data is not available, then the electronic data will be valued at the
       cost to research, gather and assemble the electronic data to the condition that existed prior
       to the time of the loss.

   6. Jigs and fixtures, dies, small tools and patterns will be valued at replacement cost, if
      replacement cost values have been reported to us and if actually replaced; otherwise, such
      items will be valued at the replacement cost minus the proper deduction for depreciation
      and/or obsolescence, but not to exceed the cost to repair or replace the property with
      materials of like kind and quality.

   7. Leasehold improvements and betterments will be valued as follows:

       a. If repaired or replaced at your expense within 2 years after the date of the loss, the cost
          to repair or replace the damaged improvements and betterments with materials of like
          kind and quality;

       b. If not repaired or replaced within 2 years after the date of the loss, a proportion of your
          original cost determined by:

           i.   Multiplying the original cost by the number of days from the date of loss to the
                expiration of the lease; and

           ii. Dividing the amount determined in i. above by the number of days from the
               installation of improvements to the expiration of the lease.

           If your lease contains a renewal option, the expiration of the renewal option period will
           replace the expiration of the lease in this procedure; or

       c. If others pay for repairs or replacement, then no amount shall be payable.

   8. Fine arts will be valued at the least of the following:

       a. The reasonable and necessary cost to repair or replace the fine art;

       b. The appraised value had no loss or damage occurred which will be determined at the
          time of the loss; or

       c. The agreed value, if any, on file with us.

   9. Accounts receivable will be valued in accordance with the ACCOUNTS RECEIVABLE
      Additional Coverage.


113813 (1/17)                      ©American International Group, Inc.           Page 17 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 44 of 193



   10. Property in Transit will be valued as follows:

       a. Property shipped to you or for your account will be valued at the actual invoice to you,
          plus such costs and charges (including your commission as selling agent) as may have
          accrued and become legally due on such property;

       b. Property which has been sold by you and has been shipped to the purchaser or for the
          account of the purchaser (if covered hereunder) will be valued at the amount of your
          selling invoice, including prepaid or advanced freight;

       c. Property of others not under invoice will be valued at the actual market value at the
          point of destination on the date of the loss, less any charges saved which would have
          become due and payable upon delivery at the destination; or

       d. Your property not under invoice will be valued in accordance with this VALUATION
          Section applying at the location from which such property is being transported, less any
          charges saved which would have become due and payable upon delivery at such
          destination.

   11. Railroad rolling stock will be valued at the lesser of the following:

       a. The actual cash value of the railroad rolling stock at the time and place of the loss; or

       b. The cost of repairing or replacing the railroad rolling stock at the time and place of the
          loss with other property of like kind and quality.

   12. Contractor’s equipment will be valued at actual cash value, unless an agreed value is on file
       with us.

C. In the alternative, you may elect not to repair or replace: (1) the building, (2) furniture and
   fixtures, (3) machinery, equipment, and fixtures that are permanently attached to the building,
   (4) electronic equipment and/or (5) leasehold improvements and betterments. In such case, we
   will pay the loss proceeds based upon the cost to repair or replace (whichever is less) such
   property at the time and place of the loss with materials of like kind and quality, without
   deduction for depreciation and/or obsolescence, provided that such proceeds have been
   expended on other capital expenditures related to your business operations within 2 years after
   the date of loss. We will not pay any loss proceeds for increased cost of repair or replacement
   of any property in order to comply with any law or ordinance.

   If the above alternative is not elected by you or not payable under the terms set forth in the
   above paragraph, then the valuation provisions in Subsection A. or B. above, whichever is
   applicable, shall apply to such property.

With respect to this VALUATION Section, unless otherwise specifically stated, we will compute the
valuations at the time and place of the loss.


                             SECTION IV – PROPERTY NOT COVERED

Except as otherwise provided under the Additional Coverages or Additional Time Element
Coverages (and in such event, only to the extent provided therein), we do not insure the following
property:

1. Money or fine arts;



113813 (1/17)                      ©American International Group, Inc.            Page 18 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 45 of 193



2. Land, land values, any substance in or on land, or any alteration to the natural condition of the
   land; however, we do insure the following:

    a. Any manmade: dams, dikes, levees, aqueducts and other surface containments, if values
       for such structures are reported to us and accepted by us; and

    b. Fill beneath any buildings or structures;

3. Water, except water that is contained within any enclosed tank, piping system, or processing
   water;

4. Outdoor property;

5. Standing timber, growing crops or animals;

6. Vehicles licensed for highway use, railroad rolling stock, and locomotives;

7. Property sold by you under conditional sale, trust agreement, installment plan or other deferred
   payment plan;

8. Property in transit;

9. Underground mines, caverns, or mining shafts, and any property contained therein;

10. Offshore property, including offshore rigs, platforms or similar structures, and property
    contained therein or thereon;

11. Watercraft, aircraft including drones, satellites, and spacecraft, except:

    a. When unfueled and manufactured by you; or

    b. When drones are located at a covered location and used as part of your business
       operations;

12. Bridges and tunnels intended for use by motor vehicles;

13. Bulkheads, pilings, docks, piers and wharves;

14. Transmission, distribution and communication lines of any type or description; except when
    located at the covered location or within 1000 feet thereof;

15. Personal property in your care, custody, and control while you are acting as a bailee, a
    warehouseman, or a carrier for hire; and

16. Electronic data.




113813 (1/17)                       ©American International Group, Inc.          Page 19 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 46 of 193



                                   SECTION V – PERILS EXCLUDED

1. Except as otherwise provided under the Additional Coverages or Additional Time Element
   Coverages (and in such event, only to the extent provided therein), we do not insure loss or
   damage caused directly or indirectly by any of the following. Such loss or damage is excluded
   regardless of any other cause or event contributing concurrently or in any sequence to the loss
   or damage. The following exclusions apply whether or not the loss event results in widespread
   damage or affects a substantial area:

   a. Nuclear reaction or nuclear radiation or radioactive contamination from any cause, all
      whether direct or indirect, controlled or uncontrolled, proximate or remote, or contributed to
      or aggravated by a covered cause of loss. However:

       i.   If fire or sprinkler leakage not otherwise excluded ensues, we shall be liable for direct
            physical loss or damage by such ensuing fire or sprinkler leakage, but not including any
            loss or damage due to nuclear reaction, nuclear radiation, or radioactive contamination;
            and

       ii. If there is direct physical loss or damage, not otherwise excluded, to covered property
           caused by sudden and accidental radioactive contamination from material used or stored
           or from processes conducted at the covered location and there is neither a nuclear
           reactor nor any new or used nuclear fuel at such covered location, then we will pay for:

            (a) Such damage to the covered property at the covered location, including resultant
                radiation damage to such covered property, and

            (b) The costs to clean-up radioactive contamination from covered property at the
                covered location,

            but not including any costs to test or monitor for any radioactive contamination.

   b. i.    War, hostile or warlike action in time of peace or war, whether or not declared,
            including action in hindering, combating, or defending against an actual, impending, or
            expected attack:

            (a) By any government or sovereign power (de jure or de facto) or by any authority
                maintaining or using military, naval, or air forces; or

            (b) By military, naval, or air forces; or

            (c) By an agent of any such government, power, authority, or force;

       ii. Any weapon employing atomic fission, fusion or radioactive force, or any weapon that
           disperses radioactive material or a directed-energy or electromagnetic weapon, whether
           in time of peace or war, whether or not its discharge was accidental; or

       iii. Insurrection, rebellion, revolution, civil war, usurped power, seizure or destruction or any
            action taken by governmental authority in hindering, combating, or defending against
            such event;

       Including any consequence of Subsection i., ii., or iii. above of this exclusion.

   c. Asbestos removal, except asbestos that is part of covered property that incurs direct
      physical loss or damage caused by a covered cause of loss at the covered location.



113813 (1/17)                        ©American International Group, Inc.            Page 20 of 48
                                            All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 47 of 193



   d. The actual, alleged or threatened release, discharge, escape or dispersal of pollutants or
      contaminants, all whether direct or indirect, proximate or remote or in whole or in part
      caused by, contributed to or aggravated by any covered cause of loss under this Policy.

        However, this exclusion shall not apply to direct physical loss or damage to covered
        property from pollutants or contaminants caused by a covered cause of loss at the covered
        location, including the cost to clean-up pollutants or contaminants from covered property at
        the covered location resulting from such loss or damage. No coverage is provided for
        testing or monitoring for pollutants or contaminants. For the purpose of the exception to
        this exclusion only, pollutants or contaminants do not include radioactive contaminants.

   e. Lack of:

        i.   Incoming electricity, fuel, water, gas, steam or refrigeration,

        ii. Cloud computing service or data, voice or video service, or

        iii. Outgoing sewerage.

   f.   Costs, expenses, fines or penalties incurred or sustained by or imposed on you by any
        government agency, court or other authority.

   g. Any functioning or malfunctioning or lack of:

        i.   The internet or similar facility; or

        ii. An intranet or private network, computer system, computer or computing device or
            similar facility;

        all unless direct physical loss or damage not otherwise excluded by this Policy ensues, in
        which event, we shall cover only such ensuing loss or damage.

   h. Error or omission in machine programming or instructions of electronic data, including, loss
      attributable to program design constraints, networking compatibility and original business
      software; all unless direct physical loss or damage not otherwise excluded by this Policy
      ensues, in which event, we shall cover only such ensuing loss or damage.

   i.   Loss or damage to electronic equipment, including electronic devices, electronic
        components or electronic storage media that is rendered useless for its intended purpose
        due to the introduction of code which reprograms the software, including the firmware of
        such equipment; all unless direct physical loss or damage not otherwise excluded by this
        Policy ensues, in which event, we shall cover only such ensuing loss or damage.

        This exclusion shall not apply to such aforementioned electronic equipment that is
        physically damaged, other than the loss or damage sustained directly through the
        reprogramming of the software, including the firmware of such equipment.

   j.   Loss or damage due to any cyber peril, denial of service attack, or other similar peril
        affecting electronic data or the access to or use of computer hardware, software or other
        components thereof; all unless direct physical loss or damage not otherwise excluded by
        this Policy ensues, in which event, we shall cover only such ensuing loss or damage.

   k. Any fraudulent or dishonest act or acts committed alone or in collusion with others: by any
      of your proprietors, partners, directors, trustees, officers or employees, or by any party to
      whom property may have been entrusted (other than a carrier for hire).


113813 (1/17)                         ©American International Group, Inc.        Page 21 of 48
                                             All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 48 of 193



        However, a willful act of destruction by your employee without the knowledge of any of
        your proprietors, partners, directors, trustees or officers is covered.

   l.   Fungus, mold or spore; or any spores or toxins created or produced by or emanating from
        such fungus, mold or spore; all unless direct physical loss or damage not otherwise
        excluded by this Policy ensues, in which event, we shall cover only such ensuing loss or
        damage.

   m. Confiscation, seizure, appropriation, expropriation, nationalization, requisition for use or title,
      or willful destruction by any government, sovereign power, civil authority or military
      authority (de jure or de facto).

   n. Loss or damage arising out of any covered cause of loss, Additional Coverages or Additional
      Time Element Coverages for which the words NOT COVERED or for which a specified
      amount or number of days is not shown in Item 7. of the Declarations.

2. We will not pay for loss or damage caused by or attributable to any of the following:

   a. Delay, loss of market, or loss of use.

   b. Indirect, remote, or consequential loss or damage.

   c. Mysterious disappearance or loss or shortage disclosed on taking inventory or any
      unexplained loss.

   d. Voluntary parting with title or possession of any property, including voluntary parting which
      is the result of larceny, false pretenses or any other similar act.

   e. Faulty workmanship, material, construction, installation or design from any cause; all unless
      direct physical loss or damage not otherwise excluded by this Policy ensues, in which
      event, we shall cover only such ensuing loss or damage.

   f.   Processing, fabricating, testing, packaging or other similar operations as part of
        manufacturing or processing of stock, materials or finished goods, including any voluntary
        or involuntary recall of any product for any reason; all unless direct physical loss or damage
        not otherwise excluded by this Policy ensues, in which event, we shall cover only such
        ensuing loss or damage.

   g. Deterioration, depletion, rust, corrosion, erosion, wet or dry rot, decay, evaporation,
      leakage, wear and tear, animal, insect or vermin, inherent vice or latent defect, shrinkage or
      change in color, flavor, texture or finish, extremes or changes of temperature or changes in
      relative humidity, all whether atmospheric or not; all unless direct physical loss or damage
      not otherwise excluded by this Policy ensues, in which event, we shall cover only such
      ensuing loss or damage. However, with respect to extremes or changes in temperature, we
      will cover damage to fire protection equipment and machinery or equipment caused by such
      extremes or changes in temperature.

   h. Settling, cracking, shrinking, bulging, or expansion of pavements, foundations, walls, floors,
      or ceilings; all unless direct physical loss or damage not otherwise excluded by this Policy
      ensues, in which event, we shall cover only such ensuing loss or damage.

   i.   Theft of precious metals or precious stones, except for those precious metals or precious
        stones used by you for industrial purposes.




113813 (1/17)                      ©American International Group, Inc.              Page 22 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 49 of 193



                           SECTION VI – TIME ELEMENT COVERAGES

A. INSURING AGREEMENT

   We will pay the actual business income loss sustained by you due to the necessary partial or
   total interruption of your business operations, services or production during the period of
   indemnity as a result of direct physical loss or damage to: (1) covered property by a covered
   cause of loss or (2) property of the type insured under this Policy by a covered cause of loss
   which directly affects your use of the covered property, provided that you are a lessee or
   occupant of the premises where the direct physical loss or damage occurred.

B. BUSINESS INCOME LOSS CALCULATIONS

   For business income loss covered under this Policy, we will pay the greater of Business Income
   Option #1 or Business Income Option #2, and all time element losses payable under any
   Additional Coverage or Additional Time Element Coverage will be adjusted using the same
   option:

   1. Business Income Option #1 (Gross Profits):

       a. Business income means gross profits which is calculated as the sum produced by
          adding the net profit to the charges and expenses (including ordinary payroll, but only to
          the extent shown in Item 8.A. of the Declarations) which necessarily continue during
          the period of indemnity. If there is no net profit, business income means the sum of
          such charges and expenses which necessarily continue less any loss from business
          operations which would have been sustained had there been no occurrence.

           The amount payable as gross profits shall be limited to such loss resulting from a
           reduction in sales and shall not include rental value.

       b. Net profit means the net profit after charges and expenses, but not including any capital
          receipts, outlays properly chargeable to capital, and deductions for taxes on profits.

   2. Business Income Option #2 (Gross Earnings):

       a. Business income means:

           (1) Gross earnings, less

           (2) Charges and expenses which do not necessarily continue.

       b. Gross earnings means net sales, including the sales value of production, derived from
          the operation of the business, excluding rental value, less the cost of all:

           (1) Raw materials utilized in such production;

           (2) Materials and supplies consumed in the operations or services;

           (3) Services purchased from others (not your employees, including leased or temporary
               employees) that do not continue under contract;

           (4) Merchandise sold; and

           (5) Ordinary payroll (except to the extent ordinary payroll is shown in Item 8.A. of the
               Declarations).



113813 (1/17)                     ©American International Group, Inc.           Page 23 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 50 of 193



   3. Expenses to Reduce Loss

       We will pay expenses, over and above normal operating expenses, you incur in reducing
       loss otherwise payable under this coverage, but in no event shall we be liable for an amount
       greater than that for which we would have been liable had you been unable to continue any
       business operations or services.

C. ADDITIONAL TIME ELEMENT CONDITIONS

   1. The following conditions are taken into consideration when calculating time element loss
      under this Policy:

       a. Any amount recovered elsewhere under this Policy for loss or damage to goods and
          merchandise valued at selling price will not be considered as part of your business
          income loss nor shall the time required for the reproduction of finished goods be
          included as part of your business income loss.

       b. Due consideration shall be given to the experience of the business before the date of
          loss or damage and the probable experience thereafter during the period of indemnity
          had no loss or damage occurred and to the continuation of only those normal charges
          and expenses that would have existed had no interruption of production or suspension
          of business operations or services occurred.

       c. Any goods sold or services rendered at any location, whether or not a covered location,
          for the benefit of the business, either by you or on your behalf, shall be included in
          determining the amount of sales during the period of indemnity.

       d. Due consideration shall be given to any business income which is made up within a
          reasonable period of time, not limited to the period during which business is interrupted.

   2. You agree, as soon as practicable, to use overtime, extra time and any service or property
      owned, controlled or acquired by you or obtainable from other sources, whether or not the
      property or service is at a covered location or at any other location, for the purpose of
      continuing sales and reducing the loss payable hereunder.

   3. You must act with due diligence and dispatch in repairing or replacing, in whole or in part,
      the physically damaged property to the same or equivalent physical and operating
      conditions that existed prior to the damage in order to continue sales and to reduce the loss
      payable hereunder.

D. ADDITIONAL TIME ELEMENT COVERAGES

   The following Additional Time Element Coverages and any Additional Time Element Coverages
   added to this Subsection by endorsement or through the Special Terms and Conditions are
   subject to the terms and conditions of this Policy. All loss or damage, including business
   income loss and extra expense, for which coverage is provided under the Additional Time
   Element Coverages is subject to the sublimits of liability as shown in Item 7.C. of the
   Declarations, the sublimits of liability shown elsewhere in this Policy and the Policy Limit. All
   extra expense is further limited to the Extra Expense sublimit of liability as shown in Item 7.C.
   of the Declarations.

   The period of indemnity for each Additional Coverage or Additional Time Element Coverage shall
   be the period corresponding with Business Income Option #1 (Gross Profits) or Business Income
   Option #2 (Gross Earnings), whichever is applicable, unless a different time period is set forth in
   any of the Additional Coverages or Additional Time Element Coverages.

113813 (1/17)                     ©American International Group, Inc.             Page 24 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 51 of 193



   1. ATTRACTION PROPERTY

       We will pay the actual business income loss sustained by you and extra expense caused by
       direct physical loss or damage by a covered cause of loss to property of the type insured
       under this Policy that attracts business to a covered location, provided that such property is
       within the distance from the covered location as shown in Item 7.C. of the Declarations
       under Attraction Property (hereinafter, the attraction property).

       Coverage begins on the date and time that the attraction property sustains such direct
       physical loss or damage and ends on the date and time that the attraction property could be
       reopened for business, but in no event for more than the number of days shown in Item
       7.C. of the Declarations under Attraction Property.

   2. CONTINGENT TIME ELEMENT

       a. If direct physical loss or damage by a covered cause of loss to property of the type
          insured under this Policy is sustained by your direct supplier or your direct customer,
          anywhere in the world and such loss or damage:

           (1) Wholly or partially prevents your direct supplier from supplying their goods and/or
               services to you; or

           (2) Wholly or partially prevents your direct customer from accepting your goods and/or
               services;

           then we will pay the actual business income loss and extra expense sustained by you
           during the period of indemnity with respect to such property of the type insured under
           this Policy. This coverage does not apply to new buildings or additions in the course of
           construction of any direct supplier or direct customer.

       b. Subject to the Contingent Time Element sublimit(s) of liability shown in Item 7.C. of the
          Declarations, we will pay the actual business income loss and extra expense sustained
          by you in accordance with Subsection a. above:

           (1) If ingress to or egress from your direct supplier’s or your direct customer’s location
               is partially or totally prevented in accordance with the same exclusions, limitations
               and time period that apply to the INGRESS & EGRESS Additional Time Element
               Coverage;

           (2) If an order of civil or military authority limits, restricts or prohibits access to property
               not insured under this Policy, provided that the effect of such order partially or
               totally prohibits access to your direct supplier’s or your direct customer’s location in
               accordance with the same exclusions, limitations and time period that apply to the
               INTERRUPTION BY CIVIL OR MILITARY AUTHORITY Additional Time Element
               Coverage; or

           (3) If an order of civil or military authority limits, restricts or prohibits partial or total
               access to your direct supplier’s or your direct customer’s location and such order is
               a direct result of: (i) a violent crime, suicide, attempted suicide, or armed robbery at
               such location, or (ii) a death or bodily injury (not including, disease or sickness) at
               such location, subject to the same exclusions, limitations and time period that apply
               to CRISIS MANAGEMENT Additional Time Element Coverage.

           No Extended Period of Indemnity shall apply to Subsection b.(1), b.(2), or b.(3).



113813 (1/17)                       ©American International Group, Inc.               Page 25 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 52 of 193



       c. For the avoidance of doubt, the sublimit(s) of liability for Contingent Time Element
          shown in Item 7.C. of the Declarations is/are subject to any applicable sublimit of
          liability for earth movement, flood or named storm.

       d. Notwithstanding the foregoing, this CONTINGENT TIME ELEMENT Additional Time
          Element Coverage does not apply to:

           (1) Any supplier of electricity, gas, fuel, steam, water, refrigeration, sewerage service,
               cloud computing service or data, voice or video service, or

           (2) Your customers, if you are a supplier of electricity, gas, fuel, steam, water,
               refrigeration, sewerage service, cloud computing service or data, voice or video
               service.

   3. CONTRACTUAL PENALTIES

       We will pay for contractual penalties you are legally liable to pay under the written
       provisions of a contract executed prior to the loss or damage due to direct physical loss or
       damage by a covered cause of loss to covered property.

   4. CRISIS MANAGEMENT

       We will pay the actual business income loss sustained by you and extra expense due to an
       order of civil or military authority that limits, restricts or prohibits partial or total access to a
       covered location, provided that such order is a direct result of:

       a. A violent crime, suicide, attempted suicide, or armed robbery at such covered location;
          or

       b. A death or bodily injury (not including, disease or sickness) at such covered location.

       Coverage begins on the date and time that the order of civil or military authority limits,
       restricts or prohibits partial or total access to the covered location and ends on the date and
       time that the covered location could be reopened for business, but in no event for more
       than the number of days shown in Item 7.C. of the Declarations under Crisis Management.

   5. EXTENDED PERIOD OF INDEMNITY

       With respect to: (i) Business Income Option #2 (Gross Earnings), (ii) the RENTAL VALUE
       Additional Time Element Coverage and/or (iii) the CONTINGENT TIME ELEMENT Additional
       Time Element Coverage (Business Income Option #2 – Gross Earnings only), we will pay
       business income loss or rental value loss, whichever is applicable, for the additional length
       of time required to restore your business to the condition that would have existed had no
       loss occurred, commencing with the later of the following dates:

       a. The date on which our liability for loss or damage would otherwise terminate; or

       b. The earlier date on which either:

           (1) Normal operations resume; or

           (2) Repairing, replacing, or rebuilding of the covered property that has been damaged is
               actually completed,

       but in no event for a period of time exceeding the number of days shown in Item 7.C. of the
       Declarations for the Extended Period of Indemnity.

113813 (1/17)                       ©American International Group, Inc.                Page 26 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 53 of 193



       The maximum amount payable for all covered loss under:

       a. This EXTENDED PERIOD OF INDEMNITY Additional Time Element Coverage and the
          RENTAL VALUE Additional Time Element Coverage combined shall be the Rental Value
          sublimit of liability, and

       b. This EXTENDED PERIOD OF INDEMNITY Additional Time Element Coverage and the
          CONTINGENT TIME ELEMENT Additional Time Element Coverage combined shall be the
          applicable Contingent Time Element sublimit of liability.

       This EXTENDED PERIOD OF INDEMNITY Additional Time Element Coverage does not apply
       to any Additional Coverages or Additional Time Element Coverages other than the RENTAL
       VALUE Additional Time Element Coverage and the CONTINGENT TIME ELEMENT Additional
       Time Element Coverage.

   6. EXTRA EXPENSE

       We will pay loss sustained by you for extra expense during the period of indemnity resulting
       from direct physical loss or damage by a covered cause of loss. Extra expense means
       reasonable and necessary:

       a. Extra expense incurred to temporarily continue as nearly normal as practicable the
          conduct of your business;

       b. Extra costs of temporarily using your property or your facilities or the property or
          facilities of others; and

       c. Costs to purchase finished goods from third parties to fulfill orders when such orders
          cannot be met, less the payment received for the sale of such finished goods;

       all less any value remaining at the end of the period of indemnity for property obtained in
       connection with the above.

       The maximum amount that we will pay for all extra expense under this Policy is the Extra
       Expense sublimit of liability as shown in Item 7.C. of the Declarations regardless of any
       other applicable coverages, Additional Coverages or Additional Time Element Coverages.

   7. INGRESS & EGRESS

       We will pay the actual business income loss sustained by you and extra expense caused by
       direct physical loss or damage by a covered cause of loss to property not insured under this
       Policy, provided that:

       a. Such direct physical loss or damage to such property partially or totally prevents
          physical ingress to or egress from a covered location; and

       b. Such property not insured under this Policy is within the distance from the covered
          location as shown in Item 7.C. of the Declarations under Ingress & Egress.

       Coverage begins on the date and time that ingress to or egress from the covered location is
       partially or totally prevented and ends on the date and time that the covered location could
       be reopened for business, but in no event for more than the number of days shown in Item
       7.C. of the Declarations under Ingress & Egress.




113813 (1/17)                    ©American International Group, Inc.            Page 27 of 48
                                        All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 54 of 193



       This INGRESS & EGRESS Additional Time Element Coverage does not apply to any loss
       resulting from disruption of incoming or outgoing electricity, gas, fuel, water, steam,
       sewerage, refrigeration, cloud computing service, or any data, voice or video service.

   8. INTERRUPTION BY CIVIL OR MILITARY AUTHORITY

       We will pay the actual business income loss sustained by you and extra expense if an order
       of civil or military authority limits, restricts or prohibits access to property not insured under
       this Policy provided that:

       a. Such property sustains direct physical loss or damage by a covered cause of loss;

       b. Such property is within the distance from the covered location as shown in Item 7.C. of
          the Declarations under Interruption by Civil or Military Authority; and

       c. The effect of such order is to partially or totally prohibit access to a covered location.

       Coverage begins on the effective date and time of such order and ends on the date and time
       that the covered location could be reopened for business, but in no event for more than the
       number of days shown in Item 7.C. of the Declarations under Interruption by Civil or Military
       Authority.

   9. LOGISTICS EXTRA COST

       We will pay the reasonable and necessary extra cost incurred by you to temporarily
       continue, as nearly normal as practicable, the movement of goods or materials:

       a. Directly between covered locations; or

       b. Directly between a covered location and a location of your direct customer, your direct
          supplier, your contract manufacturer or your contract service provider;

       provided that the normal movement of such goods or materials is disrupted as a result of
       direct physical loss or damage by a covered cause of loss to property of the type insured
       under this Policy located anywhere in the world.

       Coverage begins 48 hours after such disruption and ends when, with due diligence and
       dispatch, the normal movement of goods or materials could be resumed.

       For the purpose of this Additional Time Element Coverage only, property of the type insured
       includes bridges, roadways, tunnels, docks, piers and wharves.

       The following additional exclusions apply to this Additional Time Element Coverage. We
       will not pay for:

       a. Any loss resulting from disruption of incoming or outgoing electricity, gas, fuel, water,
          steam, sewerage, refrigeration, cloud computing service, or any data, voice or video
          service;

       b. Any loss of any income, including business income loss;

       c. Any expenses or costs that usually would have been incurred in conducting the
          business during the same period had there been no disruption of normal movement of
          goods or materials;




113813 (1/17)                      ©American International Group, Inc.              Page 28 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 55 of 193



       d. Any expenses or costs of permanent repair or replacement of property that has been
          damaged or destroyed; or

       e. Any expenses or costs recoverable elsewhere under this Policy.

   10. RENTAL VALUE

       We will pay the actual rental value loss sustained by you due to direct physical loss or
       damage by a covered cause of loss to covered property held for rental to others at a
       covered location. The rental value loss shall not exceed the reduction in rental value less
       charges and expenses which do not necessarily continue.

       Rental value means the sum of:

       a. The total anticipated gross rental income from tenant occupancy of the covered location
          as furnished and equipped by you including taxes, rent based on percentage of sales,
          and other charges paid by tenants with respect to the leased premises;

       b. The amount of all charges which, by the terms of a written lease, are the legal
          obligation of the tenant(s) and which would otherwise be your obligations; and

       c. The fair rental value of any portion of such covered location which you occupy.

       The conditions set forth in the ADDITIONAL TIME ELEMENT CONDITIONS Subsection of
       the TIME ELEMENT COVERAGES Section shall apply to the calculation of rental value loss.
       For the purpose of this RENTAL VALUE Additional Time Element Coverage, any reference to
       business income or period of indemnity contained in such Subsection shall be deemed to
       mean rental value or rental value period, respectively.

       Coverage is only provided for the lesser of:

       a. The rental value period plus the Extended Period of Indemnity; or

       b. The number of months shown in Item 7.C. of the Declarations under Rental Value after
          the date and time of the loss or damage to the covered property held for rental to others
          at a covered location.

   11. RESEARCH AND DEVELOPMENT EXPENSE

       We will pay ordinary payroll, but only to the extent shown in Item 8.A. of the Declarations,
       and continuing fixed charges and expenses as a result of direct physical loss or damage by
       a covered cause of loss to materials used or developed as part of your research and
       development activities. The ordinary payroll and continuing fixed charges and expenses
       must be directly attributable to research and development activities, provided that such
       activities would not have produced income during the period of indemnity.

       We shall only pay:

       a. Covered ordinary payroll until research and development activities have been restarted
          at the same or another location with due diligence and dispatch; and

       b. Continuing fixed charges and expenses until that part of the covered location where
          such research and development activities were performed is repaired, rebuilt or replaced
          with due diligence and dispatch.



113813 (1/17)                     ©American International Group, Inc.           Page 29 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 56 of 193



   12. ROYALTIES

       We will pay loss of income sustained by you during the period of indemnity under a royalty,
       licensing fee, or commission agreement between you and another party arising out of direct
       physical loss or damage by a covered cause of loss to such other party’s property, provided
       that such property is of the type insured under this Policy.

   13. SERVICE INTERRUPTION

       We will pay for the actual business income loss sustained by you and extra expense arising
       from an interruption in: (1) incoming electricity, gas, fuel, steam, water, or refrigeration, (2)
       your cloud computing service or your data, voice or video service, or (3) outgoing
       sewerage, caused by direct physical loss or damage by a covered cause of loss to a service
       provider’s property of the type insured under this Policy or to a transmission, distribution or
       communication line, or a satellite, situated outside of the covered location.

       If such service provider’s property of the type insured and/or transmission, distribution or
       communication lines that sustain loss or damage by a covered cause of loss are located at
       the covered location, then, notwithstanding Subsection 1.e. as set forth in the PERILS
       EXCLUDED Section, we will pay the actual business income loss sustained by you and extra
       expense and such amounts are not subject to the Service Interruption sublimit of liability
       shown in Item 7.C. of the Declarations.

       There shall be no loss payable under this SERVICE INTERRUPTION Additional Time Element
       Coverage until the interruption exceeds the Qualifying Period shown in Item 7.C. of the
       Declarations and then the business income loss shall be measured from the date and time of
       the loss. However, such Qualifying Period does not apply if there is physical loss or
       damage to covered property caused by the interruption. Such Additional Time Element
       Coverage ends on the date and time when: (1) incoming electricity, gas, fuel, steam, water,
       or refrigeration, (2) cloud computing service or data, voice or video service, or (3) outgoing
       sewerage, is restored, plus the lesser of the following:

       a. The actual length of time required to restore your business to the condition that would
          have existed had no loss occurred; or

       b. The length of time set forth as the Extended Period of Indemnity shown in Item 7.C. of
          the Declarations under Service Interruption;

       subject to the Service Interruption sublimit of liability shown in Item 7.C. of the
       Declarations.

       This period of time shall not be cut short by the end of the policy period.

       We shall not pay any loss under this SERVICE INTERRUPTION Additional Time Element
       Coverage for any interruption intentionally caused by you or any service provider.

   14. SOFT COSTS

       For covered property consisting of new buildings, additions or alterations in the course of
       construction only, we will pay for reasonable and necessary soft costs incurred by you
       during the period of delay in completion if such property sustains direct physical loss or
       damage by a covered cause of loss.




113813 (1/17)                      ©American International Group, Inc.               Page 30 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 57 of 193



       Soft costs means:

       a. The amount of actual interim or construction financing interest, including loan fees and
          other one-time charges incurred to negotiate a new construction loan and/or extend the
          existing one;

       b. Real estate taxes and ground rent, if any;

       c. Advertising and promotional expenses;

       d. Cost of additional commissions;

       e. Architects, surveyors, legal, consulting engineers or other fees, not otherwise covered
          under this Policy;

       f.   Project administration expenses, but not including development fees;

       g. Insurance premiums; and

       h. Finder’s fee refunds.

   With respect to the CRISIS MANAGEMENT Additional Time Element Coverage, the INGRESS &
   EGRESS Additional Time Element Coverage and the INTERRUPTION BY CIVIL OR MILITARY
   AUTHORITY Additional Time Element Coverage, if a covered cause of loss results in coverage
   under two or more of these Additional Time Element Coverages, we will only pay for loss under
   one of these Additional Time Element Coverages, whichever you select.

E. ADDITIONAL TIME ELEMENT EXCLUSIONS

   For time element loss covered under this Policy, we will not pay for:

   1. Idle Periods

       Any loss during any period in which business would not or could not have been conducted
       for any reason other than a loss for which coverage would have been provided under this
       Policy.

   2. Remote Loss

       a. Any increase in loss due to the suspension, cancellation, or lapse of any lease, contract,
          license or order;

       b. Any loss due to fines or damages for breach of contract or for late or non-completion of
          orders or penalties of whatever nature; or

       c. Any other consequential or remote loss;

       unless coverage is provided under any Additional Time Element Coverage and then only to
       the extent provided therein.




113813 (1/17)                     ©American International Group, Inc.              Page 31 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 58 of 193



   3. Transit

       Any loss resulting from loss or damage to property in transit, except to the extent provided
       under the TRANSIT Additional Coverage.

   4. Interference by Strikers

       Any increase in loss due to interference at the covered location or the supplier’s or
       customer’s location by strikers or other persons with rebuilding, repairing, or replacing the
       property damaged or destroyed, or with the resumption or continuation of business, or with
       the re-occupancy of such location.

   5. Finished Goods

       Any loss resulting from loss or damage to finished goods nor for the time required for their
       reproduction.


      SECTION VII – CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT

A. ABANDONMENT

   There can be no abandonment of any property to us.

B. ADJUSTMENT OF LOSSES

   Loss or damage will be adjusted with the First Named Insured and shall be payable as directed
   in writing by the First Named Insured subject to: mortgagee; lender; or similar interests; as their
   interests may appear as shown on the Certificates of Insurance or any endorsement attached to
   and forming a part of the Policy. The effective date of any interests will be the issue date of
   the Certificate of Insurance unless a later date is specified on the Certificate of Insurance.

C. APPRAISAL

   If we and you disagree on the value of the property or the amount of loss, either may make
   written demand for an appraisal of the loss. In such event, each party will select a competent
   and impartial appraiser. The two appraisers will select an umpire. If the appraisers cannot
   agree on an umpire, either may request that selection be made by a judge of a court having
   jurisdiction. The appraisers will state separately the replacement cost and actual cash value of
   the property and amount of loss. If they fail to agree, they will submit their differences to the
   umpire. A decision agreed to by any two will be binding. Each party will:

   1. Pay its chosen appraiser; and

   2. Bear the other expenses of the appraisal and umpire equally.

   If there is an appraisal, it is without prejudice to our rights under the terms and conditions of
   this Policy and our right to deny the claim in whole or in part.

D. CONTROL OF DAMAGED MERCHANDISE

   This Policy gives you control of physically damaged finished goods that have been
   manufactured by or for you, provided that such goods have been physically damaged as a result
   of direct physical loss or damage by a covered cause of loss.




113813 (1/17)                     ©American International Group, Inc.             Page 32 of 48
                                         All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 59 of 193



   Under such circumstances, you shall have full rights to the possession and control of all such
   physically damaged finished goods, provided that you perform or have proper testing performed
   to demonstrate what property is physically damaged.

   You, exercising reasonable judgment, will decide if the physically damaged finished goods can
   be reprocessed or sold. Physically damaged finished goods judged by you to be fit for
   reprocessing or for selling will be sold or otherwise disposed of and the salvage proceeds shall
   be handled in accordance with the SALVAGE AND RECOVERIES Subsection of the GENERAL
   CONDITIONS Section.

   These rights and obligations also are extended to merchandise that you are contractually
   obligated by the manufacturer or designer to exercise Control of Damaged Merchandise, as long
   as the obligation is in writing prior to the loss or damage.

E. PARTIAL PAYMENT OF LOSS

   In the event the amount of loss or damage for which we are liable is determined by us to be in
   excess of the applicable deductible, we may advance partial payment(s) with respect to any
   claim, subject to all other terms and conditions of this Policy.

F. REQUIREMENTS IN CASE OF LOSS OR DAMAGE

   In case of loss or damage, you shall:

   1. Give written notice of any loss or damage to us as soon as practicable after the date of
      such loss or damage;

   2. Promptly contact the applicable authority having jurisdiction in the event a law has been
      broken, and promptly file a written report with such authority;

   3. Protect the property from further loss or damage;

   4. Separate the damaged and undamaged personal property;

   5. Maintain such property in the best possible order;

   6. Furnish a complete inventory of the lost, destroyed, damaged and undamaged property,
      showing in detail quantities, costs, actual cash value and amount of loss claimed;

   7. Allow us to examine and audit your books and records at any reasonable time for the
      purpose of investigating or verifying any claim;

   8. Furnish all other documents or insurance policies that we may reasonably require;

   9. Allow us to access and inspect any damaged or undamaged property;

   10. Submit to examination under oath at such times as we reasonably may require concerning
       any matter relating to this insurance or any claim;

   11. Cooperate with us in all aspects of any claim and provide us with any additional information
       that we require; and




113813 (1/17)                     ©American International Group, Inc.           Page 33 of 48
                                         All Rights Reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 60 of 193



     12. Provide us with a proof of loss, signed and sworn to by you as soon as practicable, but in
         no event more than 90 days after a loss, stating your knowledge and belief as to the
         following:

        a. The time and origin of the loss;

        b. Your interest and the interest of all others in the property;

        c. The value of each item thereof determined in accordance with the VALUATION Section
           and the amount of loss thereto and all encumbrances thereon;

        d. All other contracts of insurance, whether collectible or not, covering any of the covered
           property; and

        e. Any changes in the title, use, occupancy, location, possession or exposures of the
           covered property subsequent to the issuance of this Policy, by whom and for what
           purpose any building herein described and the several parts thereof were occupied at
           the time of loss, whether or not it then stood on leased ground.

G. SETTLEMENT OF CLAIMS

     The amount of loss for which we may be liable shall be payable within 30 days after proof of
     loss, as herein required, is received and agreed to by us or the amount of loss is determined by
     appraisal in accordance with the APPRAISAL Subsection of the CONDITIONS APPLICABLE TO
     LOSS ADJUSTMENT AND SETTLEMENT Section.

     We shall have the option to take all or any part of the property at the agreed or appraised value,
     or to repair, rebuild or replace the property physically lost or damaged with other of like kind
     and quality, within a reasonable time, upon providing you with notice of our intention to do so
     within 60 days after our receipt of the proof of loss herein required.

H. SUBROGATION

     We may require from you an assignment of all rights of recovery against any party for loss to
     the extent that payment is made by us. However, you have the right to waive subrogation,
     provided such waiver is entered into by you in writing prior to the loss.

     Any recovery by us as a result of subrogation proceedings arising out of an occurrence, after
     expenses, including our legal fees, incurred in such subrogation proceedings are deducted, shall
     accrue to you in the proportion that the deductible amount and/or any provable uninsured loss
     amount bears to the entire provable loss amount.

     You will cooperate with us and, upon our request and expense will:

     1. Attend hearings and trials;

     2. Assist in effecting settlements, securing and giving evidence, obtaining the attendance of
        witnesses, and conducting suits.

I.   SUIT AGAINST COMPANY

     No suit, action or proceeding for the recovery of any claim under this Policy shall be sustainable
     in any court of law or equity unless the same be commenced within 24 months immediately
     after the date of the loss, provided however, that if under the laws of the applicable jurisdiction
     such time limitation is unenforceable, then the period within which such action or proceeding


113813 (1/17)                         ©American International Group, Inc.           Page 34 of 48
                                             All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 61 of 193



   must be commenced shall be the shortest period of time permitted by the laws of such
   jurisdiction.


                             SECTION VIII – GENERAL CONDITIONS

A. ASSIGNMENT

   You may not assign this Policy without our prior written consent.

B. CANCELLATION

   This Policy may be cancelled by the First Named Insured at any time by surrendering this Policy
   to us or by mailing or delivering to us written notice stating when thereafter such cancellation
   shall take effect. We may cancel this Policy by giving the First Named Insured written notice
   stating when, not less than 90 days thereafter, or 10 days thereafter for nonpayment of
   premium, such cancellation shall be effective.

   We shall pay return premium to the First Named Insured on a pro-rata basis if we cancel and on
   a short rate basis (meaning 90% of the unearned premium) if the First Named Insured cancels.

   Payment or tender of any unearned premium by us shall not be a condition precedent to the
   effectiveness of cancellation, but such payment shall be made as soon as practicable.

   If any specific state amendatory endorsement provides less than 90 days notice of cancellation
   for reasons other than nonpayment of premium, where permitted by law, we shall provide the
   90 days notice set forth herein.

C. CONCEALMENT, MISREPRESENTATION OR FRAUD

   This Policy is voidable by us if you, whether before or after a loss, have willfully concealed or
   misrepresented any material fact or circumstance concerning this insurance or the subject
   thereof or have committed any act of fraud, attempted fraud or false swearing concerning any
   matter relating to this insurance or the subject thereof.

D. CONFORMANCE TO STATUTE

   Any provisions of this Policy which are in conflict with statutes applicable to this Policy are
   understood, declared and acknowledged by us to be amended to conform to such statutes.

E. DIVISIBLE CONTRACT

   Subject to the CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL
   CONDITIONS Section, if any covered location includes two or more buildings or the contents of
   two or more buildings, the breach of any condition of this Policy with respect to any one of the
   insured buildings or contents contained within any one insured building, shall not prejudice your
   right to recover for direct physical loss or damage by a covered cause of loss occurring in any
   other insured building or contents contained within any other insured building if, at the time of
   such loss or damage, a breach of condition does not exist with respect to such other building or
   contents.

F. ECONOMIC AND TRADE SANCTIONS

   We shall not be deemed to provide cover and we shall not be liable to pay any claim or provide
   any benefit hereunder to the extent that the provision of such cover, payment of such claim or
   provision of such benefit would expose us, our parent company or our ultimate controlling

113813 (1/17)                     ©American International Group, Inc.           Page 35 of 48
                                         All Rights Reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 62 of 193



     entity to any sanction, prohibition or restriction under United Nations resolutions or the trade or
     economic sanctions, laws or regulations of the European Union, United Kingdom or the United
     States of America.

G. FIRST NAMED INSURED

     If this Policy insures more than one person or organization, the First Named Insured is
     authorized to act on behalf of all other insureds with respect to such insureds’ rights,
     obligations, and duties under this Policy including, but not limited to, the giving and receiving of
     notices under this Policy. Payment of loss or return premium under this Policy to the First
     Named Insured shall satisfy our obligations with respect to all insureds under this Policy.

H. GOVERNING LAW

     Any interpretation of this Policy or issue relating to its construction, validity or operation shall
     be determined by the laws of the United States or of any applicable state in the United States.
     The parties will submit to the exclusive jurisdiction of the applicable court within the United
     States.

I.   INCREASE IN HAZARD

     This Policy will not apply to any loss at a covered location to the extent that such loss is a
     result of or in connection with a material increase in hazard over which you have control or
     knowledge. Any material increase in hazard at one or more covered locations will not affect
     coverage at other covered locations where, at the time of loss or damage, the increase in
     hazard does not exist.

J. INSPECTION

     We shall be permitted, but not obligated, to inspect covered property at all reasonable times
     during the policy period. Neither our right to make inspections nor the making thereof nor any
     report thereon shall constitute any undertaking by us, on behalf of or for the benefit of you or
     others, to determine or warrant that such covered property is safe or healthful or that such
     covered property complies with any law, rule, regulation, code, engineering or industry
     standard.

K. LIBERALIZATION

     If we adopt a standard revision to our Property Performance Policy that would broaden the
     coverage under this Policy within 45 days prior to the inception date of this Policy or during the
     policy period of this Policy and if no additional premium is required for such revision, then the
     broadened coverage will immediately apply to this Policy.

L. MORTGAGEHOLDERS

     1. We will pay for covered loss of or damage to buildings or structures to each mortgageholder
        shown on the Declarations in their order of precedence, as their interests may appear.

     2. Any such mortgageholder has the right to receive loss payment even if the mortgageholder
        has commenced foreclosure or similar action on the building or structure.

     3. If we deny your claim because of your acts or because you have failed to comply with the
        terms of this Policy, any such mortgageholder will nevertheless have the right to receive
        loss payment if such mortgageholder:



113813 (1/17)                        ©American International Group, Inc.             Page 36 of 48
                                            All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 63 of 193



       a. Pays the premium due under this Policy at our request if you have failed to do so;

       b. Submits a signed, sworn proof of loss within 60 days after receiving notice from us of
          your failure to do so; and

       c. Has notified us of any change in ownership, occupancy, or substantial change in risk
          known to the mortgageholder.

       All of the terms of this Policy will then apply directly to the mortgageholder.

   4. If we pay the mortgageholder for any loss or damage and deny payment to you because of
      your acts or because you have failed to comply with the terms of this Policy:

       a. The mortgageholder's rights under the mortgage will be transferred to us to the extent
          of the amount we pay; and

       b. The mortgageholder's right to recover the full amount of the mortgageholder's claim will
          not be impaired.

       At our option, we may pay to the mortgageholder the whole principal on the mortgage plus
       any accrued interest. In this event, your mortgage and note will be transferred to us and
       you will pay your remaining mortgage debt to us.

   5. If we cancel this Policy, we will give written notice to the mortgageholder at least:

       a. 10 days before the effective date of cancellation if we cancel for your nonpayment of
          premium or

       b. 30 days before the effective date of cancellation if we cancel for any other reason.

M. NO BENEFIT TO BAILEE

   No person or organization, other than you, having custody of covered property will benefit from
   this insurance.

N. OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE

   In the event there is other insurance covering loss or damage insured under this Policy, then this
   Policy shall apply only as excess and in no event as contributory insurance (unless this Policy is
   specifically written to be contributory insurance), and then only after all such other insurance
   has been exhausted, whether or not such insurance is collectible. You may purchase excess
   insurance over the limits provided by this Policy, and underlying insurance on all or any part of
   the deductibles of this Policy.

O. PRESERVATION OF PROPERTY

   In case of imminent loss or damage, you must make reasonable efforts to protect property from
   such loss or damage.

P. REINSTATEMENT OF LIMITS

   Except for any covered cause of loss which is subject to an Annual Aggregate limit of liability or
   Annual Aggregate sublimit of liability, payment of a claim will not reduce the amount payable
   under this Policy for any subsequent covered loss.




113813 (1/17)                      ©American International Group, Inc.             Page 37 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 64 of 193



Q. RECOVERY FROM OTHER PARTIES

   No loss or damage in whole or in part shall be paid hereunder to the extent you have collected
   such loss or damage from others.

R. SALVAGE AND RECOVERIES

   All salvages, recoveries, and payments, excluding proceeds from subrogation and underlying
   insurance recovered or received prior to a loss settlement under this Policy, shall reduce the loss
   accordingly.

S. SUSPENSION

   Upon the discovery of a dangerous condition with respect to covered equipment, our
   representative may immediately suspend the insurance against loss from an accident to such
   covered equipment or any part thereof by notifying your representative at the covered location
   of such dangerous condition. Upon such notification, coverage shall cease with respect to such
   covered equipment. Written notice of the suspension will also be mailed or delivered to you at
   the address of the First Named Insured. The insurance so suspended may be reinstated by us,
   but only by an endorsement to this Policy. You shall be entitled to a pro-rata return of the
   unearned portion of the premium paid for such suspended insurance.

T. TITLES

   The titles in this Policy are solely for reference and shall not in any way affect the provisions to
   which they relate.


                                    SECTION IX – DEFINITIONS

1. Accident means a fortuitous event that causes direct physical loss or damage to covered
   equipment. The event must be one of the following:

   a. Mechanical breakdown, including rupture or bursting caused by centrifugal force;

   b. Artificially generated electrical current, including electric arcing, that disturbs electrical
      devices, appliances or wires;

   c. Explosion of steam boilers, steam pipes, steam engines or steam turbines, except explosion
      of accumulated gases or unconsumed fuel;

   d. Loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by
      or resulting from any condition or event inside such equipment; or

   e. Loss or damage to hot water boilers or other water heating equipment caused by or
      resulting from any condition or event inside such boilers or equipment.

2. Aircraft or vehicle impact means physical contact by:

   a. An aircraft including a drone, spacecraft, satellite, self-propelled missile, or objects falling
      therefrom; or

   b. A vehicle or an object thrown up, by, or from a vehicle.

3. Cloud computing service means a service: (i) in the business of storing, managing and
   processing electronic data for which your company has a written contract and (ii) that provides


113813 (1/17)                      ©American International Group, Inc.             Page 38 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 65 of 193



   access to and use of: software and/or a network of remote servers hosted away from your
   covered location to store, manage or process such data. Cloud computing service does not
   include a data, voice or video service.

4. Collapse means an abrupt falling down or caving in of a building or structure or any part of a
   building or structure.

5. Corruption, erasure or alteration means electronic data that has been corrupted, destroyed or
   deleted such that the electronic data can no longer be accessed or used for its intended
   purpose.

6. Covered cause(s) of loss means a peril or other type of loss, not otherwise excluded under this
   Policy.

7. Covered equipment means the following:

   a. Equipment that generates, transmits or utilizes energy, including electronic communications
      and data processing equipment; or

   b. Equipment which, during normal usage, operates under vacuum or pressure, other than the
      weight of its contents.

   The following is not covered equipment:

   a. Structure, foundation, cabinet, compartment or air supported structure or building;

   b. Insulating or refractory material;

   c. Sewer piping, underground vessels or piping, or piping forming a part of a sprinkler system;

   d. Water piping other than boiler feedwater piping, boiler condensate return piping or water
      piping forming a part of a refrigerating or air conditioning system;

   e. Vehicle or any equipment mounted on a vehicle;

   f.   Satellite, spacecraft or any equipment mounted on a satellite or spacecraft;

   g. Dragline, excavation or construction equipment;

   h. Equipment manufactured by you for sale.

8. Covered location means:

   a. The location(s) as specified in the most recent Statement of Locations and Values on file
      with us;

   b. A miscellaneous unnamed location; or

   c. A location which is covered in accordance with the ERRORS OR OMISSIONS Additional
      Coverage or the NEWLY ACQUIRED PROPERTY Additional Coverage,

   in the coverage territory.

9. Coverage territory means the coverage territory as shown in Item 4. of the Declarations.




113813 (1/17)                      ©American International Group, Inc.            Page 39 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 66 of 193



10. Covered property means property as described in the COVERED PROPERTY Subsection of the
    INSURING AGREEMENT AND COVERED PROPERTY Section, which is not otherwise excluded
    under the PROPERTY NOT COVERED Section.

11. Cyber peril(s) means unauthorized access, unauthorized use, malicious code and magnetic
    damage to electronic data.

12. Cyber period of indemnity means the period of time:

    a. With respect to the Electronic Data - Standard Perils Additional Coverage, beginning with
       the material interruption and ending when your electronic data could be restored in
       accordance with the VALUATION Section with exercise of due diligence and dispatch;

    b. With respect to the Electronic Data - Cyber Perils Additional Coverage, beginning the
       number of hours shown as the Cyber Waiting Period in Item 7.B.4.a. of the Declarations
       after the material interruption and ending when your electronic data could be restored in
       accordance with the VALUATION Section with exercise of due diligence and dispatch;

    c. With respect to the Electronic Equipment Additional Coverage, beginning when your
       electronic equipment, including electronic devices, electronic components or electronic
       storage media is rendered useless for its intended purpose and ending when such equipment
       could be repaired or replaced in accordance with the VALUATION Section with exercise of
       due diligence and dispatch;

    d. With respect to the Denial of Service Attack Additional Coverage, beginning the number of
       hours shown as the Cyber Waiting Period in Item 7.B.4.c. of the Declarations after the
       material interruption and ending when you could restore access to your computer system to
       the same or similar conditions that existed prior to the time of the loss with exercise of due
       and diligence dispatch;

    but in no event for longer than the number of days shown as the Maximum Cyber Period of
    Indemnity in Item 7.B. of the Declarations after: (i) the material interruption with respect to
    Subsection a. above, (ii) the Cyber Waiting Period is exhausted in accordance with Subsections
    b. and d. above, or (iii) such electronic equipment is rendered useless with respect to
    Subsection c. above.

    This period of time shall not be cut short by the end of the policy period.

13. Data, voice or video service means a service that allows you to transmit and receive data, voice
    or video, whether directly or indirectly through a third party service provider, such as an internet
    service provider or telecommunications provider. Data, voice or video service does not include
    a cloud computing service.

14. Defined peril means fire; lightning; explosion; windstorm or hail; smoke; aircraft or vehicle
    impact; riot, strike or civil commotion; vandalism and malicious mischief; collapse; or leakage
    from fire protection equipment. Defined peril also includes equipment breakdown, provided that
    equipment breakdown is covered under this Policy.

15. Denial of service attack means an attack that sends an excessive volume of electronic data to
    computer hardware, software or any components thereof which prevents those who are
    authorized to do so from gaining access to or using such computer hardware, software or any
    components thereof.

16. Electronic data means data, messages, information, coding, programs, instructions or software
    in a form suitable for communications, storage, or processing by electronic, electromechanical,

113813 (1/17)                       ©American International Group, Inc.             Page 40 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 67 of 193



   electromagnetic data processing or electronically controlled production equipment. Electronic
   data does not include electronic storage media.

17. Fine arts means paintings; etchings; pictures; tapestries; rare or art glass; art glass windows;
    valuable rugs; statuary; sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains;
    and similar property of rarity, historical value, or artistic merit, excluding automobiles, coins,
    stamps, furs, jewelry, precious stones, precious metals, watercraft, aircraft and money.

   Fine arts does not include any item which would qualify as valuable papers and records.

18. Finished goods means stock manufactured or processed by you which is in final packaging and
    ready for shipment or sale.

19. First Named Insured means the Named Insured first shown in Item 1. of the Declarations.

20. Fungus, mold or spore means:

   a. Fungus including, but not limited to, any of the plants or organisms belonging to the major
      group fungi, lacking chlorophyll, and including mold, yeast, rusts, mildews, smuts and
      mushrooms;

   b. Mold including, but not limited to, any superficial growth produced on damp or decaying
      organic matter or on living organisms, and fungi that produce mold; and/or

   c. Spore including, but not limited to, any dormant or reproductive body produced by or arising
      or emanating out of any fungus, mold, mildew, plants, organisms or microorganisms.

21. Magnetic damage to electronic data means the corruption, erasure or alteration of electronic
    data through magnetism. However, no coverage is provided for loss or damage to electronic
    data arising out of directed-energy weapons or electromagnetic weapons or through
    deterioration of the storage media or data for any reason.

22. Malicious code means any unauthorized code designed to cause corruption, erasure or alteration
    of electronic data.

23. Material interruption means the date and time of the actual and measurable interruption or
    suspension of your business operations, services or production directly caused by: (i)
    corruption, erasure or alteration of your electronic data or (ii) denial of service attack that
    prevents access to or use of your computer system, whichever is applicable. Such material
    interruption must first occur during the policy period.

24. Miscellaneous unnamed location(s) means a location, building or part of a building owned,
    rented or leased by you that is not reported on the Statement of Locations and Values on file
    with us.

25. Money means:

   a. Currency, coins, bank notes, bullion, traveler checks, registered checks, money orders, and

   b. Negotiable and non negotiable instruments or contracts representing money including:
      tokens, tickets, revenue stamps and other stamps (whether represented by actual stamps or
      unused value in a meter), and evidence of debt issued in connection with credit card or
      charge cards that are issued to you.

26. Named supplier/customer means those named suppliers and/or named customers shown on the
    Schedule of Named Suppliers/Customers on file with us.

113813 (1/17)                      ©American International Group, Inc.            Page 41 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 68 of 193



27. New Madrid Earthquake Zone means the following counties (unless otherwise stated) within the
    following states of the United States of America:

   a. Arkansas: Clay, Craighead, Crittenden, Cross, Greene, Jackson, Lawrence, Randolph,
      Sharp, Mississippi, Poinsett;

   b. Illinois: Alexander, Massac, Pulaski, Union, Williamson, Johnson, Pope, Saline, Jackson,
      Franklin, Perry, Hardin, Randolph, Monroe, St. Clair, Washington, Clinton, Bond, Madison,
      Jefferson;

   c. Indiana: Posey, Vanderburgh, Gibson, Warrick, Pike;

   d. Kentucky: Ballard, Carlisle, Fulton, Graves, Hickman, Livingston, McCracken, Marshall,
      Calloway;

   e. Mississippi: Desoto, Tunica, Marshall, Tate, Coahoma, Bolivar;

   f.   Missouri: Bollinger, Butler, Cape Girardeau, Dunklin, Mississippi, New Madrid, Pemiscot,
        Scott, Stoddard, St. Louis, St. Francois, St. Charles, Jefferson, Franklin, Warren,
        Washington, Iron, Wayne, Reynolds, Madison, St. Genevieve, Perry and the City of St.
        Louis;

   g. Tennessee: Crockett, Dyer, Haywood, Lake, Lauderdale, Obion, Shelby, Tipton, Gibson,
      Madison, Fayette, Hardeman.

28. Occurrence means any one accident, loss, disaster, casualty, incident or series of accidents,
    losses, disasters, casualties or incidents, including all resultant or concomitant insured losses,
    not otherwise excluded by this Policy and with respect to:

   a. Terrorism (to the extent terrorism is covered), arises out of the same or related purpose or
      cause; or

   b. Covered perils other than terrorism, arises out of a single event or originating cause.

   The occurrence must occur during the policy period.

   When the term applies to loss or losses from the perils of windstorm or hail, named storm, riot,
   strike or civil commotion, vandalism and malicious mischief, earth movement, flood or terrorism,
   to the extent any such peril(s) are covered, all losses arising from such peril(s) occurring during
   a continuous period of 72 hours shall be deemed to be a single occurrence. You may elect the
   moment at which the 72 hour period shall be deemed to have commenced, which shall not be
   earlier than the time when the first loss occurs to the covered property, but no two such 72
   hour periods shall overlap.

   If the occurrence commences during this policy period, then we shall treat the entire occurrence
   as occurring during this policy period.

29. Ordinary payroll means payroll expenses for your employees other than officers, executives,
    department managers and employees under contract (other than under collective bargaining
    agreements).

   Ordinary payroll includes employee benefits, FICA, Medicare payments, union dues, and
   workers’ compensation premiums.




113813 (1/17)                      ©American International Group, Inc.            Page 42 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 69 of 193



30. Outdoor property means outdoor: (i) lawns (including fairways, greens and tees), trees, shrubs,
    plants, and (ii) walkways, roadways, patios or other paved surfaces, including the fill beneath
    such paved surfaces.

31. Pacific Northwest Earthquake Zone means:

   a. The following counties within Washington state: Clallam, Jefferson, King, Kitsap, Mason,
      Pierce, San Juan, Skagit, Snohomish, Thurston and Whatcom; and

   b. The geographic area of British Columbia, Canada (including Vancouver Island and other
      Canadian islands) that is south of 50° north latitude and west of 120° west longitude.

32. Period of indemnity means:

   a. Business Income Option #1 (Gross Profits):

       i.    With respect to business operations, services and production (except as set forth in
             Subsection a.ii. below), the period of time that:

            (a)   (i) Begins on the date and time of the loss or damage to the covered property or
                      property of the type insured as described in the INSURING AGREEMENT
                      Subsection of the TIME ELEMENT COVERAGES Section;

                  (ii) With respect to the CONTINGENT TIME ELEMENT Additional Time Element
                       Coverage, begins on the date and time of the loss or damage to the property of
                       the applicable supplier or applicable customer; or

                  (iii) With respect to the ROYALTIES Additional Time Element Coverage, begins on
                        the date and time of the loss or damage to the property of the party with whom
                        you have a royalty, licensing fee, or commission agreement; and

             (b) Ends no later than the number of months shown as the Maximum Operations Period
                 of Indemnity in Item 8.B. of the Declarations during which sales are directly affected
                 by covered loss or damage.

       ii. With respect to new buildings, additions or alterations in the course of construction, the
           period of time that:

             (a) Begins on the anticipated date of substantial completion had there been no such
                 loss or damage to covered property; and

             (b) Ends no later than the number of months shown as the Maximum Construction
                 Period of Indemnity in Item 8.C. of the Declarations during which sales are directly
                 affected by covered loss or damage.

       This period of time shall not be cut short by the end of the policy period.

   b. Business Income Option #2 (Gross Earnings):

       i.    With respect to business operations, services and production (except as set forth in
             Subsection b.ii. below), the period of time that:

             (a) (i) Begins on the date and time of the loss or damage to covered property or
                     property of the type insured as described in the INSURING AGREEMENT
                     Subsection of the TIME ELEMENT COVERAGES Section;


113813 (1/17)                        ©American International Group, Inc.             Page 43 of 48
                                            All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 70 of 193



                (ii) With respect to the CONTINGENT TIME ELEMENT Additional Time Element
                     Coverage, begins on the date and time of the loss or damage to the property of
                     the applicable supplier or applicable customer; or

                (iii) With respect to the ROYALTIES Additional Time Element Coverage, begins on
                      the date and time of the loss or damage to the property of the party with whom
                      you have a royalty, licensing fee, or commission agreement; and

            (b) Ends on the earlier of:

                (i) The date when such property could be repaired, rebuilt or replaced with
                    materials of like kind, size, capacity and quality to the same or equivalent
                    physical operating conditions with the exercise of due diligence and dispatch,
                    including any additional time to meet the applicable and covered law or
                    ordinance requirements, if any; or

                (ii) The date when the business is resumed at a new permanent location.

        ii. With respect to new buildings, additions or alterations in the course of construction, the
            period of time that:

            (a) Begins on the anticipated date of substantial completion had there been no such
                loss or damage to covered property; and

            (b) Ends on the earlier of:

                (i) The date of substantial completion with the exercise of due diligence and
                    dispatch to repair or rebuild the covered property with materials of like kind,
                    size, capacity and quality; or

                (ii) The date when the business is resumed at a new permanent location.

        iii. The period of indemnity does not include any additional time:

            (a) Required for staffing or training employees, except the reasonable and necessary
                additional time needed to train employees, not to exceed 30 consecutive days;

            (b) Resulting from your inability to procure, due to the same covered cause of loss,
                suitable raw materials and/or supplies to replace those physically lost or damaged;
                or

            (c) Due to your inability to resume production or business operations or services
                regardless of the reason.

        This period of time shall not be cut short by the end of the policy period.

33. Perishable goods means personal property:

    a. Maintained under controlled conditions for their preservation, and

    b. Susceptible to loss or damage if the controlled conditions are not maintained.

34. Policy Limit means the limit of liability shown in Item 6. of the Declarations.

35. Pollutants or contaminants means any solid, liquid, gaseous or thermal irritant or contaminant,
    including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste, which after its release


113813 (1/17)                       ©American International Group, Inc.               Page 44 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 71 of 193



   can cause or threaten damage to human health or human welfare or causes or threatens
   damage, deterioration, loss of value, marketability or loss of use to property insured hereunder,
   including, but not limited to, bacteria, virus, or hazardous substances. Waste includes materials
   to be recycled, reconditioned or reclaimed. Pollutants or contaminants do not include fungus,
   mold or spore.

36. Processing water means water used directly in your business process that is contained within
    any enclosed tank, piping system or any other processing equipment.

37. Railroad rolling stock means railcars, excluding locomotives.

38. Raw materials means materials and supplies in the state in which you receive them for
    conversion by you into finished goods.

39. Rental value period means the period of time that:

   a. Begins on the date and time of the loss or damage to covered property held for rental to
      others at a covered location; and

   b. Ends on the earlier of:

       i.    The date when such property could be repaired, rebuilt or replaced with materials of like
             kind, size, capacity and quality to the same or equivalent physical operating conditions
             with the exercise of due diligence and dispatch, including any additional time to meet
             the applicable and covered law or ordinance requirements, if any; or

       ii. The date when the business is resumed at a new permanent location.

   This period of time shall not be cut short by the end of the policy period.

40. Riot, strike or civil commotion means riot or civil commotion including, but not limited to:

   a. Acts of striking employees while occupying a covered location; and

   b. Pilferage or looting occurring at the time and place of a riot or civil commotion.

41. Selling price means the price, less discounts and charges, at which goods and merchandise
    would have been sold to your regular customers had no loss occurred.

42. Smoke means sudden and accidental release of smoke. Smoke does not include loss or damage
    caused by smoke from agricultural smudging or industrial operations.

43. Tier 1 High Hazard Wind Zone (Consisting of Texas to North Carolina, Hawaii, Puerto Rico and
    U.S. Virgin Islands) means the following wind zone:

   Alabama                Counties of Baldwin and Mobile;

   Georgia                Counties of Bryan, Camden, Chatham, Glynn, Liberty and McIntosh;

   Hawaii                 Entire State;

   Louisiana              Parishes of Assumption, Calcasieu, Cameron, Iberia, Jefferson, Lafourche,
                          Livingston, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St.
                          John the Baptist, St. Martin (South), St. Mary, St. Tammany, Tangipahoa,
                          Terrebonne and Vermilion;



113813 (1/17)                       ©American International Group, Inc.            Page 45 of 48
                                           All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 72 of 193



   Mississippi           Counties of Hancock, Harrison and Jackson;

   North Carolina        Counties of Beaufort, Bertie, Brunswick, Camden, Carteret, Chowan,
                         Columbus, Craven, Currituck, Dare, Hyde, Jones, New Hanover, Onslow,
                         Pamlico, Pasquotank, Pender, Perquimans, Tyrrell and Washington;

   Puerto Rico           Entire Territory;

   South Carolina        Counties of Beaufort, Berkeley, Charleston,            Colleton,   Dorchester,
                         Georgetown, Hampton, Horry and Jasper;

   Texas                 Counties of Aransas, Brazoria, Calhoun, Cameron, Chambers, Galveston,
                         Harris, Jackson, Jefferson, Kenedy, Kleberg, Liberty, Matagorda, Newton,
                         Nueces, Orange, Refugio, San Patricio, Victoria and Willacy; and

   U.S. Virgin Islands   Entire territory, including St. Croix, St. John and St. Thomas.

44. Tier 1 High Hazard Wind Zone (Consisting of Virginia to Maine) means the following wind zone:

   Connecticut           Counties of Fairfield, Middlesex, New Haven and New London;

   Delaware              County of Sussex;

   Maine                 Counties of Androscoggin, Cumberland,           Hancock,     Knox,    Lincoln,
                         Sagadahoc, Waldo, Washington and York;

   Maryland              Counties of Calvert, Charles, Dorchester, St. Mary’s, Somerset, Wicomico
                         and Worcester;

   Massachusetts         Counties of Barnstable, Bristol, Dukes, Essex, Nantucket, Norfolk,
                         Plymouth and Suffolk;

   New Hampshire         Counties of Rockingham and Strafford;

   New Jersey            Counties of Atlantic, Bergen, Cape May, Cumberland, Essex, Hudson,
                         Middlesex, Monmouth, Ocean and Union;

   New York              Counties of Bronx, Kings, Nassau, New York, Queens, Richmond, Suffolk
                         and Westchester;

   Rhode Island          Counties of Bristol, Kent, Newport, Providence and Washington; and

   Virginia              Counties of Accomack, Charles City, Gloucester, Isle of Wight, James
                         City, Lancaster, Mathews, Middlesex, New Kent, Northampton,
                         Northumberland, Prince George, Surry, Sussex, York and Westmoreland;
                         and

                         Independent Cities of Chesapeake, Hampton, Newport News, Norfolk,
                         Poquoson, Portsmouth, Suffolk, Virginia Beach and Williamsburg.

45. Tier 1 High Hazard Wind Zone (Florida) means the entire state of Florida.

46. Tier 2 High Hazard Wind Zone means the following wind zone:

   Georgia               Counties of Brantley, Charlton, Effingham, Long and Wayne;



113813 (1/17)                      ©American International Group, Inc.             Page 46 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 73 of 193



   Louisiana             Parishes of Acadia, Ascension, East Baton Rouge, lberville, Jefferson
                         Davis, Lafayette, St. Martin (North), Washington and West Baton Rouge;

   Mississippi           Counties of George, Pearl River and Stone;

   North Carolina        Counties of Bladen, Duplin, Gates, Hertford, Lenoir, Martin and Pitt;

   South Carolina        Counties of Florence, Marion and Williamsburg; and

   Texas                 Counties of Bee, Brooks, Fort Bend, Goliad, Hardin, Hidalgo, Jasper, Jim
                         Wells and Wharton.

47. Unauthorized access means the gaining of access to computer hardware, software or any
    components thereof by an unauthorized person.

48. Unauthorized use means the use of computer hardware, software or any components thereof
    by any person in an unauthorized manner.

49. Unnamed supplier/customer means suppliers and/or customers, other than any named
    supplier/customer.

50. Your computer system means your computer hardware, device, software or any components
    thereof that are used to store, process or access your electronic data, while your electronic data
    is located at a covered location, on your mobile electronic device or your electronic storage
    media anywhere in the world.

51. Your service provider’s computer system means your service provider’s computer hardware,
    device, software or any components thereof that are used to store, process or access your
    service provider’s electronic data, while your service provider’s electronic data is located at
    your service provider’s location (not including a satellite) anywhere in the world.

52. Valuable papers and records means:

   a. Books, manuscripts, abstracts, maps and drawings; film and other photographically
      produced records, such as slides and microfilm;

   b. Legal and financial agreements such as deeds and mortgages;

   c. Addressograph plates;

   d. Any data stored on printouts or punched cards;

   e. Any paper, record or recording, in any form, that is irreplaceable due to the nature of the
      recording; and

   f.   Accounts receivable records.

   Valuable papers and records does not include fine arts, money or electronic data.

53. Vandalism and malicious mischief means willful or malicious damage to, or destruction of
    covered property or with respect to the Electronic Data – Standard Perils Additional Coverage,
    such willful or malicious damage to, or destruction of covered property resulting in corruption,
    erasure or alteration of electronic data.




113813 (1/17)                      ©American International Group, Inc.            Page 47 of 48
                                          All Rights Reserved.
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 74 of 193



54. Windstorm or hail means the direct action of wind or the direct action of hail, whether
    accompanied by wind or not. However, windstorm or hail does not mean:

   a. Loss or damage caused by or resulting from frost or cold weather, ice (other than hail),
      snow or sleet, whether driven by wind or not;

   b. Loss or damage to the interior of any building or structure, or the property inside the
      building or structure, caused by rain, snow, sand or dust, whether driven by wind or not,
      unless the building or structure first sustains wind or hail damage to its roof or walls
      through which the rain, snow, sand or dust enters; or

   c. Loss or damage caused when weight of snow, rainwater, ice or sleet is a contributing factor
      to the fall or collapse of a building or structure or any part thereof.




113813 (1/17)                    ©American International Group, Inc.          Page 48 of 48
                                        All Rights Reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 75 of 193



                                          ENDORSEMENT #1

This endorsement, effective 01 February 2020                                                 forms a part of

Policy Number:061818876                                                     Issued to:UNIVERSITY OF
SAINT THOMAS

By:American Home Assurance Company

                                TEXAS AMENDATORY ENDORSEMENT
                                 CANCELLATION AND NONRENEWAL

Wherever used in this endorsement: 1)"Insurer" means the insurance company which issued this
policy; and 2) "Insured" means the Named Corporation, Named Organization, Named Sponsor, or
Named Insured stated in the declarations page; and 3) "Liability insurance" means the following
types of insurance: general liability, professional liability other than medical professional liability,
commercial multi-peril coverage, and any other types of lines of liability insurance designated by the
State Board of Insurance.


It is hereby agreed that the cancellation provision of this policy is deleted in its entirety and
replaced by the following:

CANCELLATION AND NONRENEWAL

A.      Cancellation

        1.      This policy may be canceled by the Insured by surrender thereof to the Insurer or
                any of its authorized agents or by mailing to the Insurer written notice stating
                when thereafter the cancellation shall be effective.

        2.      Except as provided by subsection A.3. below, the Insurer may not cancel this
                policy if it is:

                a)      a policy of liability insurance that is a renewal or continuation policy; or

                b)      a policy of liability insurance that is in its initial policy period after the
                        60th day following the date on which the policy was issued.

        3.      The Insurer may cancel this policy at any time during the term of the policy for
                the following reasons:

                a) fraud in obtaining coverage;

                b) failure to pay premiums when due;

                c) an increase in hazard within the control of the Insured or Other Insured(s)
                   which would produce an increase in rate;

                d) loss of the Insurer's reinsurance covering all or part of the risk covered by the
                   policy; or




74802 (7/11)                              Page 1 of 3
  Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 76 of 193



               e) the Insurer being placed in supervision, conservatorship, or receivership, if the
                  cancellation or nonrenewal is approved or directed by the supervisor,
                  conservator, or receiver.

      4.       The Insurer shall deliver or mail to the Insured first named in the Declarations
               written notice of cancellation at the address shown on the policy not less than the
               10th day before the date on which the cancellation takes effect. Such written
               notice shall state the reasons(s) for cancellation.

      5.       The Insurer may not cancel this policy based solely on the fact that the Insured is
               an elected official.

      6.       If this policy provides property coverage or general liability coverage under a
               commercial property, commercial general liability, commercial multi-peril or business
               owner policy, and covers a condominium association, and the condominium Property
               contains at least one residence or the condominium declarations conform with the
               Texas Uniform Condominium Act, then the notice of cancellation, as described
               above, will be provided to the First Named Insured thirty (30) days before the
               effective date of cancellation. The Insurer will also provide thirty (30) days written
               notice to each unit-owner to whom the Insurer issued a certificate or memorandum
               of insurance, by mailing or delivering the notice to each last mailing address known
               to the Insurer.

      B. Nonrenewal

      1.       The Insurer may refuse to renew this policy by delivering or mailing to the Insured
               first named in the Declarations written notice of nonrenewal at the address shown
               on the policy. Such written notice shall state the reason(s) for nonrenewal. The
               notice must be delivered or mailed not later than the 60th day before the date on
               which the policy expires. If the notice is delivered or mailed later than the 60th day
               before the date on which the policy expires, the coverage shall remain in effect until
               the 61 day after the date on which the notice is delivered or mailed. If notice is
               delivered or mailed, proof of delivery or mailing will be sufficient proof of notice.
               Earned premium for any period of coverage that extends beyond the expiration date
               of the policy shall be computed pro rata based on the previous year's rates.

      2.       The transfer of a policyholder between admitted companies within the same
               insurance group is not considered a refusal to renew.

      3.       The Insurer may not refuse to renew this policy based solely on the fact that the
               Insured is an elected official.

      4.       If this policy provides property coverage or general liability coverage under a
               commercial property, commercial general liability, commercial multi-peril or business
               owner policy, and covers a condominium association, and the condominium property
               contains at least one residence or the condominium declarations conform with the
               Texas Uniform Condominium Act, then the Insurer will mail or deliver written notice
               of nonrenewal, at least thirty (30) days before the expiration or anniversary date of
               the policy, to:

               a.     The first Named Insured; and




74802 (7/11)                            Page 2 of 3
   Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 77 of 193



               b.      Each unit-owner to whom the Insurer issued a certificate or memorandum of
                       insurance.

       The Insurer will mail or deliver such notice to each last mailing address known to the
       Insurer.

All other terms, conditions and exclusions of the policy shall remain unchanged.




                                                             AUTHORIZED REPRESENTATIVE




74802 (7/11)                           Page 3 of 3
Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 78 of 193




                            POLICYHOLDER NOTICE

Thank you for purchasing insurance from a member company of American International
Group, Inc. (AIG). The AIG member companies generally pay compensation to brokers
and independent agents, and may have paid compensation in connection with your policy.
You can review and obtain information about the nature and range of compensation paid
by AIG member companies to brokers and independent agents in the United States by
visiting our website at www.aig.com/producer-compensation or by calling 1-800-706-
3102.




91222 (9/16)
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 79 of 193



                       ALABAMA STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Alabama.


A. The following exclusion and related provisions are added to the Policy:
   1. We will not pay for loss or damage arising out of any act committed:
      a. By or at the direction of any insured; and
      b. With the intent to cause a loss.
   2. However, this exclusion will not apply to deny coverage to an innocent co-insured when the loss or
      damage is otherwise covered under this Policy and is proximately related to and in furtherance of an
      abusive act by an insured who is a family or household member. Such coverage will be provided only
      if the innocent co-insured:
      a. Provides evidence of the abuse to us, to demonstrate that the loss is abuse-related; and
      b. For the act causing the loss, either:
        (1) Files a complaint under the Protection From Abuse Act against the abuser, and does not
            voluntarily dismiss the complaint; or
         (2) Seeks a warrant for the abuser's arrest and cooperates in the prosecution of the abuser.
   3. If we pay a claim pursuant to Subsection A.2. above, our payment to the innocent co-insured is
      limited to that insured's legal interest in the property less any payments we first made to a
      mortgagee or other party with a legal secured interest in the property. In no event will we pay more
      than the Policy Limit.
B. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:
   If we pay an innocent co-insured for loss arising out of an act of abuse by another insured, the rights of
   the innocent co-insured to recover damages from the abuser are transferred to us to the extent of our
   payment. Following the loss, the innocent co-insured may not waive such rights to recover against the
   abuser.
C. The following is added to any provision which uses the term “actual cash value”:
   “Actual cash value” is calculated as the amount it would cost to repair or replace covered property, at
   the time of loss or damage, with material of like kind and quality, subject to a deduction for
   deterioration, depreciation and obsolescence. “Actual cash value” applies to valuation of covered
   property regardless of whether that property has sustained partial or total loss or damage.
  The “actual cash value” of the lost or damaged property may be significantly less than its replacement
  cost.

All other terms and conditions of the Policy remain the same.




113110 (1/17)            Includes copyrighted material of Insurance Services Office,              Page 1 of 1
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 80 of 193

                        ALASKA STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Alaska.

A. Under any Condition in this Policy which requires an insured to submit to examination under oath, the
   insured is entitled to have counsel present during any examination taken under oath.


B. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:
   CONCEALMENT, MISREPRESENTATION OR FRAUD
   We will not pay for any loss or damage in any case involving misrepresentations, omissions,
   concealment of facts, or incorrect statements:
   1. That are fraudulent;
   2. That are material either to the acceptance of the risk, or to the hazard assumed by us; or
   3. If we, in good faith, would not have:
      a. Issued the Policy;
      b. Issued a Policy in as large an amount, or at the same premium or rate; or
      c. Provided coverage with respect to the hazard resulting in the loss;
      if the true facts had been made known to us as required either by the application for the Policy or
      otherwise.


C. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:
    SUIT AGAINST COMPANY
    No one may bring a legal action against us under this Policy unless all of the following apply:
    1. There has been full compliance with all of the terms of this Policy; and
    2. The legal action is brought within 3 years from the date you learned that the claim was denied.


D. Any OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE provision in this Policy is
   deleted and replaced by the following:
    OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE
    1. You may have other insurance. If you do, we will pay our share of the covered loss or damage.
       Subject to exceptions as set forth in 2. below, our share is the proportion that the applicable limit
       of insurance under this Policy bears to the limits of insurance of all insurance covering the loss or
       damage.
    2. If there is other insurance as described below, we will pay under this Policy only for the amount of
       covered loss or damage in excess of the amount due from that other insurance, whether you can
       collect on it or not:
        a. The property covered under this Policy is also covered under another policy, in which it is more
           specifically described; or
        b. The other insurance covers your interest or the interest of others in property which you do not
           own.
E. The following is added to the Policy and supersedes any provision to the contrary:
   A loss may be caused by a chain of causes. If a covered cause of loss is the dominant cause of such a
   loss, we will not deny coverage on the basis that a secondary cause in that chain is not a covered cause
   of loss.




113111 (1/17)            Includes copyrighted material of Insurance Services Office, Inc.,        Page 1 of 2
                                    with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 81 of 193



F. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

     APPRAISAL
     If we and you disagree on the value of the property or the amount of loss, either may make written
     demand for an appraisal of the loss. Within 10 days of the written demand, we and you must notify
     the other of the competent appraiser each has selected. The two appraisers will promptly choose a
     competent and impartial umpire. Not later than 15 days after the umpire has been chosen, unless the
     time period is extended by the umpire, each appraiser will separately state in writing the amount of the
     loss. If the appraisers submit a written report of agreement on the amount of the loss, the agreed
     amount will be binding upon you and us. If the appraisers fail to agree, the appraisers will promptly
     submit their differences to the umpire. A decision agreed to by one of the appraisers and the umpire
     will be binding upon you and us. All expenses and fees, not including counsel or adjuster fees, incurred
     because of the appraisal shall be paid as determined by the umpire.

     If the appraisers cannot agree on an umpire, either may request that selection be made by a judge of a
     court having jurisdiction.

     Except as specifically provided, nothing in this provision is intended to or shall in any manner limit or
     restrict the rights of you or us.

G. The ECONOMIC AND TRADE SANCTIONS Subsection of the GENERAL CONDITIONS Section is deleted
   and replaced by the following:

     ECONOMIC AND TRADE SANCTIONS
     We shall not be deemed to provide cover and we shall not be liable to pay any claim or provide any
     benefit hereunder to the extent that the provision of such cover, payment of such claim or provision of
     such benefit would expose us, our parent company or our ultimate controlling entity to any sanction,
     prohibition or restriction under the trade or economic sanctions, laws or regulations of the United
     States of America.

H. The definition of fungus, mold or spore in the DEFINITIONS Section is deleted in its entirety and
   replaced with the following:

     Mold means any type of fungus, including mildew, rusts, mushrooms, yeasts, and mycotoxins, spores,
     or scents, produced or released by the mold. This does not include fungi intended by you for
     consumption.

     Wherever in this Policy, the term, fungus, mold or spore is used, it is deemed deleted and replaced with
     the term, mold, as defined herein.

I.   The definition of pollutants or contaminants in the DEFINITIONS Section is deleted in its entirety and
     replaced with the following:

     Pollutants or contaminants means any solid, liquid, gaseous or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste, which after its release can cause or
     threaten damage to human health or human welfare or causes or threatens damage, deterioration, loss
     of value, marketability or loss of use to property insured hereunder, including, but not limited to,
     hazardous substances. Waste includes materials to be recycled, reconditioned or reclaimed. Pollutants
     or contaminants do not include mold.



All other terms and conditions of the Policy remain the same.


113111 (1/17)             Includes copyrighted material of Insurance Services Office, Inc.,        Page 2 of 2
                                     with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 82 of 193



                        ARIZONA STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Arizona.


A. The following exclusion and related provisions are added to the Policy:
   1. We will not pay for loss or damage arising out of any act committed:
      a. By or at the direction of any insured; and
      b. With the intent to cause a loss.
   2. However, this exclusion will not apply to deny an insured's claim for an otherwise covered property
      loss under this Policy if such loss is caused by an act of domestic violence by another insured under
      this Policy and the insured making this claim:
      a. Did not cooperate in or contribute to the creation of the loss; and
      b. Cooperates in any investigation relating to the loss.
      We may apply reasonable standards of proof for such claims.
   3. If we pay a claim pursuant to Subsection A.2. of this endorsement, our payment to the insured is
      limited to that insured's insurable interest in the property as reduced by any payments we first made
      to a mortgagee or other party with a legal secured interest in the property. In no event will we pay
      more than the Policy Limit.


B. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:
   If we pay an insured for a loss described in Subsection A.2. above, the rights of the insured to recover
   damages from the perpetrator of domestic violence are transferred to us to the extent of our payment.
   Following the loss, the insured may not waive such rights to recover against the perpetrator of the
   domestic violence.


C. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:
   CONCEALMENT, MISREPRESENTATION OR FRAUD
   We will not pay for any loss or damage in any case involving misrepresentations, omissions,
   concealment of facts or incorrect statements:
   1. That are fraudulent;
   2. That are material either to the acceptance of the risk, or to the hazard assumed by us; and
   3. Where, if the true facts had been known to us as required either by the application for the Policy or
      otherwise, we in good faith would either:
      a. Not have issued the Policy;
      b. Not have issued the Policy in as large an amount; or
      c. Not have provided coverage with respect to the hazard resulting in the loss.

All other terms and conditions of the Policy remain the same.




113112 (1/17)             Includes copyrighted material of Insurance Services Office,             Page 1 of 1
                                 Inc.,with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 83 of 193



                      ARKANSAS STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Arkansas.


A. The following Condition is added to the Policy:
   MULTI-YEAR POLICIES
   We may issue this Policy for a term in excess of 12 months with the premium adjusted on an annual
   basis in accordance with our rates and rules.


B. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:
  APPRAISAL
  If we and you disagree on the value of the property or the amount of loss, either party may make a
  written request for an appraisal of the loss. However, an appraisal will be made only if both we and you
  agree, voluntarily, to have the loss appraised. If so agreed, each party will select a competent and
  impartial appraiser. The two appraisers will select an umpire. If they cannot agree, either may request
  that selection be made by a judge of a court having jurisdiction. The appraisers will state separately the
  value of the property and amount of loss. If they fail to agree, they will submit their differences to the
  umpire.
  1. An appraisal decision will not be binding on either party.
  2. If there is an appraisal, we will still retain our right to deny the claim.
  3. Each party will:
     a.Pay its chosen appraiser; and
     b.Bear the other expenses of the appraisal and umpire equally.


C. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:
   SUIT AGAINST COMPANY

   No suit, action or proceeding for the recovery of any claim under this Policy shall be sustainable in any
   court of law or equity unless you shall have fully complied with all the requirements of this Policy, nor
   unless the same be commenced within the time allowed by law after the date of the loss.


D. The SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

   SUBROGATION

   We may require from you an assignment of all rights of recovery against any party for loss to the
   extent that payment is made by us. However, you have the right to waive subrogation, provided such
   waiver is entered into by you in writing prior to the loss.

   Any recovery by us as a result of subrogation proceedings arising out of an occurrence, after expenses,
   including our legal fees, incurred in such subrogation proceedings are deducted, shall first accrue to you
   for the deductible amount and/or any provable uninsured loss amount and then accrue to us for any
   additional amount paid by us.

   You will cooperate with us and, upon our request and expense will:

113113 (1/17)            Includes copyrighted material of Insurance Services Office,                Page 1 of 2
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 84 of 193



   1. Attend hearings and trials;

   2. Assist in effecting settlements, securing and giving evidence, obtaining the attendance of
      witnesses, and conducting suits.


E. Should any complaints arise regarding this insurance, you may contact the following:

   AIG
   Consumer Complaints Division
   80 Pine Street, 13th Floor
   New York, NY 10005
   Phone: 1-877-541-9748
   Fax: 844-637-6862
   consumer@aig.com



   Arkansas Insurance Department
   1200 West Third Street
   Little Rock, AR 72201

   t: (800) 282-9137 or 501-371-2600 (toll free)
   f: (501) 371-2618




All other terms and conditions of the Policy remain the same.




113113 (1/17)            Includes copyrighted material of Insurance Services Office,      Page 2 of 2
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 85 of 193




                      CALIFORNIA STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of California.


A. If the Real Estate Segment Endorsement is not attached to this Policy, then Subsection A. of the
   VALUATION Section is deleted in its entirety and replaced with the following:

   A.Buildings:

       1.We shall pay the lesser of:

           a.The cost to repair or replace (whichever is less) the building at the time and place of the loss
               with materials of like kind and quality, without deduction for depreciation and/or
               obsolescence, or

           b.The actual cost incurred to repair or replace the building.

       2.In accordance with all other terms and conditions of this Policy, we may make partial payments
           toward the actual cash value until the building is repaired or replaced. If the building is not
           repaired or replaced:

           a.Within 24 months after the date of the first payment toward the actual cash value, or

           b.Within 36 months after the date of the first payment toward the actual cash value in the
              event of loss relating to a “state of emergency” as defined by the California Government
              Code,

           then we shall only pay the actual cash value of such building at the time and place of the loss.
           However, we shall provide one or more additional extensions of 6 months to repair or replace
           the building for good cause. Good cause means if you, while acting in good faith and with
           reasonable diligence, encounter a delay or delays in approval for or reconstruction of a building
           that are beyond your control.

       3.You may elect to rebuild at another site.

           a.In the event of a partial loss to the building, our liability shall not be more than what we
               would have paid to repair or replace at the original site.

           b.In the event of a total loss to the building, our liability shall be the amount set forth in
               Subsection A.1. above at the original site.

B. If the Real Estate Segment Endorsement is attached to this Policy, then Subsections A.4. and A.5. of
   Section VII. of the Real Estate Segment Endorsement are deleted and replaced with the following:

   4.In accordance with all other terms and conditions of this Policy, we may make partial payments
       toward the actual cash value until the building is repaired or replaced. If the building is not repaired
       or replaced:




113114 (7/19)             Includes copyrighted material of Insurance Services Office,               Page 1 of 3
                                 Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 86 of 193


        a.Within 24 months after the date of the first payment toward the actual cash value, or

        b.Within 36 months after the date of the first payment toward the actual cash value in the event of
           loss relating to a “state of emergency” as defined by the California Government Code,

        then we shall only pay the actual cash value of such building at the time and place of the loss.
        However, we shall provide one or more additional extensions of 6 months to repair or replace the
        building for good cause. Good cause means if you, while acting in good faith and with reasonable
        diligence, encounter a delay or delays in approval for or reconstruction of a building that are beyond
        your control.

   5.You may elect to rebuild at another site.

        a.In the event of a partial loss to the building, then our liability shall not be more than what we
            would have paid to repair or replace at the original site.

        b.In the event of a total loss to the building, then our liability shall be the amount set forth in
            Subsection A.1., A.2., and/or A.3., whichever is/are applicable, at the original site.

C. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following with respect to loss or damage caused by fire:
   CONCEALMENT, MISREPRESENTATION OR FRAUD
   We do not provide coverage to an insured who, whether before or after a loss, has committed fraud or
   intentionally concealed or misrepresented any material fact or circumstance concerning:
  1.   This Policy;
  2.   The covered property;
  3.   That insured’s interest in the covered property; or
  4.   A claim under this Policy.


D. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following with respect to loss or damage caused by a covered
   cause of loss other than fire:
   CONCEALMENT, MISREPRESENTATION OR FRAUD
   This Policy is void if any insured, whether before or after a loss, has committed fraud or intentionally
   concealed or misrepresented any material fact or circumstance concerning:
  1.   This Policy;
  2.   The covered property;
  3.   An insured’s interest in the covered property; or
  4.   A claim under this Policy.


E. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:
   APPRAISAL




113114 (7/19)             Includes copyrighted material of Insurance Services Office,              Page 2 of 3
                                 Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 87 of 193


   If we and you disagree on the value of the property or the amount of loss, either may make a written
   request for an appraisal of the loss. If the request is accepted, each party will select a competent and
   impartial appraiser. Each party shall notify the other of the appraiser selected within 20 days of the
   request. The two appraisers will select an umpire. If they cannot agree within 15 days, either may
   request that selection be made by a judge of a court having jurisdiction. The appraisers will state
   separately the value of the property and amount of loss. If they fail to agree, they will submit their
   differences to the umpire. A decision agreed to by any two will be binding. Each party will:
   1. Pay its chosen appraiser; and
   2. Bear the other expenses of the appraisal and umpire equally.
   If there is an appraisal, we will still retain our right to deny the claim.




All other terms and conditions of the Policy remain the same.




113114 (7/19)            Includes copyrighted material of Insurance Services Office,            Page 3 of 3
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 88 of 193



                      COLORADO STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Colorado.

The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS Section
is deleted and replaced by the following:

CONCEALMENT, MISREPRESENTATION OR FRAUD

We will not pay for any loss or damage in any case of:

1. Concealment or misrepresentation of a material fact; or

2. Fraud;

committed by you or any other insured at any time and relating to coverage under this Policy.

All other terms and conditions of the Policy remain the same.




113115 (1/17)            Includes copyrighted material of Insurance Services Office,             Page 1 of 1
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 89 of 193




                    CONNECTICUT STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.


The following changes apply only to locations covered by the Policy that are in the State of Connecticut.

A. The following Condition is added to the Policy:

  If any conditions of The Standard Fire Insurance Policy of the State of Connecticut, as set
  forth in the General Statutes of Connecticut, are construed to be more liberal than any other
  Policy condition, the conditions of The Standard Fire Insurance Policy will apply.

B. The following is added to any provision which uses the term “actual cash value” as it pertains
   to direct loss or damage to a covered building caused by a covered cause of loss:

   The “actual cash value” immediately prior to the time of such loss or damage shall be the
   amount which it would cost to repair or replace such building with material of like kind and
   quality, minus reasonable depreciation. Depreciation, as used herein, means a decrease in
   value over a period of time due to wear and tear.

C. If any VALUATION Section (in any endorsement or the policy form) contains a 2 year
   limitation, this limitation is deleted and the provision shall be read without such 2 year
   limitation.

D. The paragraph beginning with the words, “If earth movement, flood or named storm is not
   covered . . .” and the ending with the words, “. . . whichever is applicable[.]” of the
   SPECIFIED COVERED CAUSES OF LOSS Subsection of the INSURING AGREEMENT AND
   COVERED PROPERTY Section is deleted in its entirety and replaced with the following new
   paragraph:

   If earth movement, flood or named storm is not covered, then any cause or event occurring
   concurrently or in any sequence with such peril(s) is also not covered, except for direct
   physical loss or damage to covered property caused by fire, lightning, sprinkler leakage or
   explosion following earth movement, flood or named storm, whichever is applicable.




All other terms and conditions of the Policy remain the same.




113116 (1/17)            Includes copyrighted material of Insurance Services                  Page 1 of 1
                         Office, Inc., with its permission. All rights reserved.
          Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 90 of 193




                           FLORIDA STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Florida.


A. The following Notice is added to the Policy:

     If you have questions about your insurance policy, or questions about claims relating to your insurance
     policy, please contact your insurer at the following:

                                                      AIG
                                                175 Water Street
                                              New York, NY 10038
                                                (212) 458-5000

B.    The SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
      AND SETTLEMENT Section is deleted and replaced by the following:

      SETTLEMENT OF CLAIMS

     The amount of loss for which we may be liable shall be payable:

     1. Within 20 days after proof of loss, as herein required, is received and agreed to by us; or

     2. Within 30 days after we receive the proof of loss and:

          a.   There is an entry of a final judgment; or

          b.    The amount of loss is determined by appraisal in accordance with the APPRAISAL Subsection
               of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section.

     3.   Within 60 days of receiving notice of claim, unless we deny the claim during that time or factors
          beyond our control reasonably prevent such payment. If a portion of the claim is denied, then the
          60-day time period for payment of claim relates to the portion of the claim that is not denied.

          Subsection 3. applies only to the following:

          a.   A claim under a Policy covering residential property;

          b.   A claim for building or contents coverage if the insured structure is 10,000 square feet or less
               and the Policy covers only locations in Florida; or

          c.   A claim for contents coverage under a tenant’s policy if the rented premises are 10,000 square
               feet or less and the Policy covers only locations in Florida.

          We shall have the option to take all, or any part of the property at the agreed or appraised value, or
          to repair, rebuild or replace the property physically lost or damaged with other of like kind and
          quality, within a reasonable time, upon providing you with notice of our intention to do so within 60
          days after our receipt of the proof of loss herein required.

C. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:



113119 (1/17)               Includes copyrighted material of Insurance Services Office,               Page 1 of 5
                                   Inc., with its permission. All rights reserved.
          Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 91 of 193


      SUIT AGAINST COMPANY

      No one may bring a legal action against us under this Policy unless:

      1. There has been full compliance with all of the terms of this Policy; and

      2. Legal action against us involving direct physical loss or damage to property must be brought within
         5 years from the date the loss occurs.

D. Subsection e. of Subsection 1. Earth Movement of the SPECIFIED COVERED CAUSES OF LOSS
   Subsection of the INSURING AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety
   and replaced with the following:

      e. Shocks, tremors, mudslide, mud flow, rock falls, volcanic eruption, and subsidence.

E.    Subsection 1. Earth Movement of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the
      INSURING AGREEMENT AND COVERED PROPERTY Section is amended to include:

      Earth movement does not include sinkhole loss or catastrophic ground cover collapse.

F. SINKHOLE LOSS AND CATASTROPHIC GROUND COVER COLLAPSE

     The following provisions are added to the Policy as SPECIFIED COVERED CAUSES OF LOSS:

     1.   Sinkhole loss, meaning loss or damage to a covered building when structural damage to the covered
          building, including the foundation, is caused by settlement or systematic weakening of the earth
          supporting the covered building, only if the settlement or systematic weakening results from
          contemporaneous movement or raveling of soils, sediments, or rock materials into subterranean
          voids created by the effect of water on a limestone or similar rock formation.

          a.   Coverage for sinkhole loss includes stabilization of the building (including land stabilization) and
               repair to the foundation, provided such work is in accordance with the requirements of Florida
               Insurance Law and in accordance with the recommendation of a professional engineer and with
               notice to the First Named Insured. The professional engineer must be selected or approved by
               us. However, until you enter into a contract for performance of building stabilization or
               foundation repair in accordance with the recommendations of the professional engineer as set
               forth in a report from us:

               (1) We will not pay for underpinning or grouting or any other repair technique performed below
                   the existing foundation of the building; and

               (2) Our payment for sinkhole loss to the covered building will be limited to the actual cash
                  value of the loss to such property.

               You must enter into a contract for the performance of building stabilization and/or foundation
               repair in accordance with the aforementioned recommendations, within 90 days after we notify
               the First Named Insured that there is coverage for your sinkhole loss. After you have entered
               into such contract, we will pay the amounts necessary to begin and perform such repairs as the
               work is performed and the expenses are incurred.




113119 (1/17)               Includes copyrighted material of Insurance Services Office,                 Page 2 of 5
                                   Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 92 of 193


           However, if the professional engineer determines, prior to your entering into the aforementioned
           contract or prior to the start of repair work, that the repairs will exceed the applicable Policy
           Limit, we must either complete the recommended repairs or pay that Policy Limit upon such
           determination. If the aforementioned determination is made during the course of repair work
           and we have begun making payments for the work performed, we must either complete the
           recommended repairs or pay only the remaining portion of the applicable Policy Limit upon such
           determination. The most we will pay for the total of all sinkhole loss, including building and land
           stabilization and foundation repair, is the applicable Policy Limit on the affected building.

           The stabilization and all other repairs to the covered building must be completed within 12
           months after entering into the contract for the performance of these repairs, unless:

           (1)There is a mutual agreement between you and us;

           (2) The claim is involved with the neutral evaluation process;

           (3) The claim is in litigation; or

           (4) The claim is under appraisal or mediation.

      b.   Sinkhole loss does not include:

           (1) Sinking or collapse of land into man-made underground cavities; or

           (2) Earth movement.

      c.   With respect to a claim for alleged sinkhole loss, the following provision is added:

           Following receipt by us of a report from a professional engineer or professional geologist on the
           cause of loss and recommendations for land stabilization and repair of property, or if we deny
           your claim, we will notify the First Named Insured of your right to participate in a neutral
           evaluation program administered by the Florida Department of Financial Services (hereinafter
           referred to as the “Department”). For alleged sinkhole loss to commercial residential or farm
           residential properties, this program applies instead of any mediation procedure set forth
           elsewhere in this Policy, but does not invalidate the APPRAISAL Subsection of the
           CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section.

           You or we may file a request with the Department for neutral evaluation; the other party must
           comply with such request. We will pay reasonable costs associated with the neutral evaluation,
           regardless of which party makes the request. But if a party chooses to hire a court reporter or
           stenographer to contemporaneously record and document the neutral evaluation, that party
           must bear the costs of those services. The neutral evaluator will be selected from a list
           maintained by the Department. The recommendation of the neutral evaluator will not be binding
           on you or us.

           Participation in the neutral evaluation program does not change your right to file suit against us
           in accordance with the SUIT AGAINST COMPANY Subsection of the CONDITIONS
           APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section in this Policy, except that the
           time for filing suit is extended for a period of 60 days following the conclusion of the neutral
           evaluation process or five (5) years, whichever is later.

      d.   Coverage for sinkhole loss under this endorsement does not increase the Policy Limit. Even if
           the loss or damage qualifies under, or includes, catastrophic ground cover collapse (addressed
           elsewhere in this endorsement) and sinkhole loss, only one Policy Limit will apply to such loss
           or damage.




113119 (1/17)             Includes copyrighted material of Insurance Services Office,              Page 3 of 5
                                 Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 93 of 193


       e.   The following provision is added to the REQUIREMENTS IN CASE OF LOSS OR DAMAGE
            Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT
            Section:

            A claim for sinkhole loss, including but not limited to initial, supplemental and reopened claims
            is barred unless notice of claim is provided to us in accordance with the terms of this Policy
            within two (2) years after you knew or reasonably should have known about the sinkhole loss.

       f.   If we deny your claim for sinkhole loss without performing testing under section 627.7072,
            Florida Statutes, you may demand testing by communicating such demand to us in writing
            within 60 days after you receive our denial of the claim. You are responsible for 50% of the
            testing costs, or $2,500, whichever is less. If our professional engineer or geologist provides
            written certification, pursuant to section 627.7073, that there is sinkhole loss, we will
            reimburse you for the testing costs.

       g.   You may not accept a rebate from any person performing repairs for sinkhole loss covered
            under this endorsement. If you receive a rebate, coverage under this endorsement is void and
            you must refund the amount of the rebate to us.

       h.   If we deny your claim for sinkhole loss upon receipt of written certification from a professional
            engineer or geologist, pursuant to section 627.7073, that there is no sinkhole loss or that the
            cause of the damage was not sinkhole activity, and if the sinkhole claim was submitted without
            good faith grounds for submitting such claim, you shall reimburse us for 50% of the actual
            costs of the analyses and services provided under sections 627.7072 and 627.7073, or
            $2,500, whichever is less. You are not required to pay such reimbursement unless you
            requested the analysis and services and we, before ordering the analysis, informed the First
            Named Insured in writing of the potential for reimbursement and gave you the opportunity to
            withdraw the claim.

       i.   As a precondition to accepting payment for sinkhole loss, you must file with the county clerk of
            court, a copy of any sinkhole report regarding your property which was prepared on behalf or at
            your request. You will bear the cost of filing and recording the sinkhole report.

  2.   Catastrophic Ground Cover Collapse

       We will pay for direct physical loss or damage to a covered building caused by or resulting from
       catastrophic ground cover collapse, meaning geological activity that results in all of the following:

       a.   The abrupt collapse of the ground cover;

       b.   A depression in the ground cover clearly visible to the naked eye;

       c.   Structural damage to the building, including the foundation; and

       d.   The insured structure being condemned and ordered to be vacated by the governmental agency
            authorized by law to issue such an order for that structure.

       However, damage consisting merely of the settling or cracking of a foundation, structure or building
       does not constitute loss or damage resulting from a catastrophic ground cover collapse.

       Coverage for catastrophic ground cover collapse does not increase the Policy Limit. Regardless of
       whether loss or damage attributable to catastrophic ground cover collapse also qualifies as sinkhole
       loss or earth movement (if either or both of those causes of loss are covered under this Policy), only
       one Policy Limit will apply to such loss or damage.

   3. For the purposes of Sinkhole Loss and Catastrophic Ground Cover Collapse coverages only, the
      following definitions are added to the Policy:



113119 (1/17)            Includes copyrighted material of Insurance Services Office,              Page 4 of 5
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 94 of 193


       a. Structural damage means a covered building, regardless of the date of its construction, has
          experienced the following:

            (1) Interior floor displacement or deflection in excess of acceptable variances as defined in ACI
                117-90 or the Florida Building Code, which results in settlement related damage to the
                interior such that the interior building structure or members become unfit for service or
                represent a safety hazard as defined within the Florida Building Code;

            (2) Foundation displacement or deflection in excess of acceptable variances as defined in ACI
                318-95 or the Florida Building Code, which results in settlement related damage to the
                primary structural members or primary structural systems and that prevents those members
                or systems from supporting the loads and forces they were designed to support to the
                extent that stresses in those primary structural members or primary structural systems
                exceed one and one-third the nominal strength allowed under the Florida Building Code for
                new buildings of similar structure, purpose, or location;

             (3) Damage that results in listing, leaning, or buckling of the exterior load bearing walls or other
                 vertical primary structural members to such an extent that a plumb line passing through the
                 center of gravity does not fall inside the middle one-third of the base as defined within the
                 Florida Building Code;

             (4) Damage that results in the building, or any portion of the building containing primary
                 structural members or primary structural systems, being significantly likely to imminently
                 collapse because of the movement or instability of the ground within the influence zone of
                 the supporting ground within the sheer plane necessary for the purpose of supporting such
                 building as defined within the Florida Building Code; or

             (5) Damage occurring on or after October 15, 2005, that qualifies as substantial structural
                 damage as defined in the Florida Building Code.

       b.    Primary structural member means a structural element designed to provide support and stability
             for the vertical or lateral loads of the overall structure.

       c.    Primary structural system means an assemblage of primary structural members.



All other terms and conditions of the Policy remain the same.




113119 (1/17)             Includes copyrighted material of Insurance Services Office,                 Page 5 of 5
                                 Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 95 of 193


                        GEORGIA STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Georgia.

A. The following exclusion and related provisions are added to the Policy:

   1. We will not pay for loss or damage arising out of any act committed:

      a. By or at the direction of any insured; and

      b. With the intent to cause a loss.

   2. However, this exclusion will not apply to deny coverage to an innocent co-insured, provided the loss:

      a. Is an otherwise covered property loss; and

      b. Arose out of an act of family violence by an insured against whom a family violence complaint is
         brought for such act.

   3. If we pay a claim pursuant to Subsection 2. above, our payment to the insured is limited to that
      insured’s legal interest in the property less any payments we first made to a mortgageholder or other
      party with a legal secured interest in the property. In no event will we pay more than the Policy
      Limit.

B. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

   APPRAISAL

   If we and you disagree on the value of the property or the amount of loss, either may make written
   demand for an appraisal of the loss. In such event, each party will select a competent and impartial
   appraiser. The two appraisers will select an umpire. If the appraisers cannot agree on an umpire,
   either may request that selection be made by a judge of a court having jurisdiction. The appraisers will
   state separately the replacement cost and actual cash value of the property and amount of loss. If they
   fail to agree, they will submit their differences to the umpire. An appraisal decision will not be binding
   on either party. Each party will:

   1. Pay its chosen appraiser; and

   2. Bear the other expenses of the appraisal and umpire equally.

   If there is an appraisal, it is without prejudice to our rights under the terms and conditions of this Policy
   and our right to deny the claim in whole or in part.

C. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:

   CONCEALMENT, MISREPRESENTATION OR FRAUD

   We will not pay for any loss or damage in any case of:

   1. Concealment or misrepresentation of a material fact; or

   2. Fraud;

113120 (1/17)             Includes copyrighted material of Insurance Services Office,                Page 1 of 4
                                 Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 96 of 193


   committed by you or any other insured at any time and relating to coverage under this Policy.

D. The following provision applies when this endorsement is attached to the Commercial Property Policy:

   Subsection 5. Terrorism of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the INSURING
   AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety and replaced with the
   following:

     5. Terrorism, which means the use or threatened use of force or violence against a person or
        property, or commission of an act dangerous to human life or property, or commission of an act
        that interferes with or disrupts an electronic or communication system, undertaken by any person
        or group, whether or not acting on behalf of or in any connection with any organization,
        government, power, authority or military force, when the effect is to intimidate, coerce or harm:

        a. A government;

        b. The civilian population of a country, state or community; or

        c. Disrupt the economy of a country, state or community.

        So long as the Terrorism Risk Insurance Act of 2002, and any revisions or amendments thereto
        (the “Act”) is in effect, terrorism includes a certified act of terrorism defined by Section 102.
        Definitions of the Act.

        If terrorism is covered under this Policy, then a corresponding premium will be shown in Item 5.B.
        of the Declarations.

        If terrorism is not covered then any cause or event occurring concurrently or in any sequence with
        such terrorism is also not covered, except for direct physical loss or damage to covered property
        caused by fire following terrorism. With respect to this exception for fire following terrorism, no
        coverage is provided for: (1) any Additional Coverage, except debris removal under the DEBRIS
        REMOVAL Additional Coverage, or (2) any time element loss (including any time element loss
        related to debris removal). Notwithstanding any other valuation provision of this Policy to the
        contrary, we shall only pay the actual cash value of the insured building or other covered property
        at the time and place of the loss caused directly by the ensuing fire.

E. The following provision applies when this endorsement is attached to the U.S. Global Commercial
   Property Policy:

   Subsections 5.b. Domestic Terrorism and 5.c. International Terrorism of the SPECIFIED COVERED
   CAUSES OF LOSS Subsection of the INSURING AGREEMENT AND COVERED PROPERTY Section are
   deleted in their entirety and replaced with the following:

   b. Domestic Terrorism

       Domestic terrorism means: (i) terrorism occurring in the United States, its territories, possessions
       and Puerto Rico, and (ii) a certified act of terrorism defined by Section 102. Definitions of the
       Terrorism Risk Insurance Act of 2002, and any revisions or amendments thereto (the “Act”),
       provided that such Act is in effect.

       If domestic terrorism is covered under this Policy, then a corresponding Domestic Terrorism
       Premium will be shown in Item 5. of the Declarations.

       If domestic terrorism is not covered then any cause or event occurring concurrently or in any
       sequence with such domestic terrorism is also not covered, except for direct physical loss or
       damage to covered property caused by fire following domestic terrorism. With respect to this


113120 (1/17)            Includes copyrighted material of Insurance Services Office,               Page 2 of 4
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 97 of 193


       exception for fire following domestic terrorism, no coverage is provided for: (1) any Additional
       Coverage, except debris removal under the DEBRIS REMOVAL Additional Coverage, or (2) any time
       element loss (including time element loss related to debris removal). Notwithstanding any other
       valuation provision of this Policy to the contrary, we shall only pay the actual cash value of the
       insured building or other covered property at the time and place of the loss caused directly by the
       ensuing fire.

   c. International Terrorism

       International terrorism means terrorism occurring outside of the United States, its territories,
       possessions and Puerto Rico and does not include a certified act of terrorism as defined by the Act.

       If international terrorism is covered under this Policy, then a corresponding International Terrorism
       Premium will be shown in Item 5. of the Declarations.

       Whether or not international terrorism is covered under this Policy, we do not cover loss or damage
       due to international terrorism caused directly or indirectly by biological and/or chemical terrorism or
       nuclear terrorism (including fire following biological and/or chemical terrorism or nuclear terrorism
       regardless of any exception to any exclusion in the Policy to the contrary) all whether controlled or
       uncontrolled, proximate or remote, sudden or over any length of time, or which is contributed to or
       aggravated by any other cause or event. Such biological and/or chemical terrorism or nuclear
       terrorism is excluded regardless of any other cause or event occurring concurrently or in any
       sequence with such biological and/or chemical terrorism or nuclear terrorism.

       In addition, we do not cover loss or damage caused directly or indirectly by international terrorism
       or occurring concurrently or in any sequence with international terrorism (including fire following
       international terrorism regardless of any exception to any exclusion in the Policy to the contrary) in
       any excluded country, region, area, location, or jurisdiction shown in Item 7.A.5.b. of the
       Declarations or if international terrorism is not covered.

F. Any OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE provision in this Policy is
   deleted and replaced by the following:

     OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE

     1. You may have other insurance subject to the same plan, terms, conditions and provisions as the
        insurance under this Policy. If you do, we will pay our share of the covered loss or damage. Our
        share is the proportion that the applicable limit or sublimit of liability under this Policy bears to the
        limit and/or sublimit of liability of all other insurance covering on the same basis.

     2. If there is other insurance covering the same loss or damage, other than that described in 1.
        above, we will pay only for the amount of covered loss or damage in excess of the amount due
        from that other insurance, whether you can collect on it or not. But we will not pay more than
        the applicable limit or sublimit of liability under this Policy.

G. If the Property Performance Condominium Segment Endorsement, Form Number 124434 (1-17) is
   attached to and made a part of this Policy, then Subsection 7. of such endorsement is deleted and
   replaced with the following:

   7. The following is added to the GENERAL CONDITIONS Section:

       ACT OR OMISSION BY UNIT-OWNER

       No act or omission by a unit-owner will result in loss or damage not being paid under this Policy
       unless the unit-owner’s actions were within the scope of his or her authority on behalf of the
       condominium association.



113120 (1/17)             Includes copyrighted material of Insurance Services Office,                 Page 3 of 4
                                 Inc., with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 98 of 193


H. The first paragraph of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the INSURING
   AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety and replaced with the
   following:

     Subject to the terms and conditions of this Policy, covered causes of loss include the following
     specified covered causes of loss. With respect to earth movement, flood and named storm, coverage
     may be limited to specific areas, regions or zones. Please see Item 7.A. of the Declarations to
     determine if coverage is provided and the applicable sublimit of liability.

I.   The following provision applies when this endorsement is attached to the U.S. Global Commercial
     Property Policy: Subsection 1.m.ii. of the PERILS EXCLUDED Section is deleted in its entirety and
     replaced with the following:

     ii.Notwithstanding the foregoing, with respect to the application of this exclusion, no coverage is
     provided for international terrorism, except to the extent of any exception set forth in Item 7.A.5.b.i. of
     the Declarations.

All other terms and conditions of the Policy remain the same.




113120 (1/17)              Includes copyrighted material of Insurance Services Office,               Page 4 of 4
                                  Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 99 of 193


                         HAWAII STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Hawaii.

A. The following exclusion and related provisions are added to the Policy:

   1. We will not pay for loss or damage arising out of any act committed:

      a. By or at the direction of any insured; and

      b. With the intent to cause a loss.

   2. However, this exclusion will not apply to deny an insured’s claim for an otherwise covered property
      loss if such loss is caused by an act of domestic abuse by another insured under the Policy, and the
      insured making the claim:

      a. Files a police report and cooperates with any law enforcement investigation relating to the act of
         domestic abuse; and

      b. Did not cooperate in or contribute to the creation of the loss.

   3. If we pay a claim pursuant to Subsection A.2. of this Endorsement, our payment to the insured is
      limited to that insured’s insurable interest in the property less any payments we first made to a
      mortgagee or other party with a legal secured interest in the property. In no event will we pay more
      than the Policy Limit.

B. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:

   If we pay an insured, who is a victim of domestic abuse, for a loss caused by an act of domestic abuse,
   the rights of that insured to recover damages from the perpetrator of the abuse are transferred to us to
   the extent of our payment. That insured may not waive such rights to recover against the perpetrator of
   the domestic abuse.

C. As used in this Endorsement, domestic abuse means:

   1. Physical harm, bodily injury, assault or the infliction of fear of imminent physical harm, bodily injury
      or assault between family or household members;

   2. Sexual assault of one family or household member by another;

   3. Stalking of one family or household member by another family or household member; or

   4. Intentionally, knowingly or recklessly causing damage to property so as to intimidate or attempt to
      control the behavior of another family or household member.

All other terms and conditions of the Policy remain the same.




113121 (1/17)             Includes copyrighted material of Insurance Services Office,              Page 1 of 1
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 100 of 193



                          IDAHO STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Idaho.

Should the need arise you may contact the Idaho Department of Insurance at the following:

Idaho Department of Insurance
Consumer Affairs
700 W State Street, 3rd Floor
P.O. Box 83720
Boise, ID 83720-0043

Telephone No.: 1-800-721-3272
Web Address: www.DOI.Idaho.gov

All other terms and conditions of the Policy remain the same.




113891 (4/13)            Includes copyrighted material of Insurance Services Office,            Page 1 of 1
                                Inc.,with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 101 of 193


                         ILLINOIS STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Illinois.

A. The following is added to the SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section:

   The 24 month period in which to bring suit against us is extended by the number of days between the
   date the proof of loss is filed with us and the date we deny the claim in whole or in part.

B. Any OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE provision in this Policy is
   deleted and replaced by the following:
    OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE
    1. You may have other insurance. If you do, we will pay our share of the covered loss or damage.
       Subject to exceptions as set forth in 2. below, our share is the proportion that the applicable limit
       of insurance under this Policy bears to the limits of insurance of all insurance covering the loss or
       damage.
   2. If there is other insurance as described below, we will pay under this Policy only for the amount of
      covered loss or damage in excess of the amount due from that other insurance, whether you can
      collect on it or not:
      a. The property covered under this Policy is also covered under another policy, in which it is more
           specifically described; or
        b. The other insurance covers your interest or the interest of others in property which you do not
           own.

C. If this Policy covers household or personal property that is usual or incidental to the occupancy of any
   premises used for residential purposes, then Subsections 1. and 2. below apply:

   1. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
      SETTLEMENT Section is deleted and replaced by the following:

      APPRAISAL

      If we and you disagree on the value of the property or the amount of loss, either may make written
      demand for an appraisal of the loss. In such event, each party will select a competent and impartial
      appraiser. The two appraisers will select an umpire. If the appraisers cannot agree on an umpire,
      either may request that selection be made by a judge of a court having jurisdiction. The appraisers
      will state separately the value of the property and amount of loss. If they fail to agree, they will
      submit their differences to the umpire. A decision agreed to by any two will be binding.

      1. Each party will pay its own appraiser and bear the other expenses of the appraisal and umpire
         equally, except as provided in 2. below.

      2. We will pay your appraiser’s fee and the umpire’s appraisal fee, if the following conditions exist:

         a. You demanded the appraisal; and

         b. The full amount of loss, as set by your appraiser, is agreed to by our appraiser or by the
            umpire.

      If there is an appraisal, we will still retain our right to deny the claim.




113123 (1/17)              Includes copyrighted material of Insurance Services Office,              Page 1 of 3
                                  Inc., with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 102 of 193


     2. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
        Section is deleted and replaced by the following:

        CONCEALMENT, MISREPRESENTATION OR FRAUD

        a. This Policy is void if you or any insured commit fraud or conceal or misrepresent a fact in the
           process leading to the issuance of this insurance, and such fraud, concealment or
           misrepresentation is stated in the Policy or endorsement or in the written application for this
           Policy and:

          (1) Was made with actual intent to deceive; or

          (2) Materially affected either our decision to provide this insurance or the hazard we assumed.

           However, this condition will not serve as a reason to void this Policy after the Policy has been in
           effect for one year or one Policy Period, whichever is less.

        b. This Policy is void if you or any other insured, at any time subsequent to the issuance of this
           insurance, commit fraud or intentionally conceal or misrepresent a material fact relating to:

          (1) This Policy;

          (2) The covered property;

          (3) Your interest in the covered property; or

          (4) A claim under the Policy.

        c. Notwithstanding the limitations stated in 2.a. above, we may cancel the Policy in accordance
           with the terms of the CANCELLATION Subsection of the GENERAL CONDITIONS Section.

D. The following exclusion and related provisions are added to the Policy:

     1. We will not pay for loss or damage arising out of any act an insured commits or conspires to commit
        with the intent to cause a loss.

        In the event of such loss, no insured is entitled to coverage, even insureds who did not commit or
        conspire to commit the act causing the loss.

     2. However, this exclusion will not apply to deny payment to an innocent co-insured who did not
        cooperate in or contribute to the creation of the loss if:

        a. The loss arose out of a pattern of criminal domestic violence; and

        b. The perpetrator of the loss is criminally prosecuted for the act causing the loss.

     3. If we pay a claim pursuant to Subsection D.2., our payment to the insured is limited to that insured's
        insurable interest in the property less any payments we first made to a mortgagee or other party with
        a legal secured interest in the property. In no event will we pay more than the Policy Limit.

E.    Should you have any complaints arise regarding this insurance, you may contact the following:

        AIG
        Consumer Complaints Division
        80 Pine Street, 13th Floor
        New York, NY 10005
        Phone: 1-877-541-9748
        Fax: 844-637-6862

113123 (1/17)                Includes copyrighted material of Insurance Services Office,           Page 2 of 3
                                    Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 103 of 193


      consumer@aig.com

      Illinois Department of Insurance (2 Locations)
      Consumer Division
      320 W. Washington Street
      Springfield, IL 62767

      Consumer Division
      122 S. Michigan Ave., 19th Floor
      Chicago, IL 60603

      (866) 445-5364 (toll free)
      (217) 558-2083 (fax) (Springfield)
      (217) 782-4515 (Tel.) (Springfield)
      (312) 814-2420 (Tel.) (Chicago)
      http:// insurance.illinois.gov/
      consumer_complaints@ins.state.il.us

F.   The INCREASE IN HAZARD Subsection of the GENERAL CONDITIONS Section is deleted in its
     entirety and replaced with the following:

     INCREASE IN HAZARD

     We reserve the right to increase the premium in the event there is covered loss or damage to covered
     property to the extent that such loss or damage is a result of or in connection with a material
     increase in hazard over which you have control or knowledge.

G.   If the Manufacturing Segment Endorsement, Manufacturing Segment Endorsement (Global Version),
     Real Estate Segment Endorsement, Retail Segment Endorsement, Retail Segment Endorsement (Global
     Version) is attached to this Policy, then the third to the last paragraph beginning with the words,
     “Any amounts payable under . . .” and ending with the words, “. . . as shown in the above
     Schedule[.]” of the WAREHOUSEMAN LEGAL LIABILITY Additional Coverage in such endorsement is
     deleted in its entirety and replaced by the following:

     Amounts set forth in Subsections a. through f., inclusive, above are payable in addition to the
     Warehouseman Legal Liability sublimit of liability as shown in the above Schedule. However, all other
     amounts payable under this Additional Coverage are included within such Warehouseman Legal
     Liability sublimit of liability.




All other terms and conditions of the Policy remain the same.




113123 (1/17)            Includes copyrighted material of Insurance Services Office,           Page 3 of 3
                                Inc., with its permission. All rights reserved.
          Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 104 of 193


                             INDIANA STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Indiana.

A. The SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

     SUBROGATION

     If any person or organization to or for whom we make payment under this Policy has rights to recover
     damages from another, those rights are transferred to us to the extent of our payment. Our right to
     recover damages from another may be enforced even if the person or organization to or for whom we
     make payment has not been fully compensated for damages.

     The person or organization to or for whom we make payment must do everything necessary to secure
     our rights and must do nothing after loss to impair them. But you may waive your rights against
     another party in writing:

     1.    Prior to a loss to your covered property.

     2.    After a loss to your covered property only if, at time of loss, that party is one of the following:

           a. Someone insured by this insurance;

           b. A business firm:

               (1)Owned or controlled by you; or

               (2)That owns or controls you; or

           c. Your tenant.

           This will not restrict your insurance.

     3. Any recovery by us as a result of subrogation proceedings arising out of an occurrence, after
        expenses, including our legal fees, incurred in such subrogation proceedings are deducted, shall
        accrue to you in the proportion that the deductible amount and/or any provable uninsured loss
        amount bears to the entire provable loss amount.

     4. You will cooperate with us and, upon our request and expense will:

          a.   Attend hearings and trials;

          b. Assist in effecting settlements, securing and giving evidence, obtaining the attendance of
             witnesses, and conducting suits.

B.   The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
     Section is deleted and replaced by the following:

     CONCEALMENT, MISREPRESENTATION OR FRAUD

     We will not pay for any loss or damage in any case of:

     1. Concealment or misrepresentation of a material fact; or
113124 (1/17)         Includes copyrighted material of Insurance Services Office, Inc., with         Page 1 of 2
                                       its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 105 of 193


    2. Fraud

    committed by an insured at any time and relating to a claim under this Policy.

C. Pollutants or Contaminants

   In this Policy, any exclusion, limitation or other provision relating to pollutants or contaminants, or any
   amendment to or replacement of such exclusions, limitations or other provisions, applies whether or not
   the irritant, pollutant or contaminant has any function in or on your business, operations, premises, site
   or location.

D. Amendment of Definition of Pollutants or Contaminants

                                                  Schedule

    Specifically identified substances or
    materials

    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

   In this Policy, the definition of pollutants or contaminants is deleted and replaced by the following:

   Pollutants or contaminants means any solid, liquid, gaseous or thermal irritant or contaminant, including
   smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste, and any substances or materials
   identified in the Schedule, which after its release can cause or threaten damage to human health or
   human welfare or causes or threatens damage, deterioration, loss of value, marketability or loss of use
   to property insured hereunder, including, but not limited to, bacteria, virus, or hazardous substances.
   Waste includes materials to be recycled, reconditioned or reclaimed. Pollutants or contaminants do not
   include fungus, mold or spore.

   The definition of pollutants or contaminants applies whether or not such irritant, pollutant, or
   contaminant has any function in or on your business, operations, premises, site or location.



All other terms and conditions of the Policy remain the same.




113124 (1/17)     Includes copyrighted material of Insurance Services Office, Inc., with         Page 2 of 2
                                   its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 106 of 193


                        KANSAS STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Kansas.

A. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:

   SUIT AGAINST COMPANY

   No one may bring a legal action against us under this Policy unless:

   1. There has been full compliance with all of the terms of this Policy; and

   2. The action is brought within five years after the date on which the direct physical loss or damage
      occurred.

B. The following is added to the Policy:

   When used in this Policy the term “actual cash value” shall mean the amount it would cost to repair or
   replace covered property with material of like kind and quality, less allowance for deterioration and
   depreciation, including obsolescence.

C. The following applies when coverage is provided for townhouse buildings and structures:

   1. The following is added:

      An association of townhouse owners includes every person or organization who is an owner of a fee
      simple title to a townhouse unit, for which insurance is provided by this Policy.

   2. The INCREASE IN HAZARD Subsection of the GENERAL CONDITIONS Section is superseded and
      replaced by the following:

      This Policy will not apply to any loss at a covered location to the extent that such loss is a result of
      or in connection with a material increase in hazard over which you have control or knowledge. The
      following will not affect this insurance if beyond your control or knowledge:

      a. Any act or neglect by any occupants or owners of the buildings; or

      b. Your failure to comply with any warranty or condition with regard to any portion of your
         premises.

      Any material increase in hazard at one or more covered locations will not affect coverage at other
      covered locations where, at the time of loss or damage, the increase in hazard does not exist.

   3. The following is added to the PROPERTY NOT COVERED Section:

      Household and personal property, unless owned by the association of townhouse owners.

   4. Subsection 1. in the MORTGAGEHOLDERS Subsection of the GENERAL CONDITIONS Section is
      replaced by the following:

      1. We will pay for covered loss of or damage to buildings or structures to:

        (1) The insurance trustee for the benefit of each townhouse owner;


113126 (1/17)             Includes copyrighted material of Insurance Services Office,              Page 1 of 2
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 107 of 193


         (2) The holder of each first mortgage; and

         (3) The association;

          as interests may appear and as shown in the townhouse declaration.

D. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

   APPRAISAL

   If, after a claim has been made, a dispute arises because you and we disagree on the value of the
   property or the amount of loss, either may make a written request for an appraisal of the loss. However,
   an appraisal will be made only if both you and we agree, voluntarily, to have the loss appraised. If so
   agreed, each party will select a competent and impartial appraiser. The two appraisers will select an
   umpire. If they cannot agree, either may request that selection be made by a judge of a court having
   jurisdiction. The appraisers will state separately the value of the property and amount of loss. If they fail
   to agree, they will submit their differences to the umpire. A decision agreed to by any two will be
   binding. Each party will:

   1. Pay its chosen appraiser; and

   2. Bear the other expenses of the appraisal and umpire equally.

   If there is an appraisal, we will still retain our right to deny the claim.

E. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:

   CONCEALMENT, MISREPRESENTATION OR FRAUD

   We will not pay for any loss or damage under this Policy if a fraudulent insurance act has occurred.

   As used herein, fraudulent insurance act means an act committed by any person who, knowingly and
   with intent to defraud, presents, causes to be presented or prepares with knowledge or belief that it
   will be presented to or by an insurer, purported insurer, broker or any agent thereof, any written,
   electronic, electronic impulse, facsimile, magnetic, oral, or telephonic communication or statement as
   part of, or in support of, an application for the issuance of, or the rating of an insurance policy for
   personal or commercial insurance, or a claim for payment or other benefit pursuant to an insurance
   policy for commercial or personal insurance which such person knows to contain materially false
   information concerning any fact material thereto; or conceals, for the purpose of misleading,
   information concerning any fact material thereto.

F. The ECONOMIC AND TRADE SANCTIONS Subsection of the GENERAL CONDITIONS Section is deleted
   and replaced by the following:

   ECONOMIC AND TRADE SANCTIONS

   We shall not be deemed to provide cover and we shall not be liable to pay any claim or provide any
   benefit hereunder to the extent that the provision of such cover, payment of such claim or provision of
   such benefit would expose us, our parent company or our ultimate controlling entity to any sanction,
   prohibition or restriction under the trade or economic sanctions, laws or regulations of the United
   States of America.



All other terms and conditions of the Policy remain the same.


113126 (1/17)              Includes copyrighted material of Insurance Services Office,               Page 2 of 2
                                  Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 108 of 193



             COMMONWEALTH OF KENTUCKY AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the Commonwealth of
Kentucky.

A. The following exclusion and related provisions are added to the Policy:

   1. We will not pay for loss or damage arising out of any act committed:

      a. By or at the direction of any insured; and

      b. With the intent to cause a loss.

   2. However, this exclusion will not apply to deny coverage to an innocent co-insured who did not
      cooperate in or contribute to the creation of the loss, provided the loss is an otherwise covered
      property loss and:

      a. The loss arose out of a pattern of domestic violence and abuse; and

      b. The perpetrator of the loss is criminally prosecuted for the act causing the loss.

   3. If we pay a claim pursuant to Subsection A.2., our payment to the insured is limited to that insured’s
      ownership interest in the property less any payments we first made to a mortgagee or other party
      with a legal secured interest in the property. In no event will we pay more than the Policy Limit.

B. The SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is amended by adding the following:

   If we pay an innocent co-insured for loss described in Subsection A.2., the rights of the innocent co-
   insured to recover damages from the perpetrator are transferred to us to the extent of our payment.
   Following the loss, the innocent co-insured may not waive such rights to recover against the perpetrator
   of the domestic violence.



All other terms and conditions of the Policy remain the same.




113127 (1/17)            Includes copyrighted material of Insurance Services Office,             Page 1 of 1
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 109 of 193


                        LOUISIANA STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Louisiana.

A. The SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

     1. We may require from you an assignment of all rights of recovery against any party for loss to the
        extent that payment is made by us. However, you have the right to waive subrogation, provided
        such waiver is entered into by you in writing (1) prior to the loss or (2) after a covered loss, only if,
        at time of loss, that party is one of the following:

        a.   Someone insured by this insurance;

        b.   A business firm:

             (1) Owned or controlled by you; or

             (2) That owns or controls you;

        c.   Your employee or employer;

        d.   The owner, lessor or tenant of the:

             (1) Covered location; or

             (2) A location where loss or damage occurred;

             including their employees, partners and stockholders; or

        e.   Your relative by blood or marriage.

        If you waive your rights against another party in writing after a loss, we can recover from you any
        amount you received for that waiver. But we cannot recover more than the amount we paid you for
        that loss.

     2. Any recovery by us as a result of subrogation proceedings arising out of an occurrence, after
        expenses, including our legal fees, incurred in such subrogation proceedings are deducted, shall
        accrue to you in the proportion that the deductible amount and/or any provable uninsured loss
        amount bears to the entire provable loss amount.

     3. You will cooperate with us and, upon our request and expense will:

        a.   Attend hearings and trials;

        b. Assist in effecting settlements, securing and giving evidence, obtaining the attendance of
           witnesses, and conducting suits.

B.   The following provision is added to the REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of
     the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section and to any similar
     condition, and supersedes any provision to the contrary in this Policy or in an endorsement attached to
     this Policy with respect to the time period for submission of proof of loss:




113128 (10/19)            Includes copyrighted material of Insurance Services Office,              Page 1 of 10
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 110 of 193


    If the loss or damage arises due to a catastrophic event for which a state of disaster or emergency is
    declared pursuant to law by civil officials, and the covered property is located in an area within the
    declaration, you must submit the proof of loss to us within 180 days; but this 180-day period does not
    commence as long as the declaration of disaster or emergency is in existence and civil authorities are
    denying you access to your property.

C. The following exclusion and related provisions are added to the Policy:

   1. We will not pay for loss or damage arising out of any act committed:

      a. By or at the direction of any insured; and

      b. With the intent to cause a loss.

   2. With respect to loss or damage to covered property caused by fire, this exclusion does not apply to
      an insured(s) who did not set the fire or otherwise participate in the cause of the loss, provided the
      loss is otherwise covered under this Policy.

   3. If we pay a claim pursuant to Subsection C.2., our payment to any insured is limited to that
      insured’s proportionate share of the Policy proceeds, but not more than that insured’s legal interest
      in the covered property that sustained the fire loss. Proportionate share will be determined based on
      the interests of all parties eligible to receive payment, including a mortgageholder or other party with
      a secured legal interest. The Policy proceeds will not include any amount attributable to the interest
      of the insured(s) who set the fire or otherwise participated in the cause of the loss. In no event will
      we pay more in total than the Policy Limit on the covered property that sustained the fire loss.

   4. We may apply reasonable standards of proof to claims for such loss.

D. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced with the following:

    APPRAISAL

    If we and you disagree on the value of the property or the amount of loss, either may make written
    demand for an appraisal of the loss. In this event, each party will select a competent and impartial
    appraiser. The two appraisers will select an umpire. If they cannot agree, either may request that
    selection be made by a judge of a court having jurisdiction. Each appraiser will state separately the
    value of the property and amount of loss. If they fail to agree, they will submit their differences to the
    umpire. Any outcome of the appraisal will not be binding on either party. Each party will:

    a. Pay its chosen appraiser; and

    b. Bear the other expenses of the appraisal and umpire equally.

   If there is an appraisal, we will still retain our right to deny the claim.

E. The SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:

   SETTLEMENT OF CLAIMS

    The undisputed portion of the loss shall be payable within 30 days after receipt of a satisfactory proof
    of loss, as herein required. However, we have no duty to provide coverage under this Policy if the
    failure to comply with the terms of this Policy is prejudicial to us.

   We shall have the option to take all, or any part of the property at the agreed or appraised value, or to
   repair, rebuild or replace the property physically lost or damaged with other of like kind and quality,


113128 (10/19)            Includes copyrighted material of Insurance Services Office,           Page 2 of 10
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 111 of 193


   within a reasonable time, upon providing you with notice of our intention to do so within 60 days after
   our receipt of the satisfactory proof of loss herein required.

F. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:

    CONCEALMENT, MISREPRESENTATION OR FRAUD

    1. With respect to loss or damage caused by fire, we do not provide coverage to the insured who,
       whether before or after the loss, has intentionally concealed or misrepresented any material fact or
       circumstance, with the intent to deceive, concerning:

       a.   This Policy;

       b.   The covered property;

       c.   Your interest in the covered property; or

       d.   A claim under this Policy.

    2. With respect to loss or damage caused by a peril other than fire and with respect to all insureds
       covered under this Policy, we provide no coverage for loss or damage if, whether before or after a
       loss, one or more insureds have intentionally concealed or misrepresented any material fact or
       circumstance, with the intent to deceive, concerning:

       a.   This Policy;

       b.   The covered property;

       c.   Your interest in the covered property; or

       d.   A claim under this Policy.

G. Wherever in this Policy the term “pollutants or contaminants” is shown, such term shall be deleted in
   its entirety and replaced with “pollutants or contaminants” as separate terms.

   Notwithstanding the definition in this Policy for pollutants or contaminants, the following definitions
   apply:

   1. Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
      vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled,
      reconditioned or reclaimed. Pollutants do not include fungus, mold or spore.

   2. Contaminants means bacteria or viruses, or other hazardous substances.             Contaminants do not
      include fungus, mold or spore.

H. The following provision applies when this endorsement is attached to the Commercial Property Policy:

   Subsection 5. Terrorism of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the INSURING
   AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety and replaced with the
   following:

   5. Terrorism

       a. If you elect to purchase terrorism coverage, then both certified terrorism and non-certified
          terrorism coverage are provided and a corresponding premium will be shown in Item 5.B. of the
          Declarations.


113128 (10/19)             Includes copyrighted material of Insurance Services Office,          Page 3 of 10
                                  Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 112 of 193


      b. If you do not elect to purchase terrorism coverage, then certified terrorism is not covered, but
         non-certified terrorism is covered unless such non-certified terrorism:

          i.   Results in industry-wide insured losses that exceed $25,000,000 for related incidents that
               occur within a 72-hour period, or

          ii. Involves the actual, alleged or threatened use, release, escape, dispersal, application and/or
              existence of nuclear materials, or that directly or indirectly results in nuclear reaction or
              radiation or radioactive contamination, or

          iii. Is carried out by means of the dispersal or application of pathogenic or poisonous biological
               or chemical materials, or

          iv. Involves the release of pathogenic or poisonous biological or chemical materials and it
              appears that one purpose of the non-certified terrorism was to release such materials;

          in such case, non-certified terrorism is not covered.

      c. Whether or not terrorism is covered under this Policy, we do not cover loss or damage caused
         directly or indirectly by biological and/or chemical terrorism or nuclear terrorism whether
         controlled or uncontrolled, proximate or remote, sudden or over any length of time, or which is
         contributed to or aggravated by any other cause or event. Such biological and/or chemical
         terrorism or nuclear terrorism is excluded regardless of any other cause or event occurring
         concurrently or in any sequence with such biological and/or chemical terrorism or nuclear
         terrorism. Biological and/or chemical terrorism means the dispersal, discharge, or release of
         pathogenic, toxic, poisonous, or damaging biological or chemical agents or substances in an
         act(s) of terrorism. Nuclear terrorism means an act(s) of terrorism involving or resulting in
         nuclear reaction or nuclear radiation or radioactive contamination.

      d. If terrorism is not covered then any cause or event occurring concurrently or in any sequence
         with such terrorism is also not covered, including, any action taken to prevent, defend against,
         respond to or retaliate against terrorism or suspected terrorism, except for direct physical loss
         or damage to covered property caused by fire following terrorism. With respect to this
         exception for fire following terrorism, no coverage is provided for: (1) fire following biological or
         chemical terrorism or nuclear terrorism, (2) any Additional Coverage, except debris removal
         under the DEBRIS REMOVAL Additional Coverage, or (3) any time element loss (including any
         time element loss related to debris removal). Notwithstanding any other valuation provision of
         this Policy to the contrary, we shall only pay the actual cash value of the insured building or
         other covered property at the time and place of the loss caused directly by the ensuing fire.

      e. Terrorism means:

          i.   Certified terrorism meaning any act that is certified by the Secretary [of the Treasury], in
               consultation with the Secretary of Homeland Security, and the Attorney General of the
               United States:

               (1) to be an act of terrorism;

               (2) to be a violent act or an act that is dangerous to:

                   (a) human life;

                   (b) property; or

                   (c) infrastructure;




113128 (10/19)           Includes copyrighted material of Insurance Services Office,            Page 4 of 10
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 113 of 193


               (3) to have resulted in damage within the United States, or outside of the United States in
                   the case of:

                   (a) an air carrier or vessel described in Terrorism Risk Insurance Act of 2002, and any
                       revisions or amendments thereto; or

                   (b) the premises of a United States mission; and

               (4) to have been committed by an individual or individuals as part of an effort to coerce the
                   civilian population of the United States or to influence the policy or affect the conduct
                   of the United States Government by coercion; and

            ii. Non-certified terrorism, which means the use or threatened use of force or violence against
                a person or property, or commission of an act dangerous to human life or property, or
                commission of an act that interferes with or disrupts an electronic or communication
                system, undertaken by any person or group, whether or not acting on behalf of or in any
                connection with any organization, government, power, authority or military force, when the
                effect is to intimidate, coerce or harm:

               (1) A government;

               (2) The civilian population of a country, state or community; or

               (3) Disrupt the economy of a country, state or community.

               Notwithstanding the foregoing, non-certified terrorism does not include certified terrorism.

I.   The following provision applies when this endorsement is attached to the U.S. Global Commercial
     Property Policy:

     Subsection 5.b. Domestic Terrorism of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the
     INSURING AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety and replaced with
     the following:

     b. Domestic Terrorism

       i.   If you elect to purchase domestic terrorism coverage, then both certified domestic terrorism and
            non-certified domestic terrorism coverage are provided and a corresponding Domestic Terrorism
            Premium will be shown in Item 5. of the Declarations.

      ii.   If you do not elect to purchase terrorism coverage, then certified domestic terrorism is not
            covered, but non-certified domestic terrorism is covered unless such non-certified domestic
            terrorism:

            (1) Results in industry-wide insured losses that exceed $25,000,000 for related incidents that
                occur within a 72-hour period, or

            (2) Involves the actual, alleged or threatened use, release, escape, dispersal, application and/or
                existence of nuclear materials, or that directly or indirectly results in nuclear reaction or
                radiation or radioactive contamination, or

            (3) Is carried out by means of the dispersal or application of pathogenic or poisonous biological
                or chemical materials, or

            (4) Involves the release of pathogenic or poisonous biological or chemical materials and it
                appears that one purpose of the non-certified domestic terrorism was to release such
                materials;


113128 (10/19)           Includes copyrighted material of Insurance Services Office,            Page 5 of 10
                                Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 114 of 193


           in such case, non-certified domestic terrorism is not covered.

    iii.   Whether or not domestic terrorism is covered under this Policy, we do not cover loss or damage
           caused directly or indirectly by biological and/or chemical terrorism or nuclear terrorism whether
           controlled or uncontrolled, proximate or remote, sudden or over any length of time, or which is
           contributed to or aggravated by any other cause or event. Such biological and/or chemical
           terrorism or nuclear terrorism is excluded regardless of any other cause or event occurring
           concurrently or in any sequence with such biological and/or chemical terrorism or nuclear
           terrorism. Biological and/or chemical terrorism means the dispersal, discharge, or release of
           pathogenic, toxic, poisonous, or damaging biological or chemical agents or substances in an
           act(s) of terrorism. Nuclear terrorism means an act(s) of terrorism involving or resulting in
           nuclear reaction or nuclear radiation or radioactive contamination.

    iv.    If domestic terrorism is not covered then any cause or event occurring concurrently or in any
           sequence with such domestic terrorism is also not covered, including, any action taken to
           prevent, defend against, respond to or retaliate against domestic terrorism or suspected
           domestic terrorism, except for direct physical loss or damage to covered property caused by fire
           following domestic terrorism. With respect to this exception for fire following domestic
           terrorism, no coverage is provided for: (1) fire following biological or chemical terrorism or
           nuclear terrorism, (2) any Additional Coverage, except debris removal under the DEBRIS
           REMOVAL Additional Coverage, or (3) any time element loss (including any time element loss
           related to debris removal). Notwithstanding any other valuation provision of this Policy to the
           contrary, we shall only pay the actual cash value of the insured building or other covered
           property at the time and place of the loss caused directly by the ensuing fire.

    v.     Domestic terrorism means:

           (1) Certified domestic terrorism meaning any act that is certified by the Secretary [of the
               Treasury], in consultation with the Secretary of Homeland Security, and the Attorney
               General of the United States:

              a. to be an act of terrorism;

              b. to be a violent act or an act that is dangerous to:

                  (a) human life;

                  (b) property; or

                  (c) infrastructure;

              c. to have resulted in damage within the United States, or outside of the United States in
                 the case of:

                  (a) an air carrier or vessel described in Terrorism Risk Insurance Act of 2002, and any
                      revisions or amendments thereto; or

                  (b) the premises of a United States mission; and

              d. to have been committed by an individual or individuals as part of an effort to coerce the
                 civilian population of the United States or to influence the policy or affect the conduct
                 of the United States Government by coercion; and

           (2) Non-certified domestic terrorism, which means the use or threatened use of force or
               violence against a person or property, or commission of an act dangerous to human life or
               property, or commission of an act that interferes with or disrupts an electronic or
               communication system, undertaken by any person or group, whether or not acting on behalf

113128 (10/19)          Includes copyrighted material of Insurance Services Office,            Page 6 of 10
                               Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 115 of 193


             of or in any connection with any organization, government, power, authority or military
             force, when the effect is to intimidate, coerce or harm:

             a. A government;

             b. The civilian population of a country, state or community; or

             c. Disrupt the economy of a country, state or community; and

             occurring in the United States, its territories, possessions and Puerto Rico.

             Notwithstanding the foregoing, non-certified domestic terrorism does not include certified
             domestic terrorism.

J.

     THIS IS A NOTICE ONLY AND DOES NOT CHANGE YOUR COVERAGE
     Important Information Required by the Louisiana Department of Insurance


            COMMERCIAL INSURANCE POLICY COVERAGE DISCLOSURE
                              SUMMARY

                 This form is promulgated pursuant to LSA‐R.S. 22:1319

       THIS IS ONLY A SUMMARY OF YOUR COVERAGE AND DOES NOT
       AMEND, EXTEND, OR ALTER THE COVERAGES OR ANY OTHER
       PROVISIONS CONTAINED IN YOUR POLICY. INSURANCE IS A
       CONTRACT. THE LANGUAGE IN YOUR POLICY CONTROLS YOUR
       LEGAL RIGHTS AND OBLIGATIONS.

        **READ YOUR INSURANCE POLICY FOR COMPLETE POLICY TERMS
                          AND CONDITIONS**

       COVERAGE(S) FOR WHICH PREMIUM WAS PAID: Provided in
       accordance with your policy form, applicable endorsements, and
       Declarations.

       Deductibles

       This policy sets forth certain deductibles that will be applied to claims
       for damages. When applicable, a deductible will be subtracted from
       your total claim and you will be paid the balance subject to
       applicable coverage limits.


113128 (10/19)         Includes copyrighted material of Insurance Services Office,           Page 7 of 10
                              Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 116 of 193


         • You may be able to reduce your premium by increasing your
          deductible. Contact your producer (agent) or insurer for details.

      NOTICE: This policy does set forth a separate deductible for covered
      losses caused by named storm as defined in the policy.

                                         Separate Deductible
                                Example – Named Storm Damage

      If applicable, the following illustrates how a separate deductible
      applying to named storm damage is applied under your policy.

      The following assumes no co-insurance penalty and a 5% named storm
      deductible applying to Total Insurable Values. The amounts of loss to
      the damaged property are $75,000 (building) and $125,000 (personal
      property). The amount of time element loss is $500,000.

                 Limit of insurance (combined                       $50,000,000
                 property damage and time
                 element)
                 Total Insurable Values at the
                 damaged covered location
                   Building                                         $2,000,000
                   Personal Property                                $1,000,000
                   Time Element                                     $1,000,000

                 Total Insurable Values                             $4,000,000
                 5% of the Total Insurable                             $200,000
                 Values       of $4,000,000
                 (Deductible)
                 Total Loss and/or Damage
                   Building Damage                                  $75,000
                   Personal Property Damage                         $125,000



113128 (10/19)         Includes copyrighted material of Insurance Services Office,   Page 8 of 10
                              Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 117 of 193


                   Time Element Loss                               $500,000

                 Total Loss and/or Damage                          $700,000
                 Less    the   Deductible     as                   <$200,000>
                 Calculated Above (Please note
                 a minimum deductible may
                 apply which could be greater.)

                 Total net payment to insured                      $500,000
                 for all property damage and
                 time element loss


      TO SEE EXACTLY HOW YOUR SEPARATE NAMED STORM
      DEDUCTIBLE WILL APPLY, PLEASE REFER TO YOUR POLICY.

                          Limitations or Exclusion under this Policy

      FLOOD – Flood damage is/is not covered (as indicated on the attached
      declarations), regardless of how caused, when flood is the peril that
      causes the loss. Flood water includes, but is not limited to, storm
      surge, waves, tidal water, overflow of a body of water, whether driven
      by wind or not.

      Flood insurance may be available through the National Flood Insurance
      Program (NFIP). NFIP flood insurance may provide coverage for damage
      to your dwelling or building and/or contents, subject to the coverage
      limits and terms of the policy.

      Excess Flood Insurance may be available under a separate policy, from
      this or another insurer, if the amount of the primary flood insurance is
      not enough to cover the value of your property.

                 You may contact your producer (agent) or insurer for more
                  information on the NFIP and excess flood insurance.

      MOLD – Damage caused solely by mold is not covered under this
      policy.



113128 (10/19)        Includes copyrighted material of Insurance Services Office,   Page 9 of 10
                             Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 118 of 193


       **FOR ALL OTHER LIMITATIONS OR EXCLUSIONS REFER TO YOUR
       POLICY FOR COMPLETE DETAILS ON TERMS AND PROVISIONS**
K. If the Manufacturing Segment Endorsement, Manufacturing Segment Endorsement (Global Version),
   Real Estate Segment Endorsement, Retail Segment Endorsement, or Retail Segment Endorsement
   (Global Version) is attached to this Policy, then Subsection a. of the WAREHOUSEMAN LEGAL
   LIABILITY Additional Coverage in such endorsement is deleted and replaced by the following:

   a. Defending you against any suit alleging such direct physical loss or damage to bailed property; but
      we shall have the right, at our sole discretion, to select defense counsel to defend you and to settle
      any claim or suit as we deem expedient;

All other terms and conditions of the Policy remain the same.




113128 (10/19)           Includes copyrighted material of Insurance Services Office,         Page 10 of 10
                                Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 119 of 193


                           MAINE STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Maine.

A. The following is added to the Policy:

     When used in this Policy the term “actual cash value” shall mean the replacement cost of covered
     property at the time of loss, less the value of physical depreciation as to the damaged property. The
     term physical depreciation means a value as determined according to standard business practices.

B.   The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
     Section is deleted and replaced by the following:

     CONCEALMENT, MISREPRESENTATION OR FRAUD

     We do not provide coverage to one or more insureds who, at any time:

     1. Intentionally concealed or misrepresented a material fact;

     2. Engaged in fraudulent conduct; or

     3. Made a false statement;

     relating to this insurance.
C. The following provision is added and supersedes any provision to the contrary with respect to the
   payment of post-judgment interest:

     Post-judgment Interest

     We will pay interest accruing after a judgment is entered in accordance with Maine law. Our duty to
     pay interest ends when we pay, offer to pay or deposit in court that part of the judgment which does
     not exceed our Policy Limit for which coverage is provided under this Policy. This payment will not
     reduce the Policy Limit for which coverage is provided under this Policy.

D. MAINE INSURANCE INSPECTION SERVICES - EXEMPTION FROM LIABILITY

     The Following Limits Our Liability

     We, our agents, employees, or service contractors, are not liable for damages from injury, death or loss
     occurring as a result of any act or omission in the furnishing of or the failure to furnish insurance
     inspection services related to, in connection with or incidental to the issuance or renewal of a policy of
     property or casualty insurance.

     This exemption from liability does not apply:

     1. If the injury, loss or death occurred during the actual performance of inspection services and was
        proximately caused by our negligence, or by the negligence of our agents, employees or service
        contractors;

     2. To any inspection services required to be performed under the provisions of a written service
        contract or defined loss prevention program;

     3. In any action against us, our agents, employees, or service contractors for damages proximately
        caused by our acts or omissions which are determined to constitute a crime, actual malice or gross
        negligence; or

113129 (1/17)          Includes copyrighted material of Insurance Services Office, Inc.,        Page 1 of 5
                                   with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 120 of 193


     4. If we fail to provide this written notice to the insured whenever the Policy is issued or when new
        Policy forms are issued upon renewal.

E.   The following is added to the Policy:

     When used in this Policy the term “dangerous condition” shall mean a condition that exposes property
     or individuals to harm or risk.

F.   STANDARD FIRE POLICY PROVISIONS

     The provisions of the Standard Fire Policy are stated below. State law requires that they be attached to
     all policies. If any conditions of this form are construed to be more liberal than any other policy
     conditions relating to the perils of fire, lightning or removal, the conditions of this form will apply.
     IN CONSIDERATION OF THE PROVISIONS AND STIPULATIONS HEREIN OR ADDED HERETO, AND OF
     THE PREMIUM SPECIFIED in the Declarations or in endorsements made a part hereof, this Company,
     for the term of years specified in the Declarations from inception date shown in the Declarations at
     12:01 a.m. (Standard Time) to expiration date shown in the Declarations at 12:01 a.m. (Standard
     Time) at location of property involved, to an amount not exceeding the limit of liability specified in the
     Declarations, does insure the Insured named in the Declarations and legal representatives, to the extent
     of the actual cash value of the property at the time of loss, but not exceeding the amount which it
     would cost to repair or replace the property with material of like kind and quality within a reasonable
     time after such loss, without allowance for any increased cost of repair or reconstruction by reason of
     any ordinance or law regulating construction or repair, and without compensation for loss resulting
     from interruption of business or manufacture, nor in any event for more than the interest of the
     insured, against all DIRECT LOSS BY FIRE, LIGHTNING AND OTHER PERILS INSURED AGAINST IN
     THIS POLICY INCLUDING REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED
     AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER PROVIDED, to the property described in the
     Declarations while located or contained as described in this policy, or pro rata for five days at each
     proper place to which any of the property shall necessarily be removed for preservation from the perils
     insured against in this policy, but not elsewhere.
     Assignment of this policy shall not be valid except with the written consent of this Company.
     This policy is made and accepted subject to the foregoing provisions and stipulations and those
     hereinafter stated, which are hereby made a part of this policy, together with such other provisions,
     stipulations and agreements as may be added hereto, as provided in this policy.
                  1 Concealment,                This entire policy shall be void if, whether
                  2 fraud.                      before or after a loss, the insured has wil-
                  3                             fully concealed or misrepresented any ma-
                  4 terial fact or circumstance concerning this insurance or the
                  5 subject thereof, or the interest of the insured therein, or in case
                  6 of any fraud or false swearing by the insured relating thereto.
                  7 Uninsurable                 This policy shall not cover accounts, bills,
                  8        and                  currency, deeds, evidences of debt, money or
                  9 excepted property.          securities; nor, unless specifically named
                 10                             hereon in writing, bullion or manuscripts.
                 11 Perils not                  This Company shall not be liable for loss by
                 12 included.                   fire or other perils insured against in this
                 13                             policy caused, directly or indirectly, by: (a)
                 14 enemy attack by armed forces, including action taken by mili-
                 15 tary, naval or air forces in resisting an actual or an immediately
                 16 impending enemy attack; (b) invasion; (c) insurrection; (d)
                 17 rebellion; (e) revolution; (f) civil war; (g) usurped power; (h)
                 18 order of any civil authority except acts of destruction at the time
                 19 of and for the purpose of preventing the spread of fire, provided
                 20 that such fire did not originate from any of the perils excluded
                 21 by this policy; (i) neglect of the insured to use all reasonable
                 22 means to save and preserve the property at and after a loss, or
                 23 when the property is endangered by fire in neighboring prem-
                 24 ises; (j) nor shall this Company be liable for loss by theft.
                 25 Other Insurance.               Other insurance may be prohibited or the
113129 (1/17)         Includes copyrighted material of Insurance Services Office, Inc.,         Page 2 of 5
                                  with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 121 of 193


                26                                amount of insurance may be limited by en-
                27   dorsement attached hereto.
                28   Conditions suspending or restricting insurance. Unless other-
                29   wise provided in writing added hereto this Company shall not
                30   be liable for loss occurring
                31   (a) while the hazard is increased by any means within the con-
                32   trol or knowledge of the insured; or
                33   (b) while a described building, whether intended for occupancy
                34   by owner or tenant, is vacant or unoccupied beyond a period of
                35   sixty consecutive days; or
                36   (c) as a result of explosion or riot, unless fire ensue, and in
                37   that event for loss by fire only.
                38   Other perils               Any other peril to be insured against or sub-
                39   or subjects.               ject of insurance to be covered in this policy
                40                              shall be by endorsement in writing hereon or
                41   added hereto.
                42   Added provisions           The extent of the application of insurance
                43                              under this policy and of the contribution to
                44   be made by this Company in case of loss, and any other pro-
                45   vision or agreement not inconsistent with the provisions of this
                46   policy, may be provided for in writing added hereto, but no pro-
                47   vision may be waived except such as by the terms of this policy
                48   is subject to change.
                49   Waiver                     No permission affecting this insurance shall
                50   provisions.                exist, or waiver of any provision be valid,
                51                              unless granted herein or expressed in writing
                52   added hereto. No provision, stipulation or forfeiture shall be
                53   held to be waived by any requirement or proceeding on the part
                54   of this Company relating to appraisal or to any examination
                55   provided for herein.
                56   Cancellation               This policy shall be cancelled at any time
                57   of policy.                 at the request of the insured, in which case
                58                              this Company shall, upon demand and sur-
                59   render of this policy, refund the excess of paid premium above
                60   the customary short rates for the expired time. This pol-
                61   icy may be cancelled at any time by this Company by giving
                62   to the insured a ten days' written notice of cancellation with
                63   or without tender of the excess of paid premium above the pro
                64   rata premium for the expired time, which excess, if not ten-
                65   dered, shall be refunded on demand. Notice of cancellation shall
                66   state that said excess premium (if not tendered) will be re-
                67   funded on demand.
                68   Mortgagee                      If loss hereunder is made payable, in whole
                69   interests and                  or in part, to a designated mortgagee not
                70   obligations.                   named herein as the insured, such interest in
                71                                  this policy may be cancelled by giving to such
                72                                  mortgagee a ten days' written notice of can-
                73   cellation.
                74   If the insured fails to render proof of loss such mortgagee, upon
                75   notice, shall render proof of loss in the form herein specified
                76   within sixty (60) days thereafter and shall be subject to the pro-
                77   visions hereof relating to appraisal and time of payment and of
                78   bringing suit. If this Company shall claim that no liability ex-
                79   isted as to the mortgagor or owner, it shall, to the extent of pay-
                80   ment of loss to the mortgagee, be subrogated to all the mort-
                81   gagee's rights of recovery, but without impairing mortgagee's
                82   right to sue; or it may pay off the mortgage debt and require
                83   an assignment thereof and of the mortgage. Other provisions
                84   relating to the interests and obligations of such mortgagee may
                85   be added hereto by agreement in writing.

113129 (1/17)        Includes copyrighted material of Insurance Services Office, Inc.,          Page 3 of 5
                                 with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 122 of 193


             86   Pro rata liability.        This Company shall not be liable for a greater
             87                              proportion of any loss than the amount
             88   hereby insured shall bear to the whole insurance covering the
             89   property against the peril involved, whether collectible or not.
             90   Requirements in            The insured shall give immediate written
             91   case loss occurs.          notice to this Company of any loss, protect
             92                              the property from further damage, forthwith
             93   separate the damaged and undamaged personal property, put
             94   it in the best possible order, furnish a complete inventory of
             95   the destroyed, damaged and undamaged property, showing in
             96   detail quantities, costs, actual cash value and amount of loss
             97   claimed; and within sixty days after the loss, unless such time
             98   is extended in writing by this Company, the insured shall render
             99   to this Company a proof of loss, signed and sworn to by the
            100   insured, stating the knowledge and belief of the insured as to
            101   the following: the time and origin of the loss, the interest of the
            102   insured and of all others in the property, the actual cash value of
            103   each item thereof and the amount of loss thereto, all encum-
            104   brances thereon, all other contracts of insurance, whether valid
            105   or not, covering any of said property, any changes in the title,
            106   use, occupation, location, possession or exposures of said prop-
            107   erty since the issuing of this policy, by whom and for what
            108   purpose any building herein described and the several parts
            109   thereof were occupied at the time of loss and whether or not it
            110   then stood on leased ground, and shall furnish a copy of all the
            111   descriptions and schedules in all policies and, if required, verified
            112   plans and specifications of any building, fixtures or machinery
            113   destroyed or damaged. The insured, as often as may be reason-
            114   ably required, shall exhibit to any person designated by the
            115   Company all that remains of any property herein described, and
            116   submit to examinations under oath by any person named by this
            117   Company, and subscribe the same; and, as often as may be
            118   reasonably required, shall produce for examination all books of
            119   accounts, bills, invoices and other vouchers, or certified copies
            120   thereof if originals be lost, at such reasonable time and place as
            121   may be designated by this Company or its representative, and
            122   shall permit extracts and copies thereof to be made.
            123   Appraisal.                 In case the insured and this Company shall
            124                              fail to agree as to the actual cash value or
            125   the amount of loss, then, on the written demand of either, each
            126   shall select a competent and disinterested appraiser and notify
            127   the other of the appraiser selected within twenty days of such
            128   demand. The appraisers shall first select a competent and dis-
            129   interested umpire; and failing for fifteen days to agree upon
            130   such umpire, then, on request of the insured or this Company,
            131   such umpire shall be selected by a judge of a court of record in
            132   the state in which the property covered is located. The ap-
            133   praisers shall then appraise the loss, stating separately actual
            134   cash value and loss to each item; and, failing to agree, shall
            135   submit their differences, only, to the umpire. An award in writ-
            136   ing, so itemized, of any two when filed with this Company shall
            137   determine the amount of actual cash value and loss. Each
            138   appraiser shall be paid by the party selecting that appraiser and the ex-
            139   penses of appraisal and umpire shall be paid by the parties
            140   equally.
            141   Company's                  It shall be optional with this Company to
            142   options.                   take all, or any part, of the property at the
            143                              agreed or appraised value, and also to re-
            144   pair, rebuild or replace the property destroyed or damaged with
            145   other of like kind and quality within a reasonable time, on giv-

113129 (1/17)     Includes copyrighted material of Insurance Services Office, Inc.,           Page 4 of 5
                              with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 123 of 193


              146    ing notice of its intention so to do within thirty days after the
              147    receipt of the proof of loss herein required.
              148    Abandonment.               There can be no abandonment to this Com-
              149                               pany of any property.
              150    When loss                  The amount of a loss for which this Company
              151    payable.                   may be liable shall be payable sixty days
              152                               after proof of loss, as herein provided, is
              153    received by this Company and ascertainment of the loss is made
              154    either by agreement between the insured and this Company ex-
              155    pressed in writing or by the filing with this Company of an
              156    award as herein provided.
              157    Suit.                      No suit or action on this policy for the recov-
              158                               ery of any claim shall be sustainable in any
              159    court of law or equity unless all the requirements of this policy
              160    shall have been complied with, and unless commenced within
              161    two years next after inception of the loss.
              162    Subrogation.               This Company may require from the insured
              163                               an assignment of all right of recovery against
              164    any party for loss to the extent that payment therefor is made
              165    by this Company.




All other terms and conditions of the Policy remain the same.




113129 (1/17)        Includes copyrighted material of Insurance Services Office, Inc.,            Page 5 of 5
                                 with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 124 of 193


                      MARYLAND STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Maryland.

A. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:

   SUIT AGAINST COMPANY

   No suit, action or proceeding (hereinafter, the action) for the recovery of any claim under this Policy
   shall be sustainable in any court of law or equity unless you shall have fully complied with all the
   requirements of this Policy, nor unless the action is brought within three (3) years from the date on
   which the direct physical loss or damage occurred.

B. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:

   CONCEALMENT, MISREPRESENTATION OR FRAUD

   We do not provide coverage in any case of fraud by you, at any time, as it relates to this insurance. We
   also do not provide coverage if you or any other insured, at any time, intentionally conceals or
   misrepresents a material fact concerning:

   1. This Policy;

   2. The covered property;

   3. Your interest in the covered property; or

   4. A claim under this insurance.

C. The ECONOMIC AND TRADE SANCTIONS Subsection of the GENERAL CONDITIONS Section is deleted
   and replaced by the following:

   We shall not be deemed to provide cover and we shall not be liable to pay any claim or provide any
   benefit hereunder to the extent that the provision of such cover, payment of such claim or provision of
   such benefit would expose us, our parent company or our ultimate controlling entity to any sanction,
   prohibition or restriction under the trade or economic sanctions, laws or regulations of the United
   States of America.

D. The following provision applies when this endorsement is attached to the Commercial Property Policy.
   Item 4., Coverage Territory of the Commercial Property Policy, Declarations is deleted in its entirety and
   replaced with the following:

   Item 4.   Coverage Territory:

             United States, its territories and possessions and Puerto Rico, including their respective
             coastal waters. If any coverage is provided on a worldwide basis, such worldwide coverage
             shall not include any jurisdiction prohibited or restricted under the trade or economic
             sanctions, laws or regulations of the United States of America. Losses are only covered
             within the coverage territory.




113130 (1/17)             Includes copyrighted material of Insurance Services Office,             Page 1 of 2
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 125 of 193


E. The following provision applies when this endorsement is attached to the U.S. Global Commercial
   Property Policy.     Item 4., Coverage Territory of the U.S. Global Commercial Property Policy,
   Declarations is deleted in its entirety and replaced with the following:

   Item 4.   Coverage Territory:

             Worldwide, except for any jurisdiction prohibited or restricted under the trade or economic
             sanctions, laws or regulations of the United States of America. Losses are only covered
             within the coverage territory.




All other terms and conditions of the Policy remain the same.




113130 (1/17)            Includes copyrighted material of Insurance Services Office,          Page 2 of 2
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 126 of 193




        COMMONWEATLH OF MASSACHUSETTS AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the Commonwealth of
Massachusetts.

A. The following provisions are added to the Policy:

   1. In spite of any provision of any general or special law:

      a. We will not pay for loss or damage to real property caused by any covered cause of loss if the
         amount of loss is $5,000 or more unless you first submit to us a certificate of municipal liens
         from the collector of taxes of the city or town where the property is located.

      b. We will pay to the city or town any amount outstanding on the certificate of municipal liens
         arising from the provisions of Massachusetts General Law Chapters 40, 59, 60, 80, 83 and 164,
         Sections 58B through 58F.

         The payment will not exceed the amount of loss payable under this Policy.

         We will send you and the mortgageholder proof of our payment to the city or town.

      c. The claim of the city or town will have priority over the claim of any mortgageholder, assignee,
         you or any other interested party, except where otherwise provided by the laws of the United
         States.

      d. We will not be liable to any city, town, mortgageholder, assignee, you or any other interested
         party for:

        (1) Amounts paid to a city or town; or

        (2) Amounts not paid to a city or town based upon a certificate showing that no municipal liens
            exist.

      e. Subsections 1.a., 1.b., 1.c., and 1.d. above will not apply to any owner-occupied one- to four-
         family dwelling if the owner of the dwelling lived there when the claim for loss or damage arose.

   2. We will not pay any claim for:

      a. Loss, damage or destruction of $1,000 or more to a building or structure; or

      b. Loss, damage or destruction, of any amount, that causes a building or structure to become:

        (1) Dangerous to life or limb; or

        (2) Unused, uninhabited or abandoned and open to the weather;

         as provided under Massachusetts General Law, Section 6 of Chapter 143;

      without giving at least 10 days’ written notice before such payment to:

      c. The Building Commissioner or the appointed Inspector of Buildings; and

      d. The Board of Health or the Board of Selectmen of the city or town where the property is located.

   3. If at any time before our payment, the city or town notifies us by certified mail of its intent to begin
      proceedings designed to perfect a lien under Massachusetts General Law:

113131 (1/17)             Includes copyrighted material of Insurance Services Office,              Page 1 of 5
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 127 of 193


      a. Chapter 143, Section 3A or 9; or

      b. Chapter 111, Section 127B;

      we will not pay while the proceedings are pending. The proceedings must be started within 30 days
      after we receive the notice.

      Any lien perfected under the Massachusetts General Laws referred to in 3.a. and 3.b. above will
      extend to the city or town and may be enforced by it against the proceeds of this Policy.

   4. We will not be liable to any city, town, mortgageholder, assignee, you or any other interested party
      for:

      a. Amounts paid to a city or town; or

      b. Amounts not paid to a city or town;

      under Subsections 2. and 3. above.


B. The following is added to the Policy:

                                 STANDARD FIRE POLICY PROVISIONS
   The provisions of the Standard Fire Policy are stated below. State law requires that they be attached to
   all policies.
   Your policy contains Legal Action Against Us, Appraisal and Cancellation Provisions. Massachusetts law
   requires that the Suit, Appraisal and Cancellation Provisions of the Massachusetts Standard Fire Policy
   supersede any similar provisions contained in your policy. Therefore, all Legal Action Against Us,
   Appraisal and Cancellation Provisions contained in your policy are void. The Suit, Appraisal and
   Cancellation Provisions of the Massachusetts Standard Fire Policy shall apply instead.
   In consideration of the Provisions and Stipulations Herein or Added Hereto and of the Premium Specified
   in the Declarations, this company, for the term of years specified in the Declarations from inception date
   (At 12:01 A.M. Standard Time) to expiration date (At 12:01 A.M. Standard Time) at location of
   property involved, to an amount not exceeding the amount(s) specified in the Declarations, does insure
   the Insured named in the Declarations and legal representatives, to the extent of the actual cash value
   of the property at the time of loss, but in no event for more than the interest of the insured, against all
   Loss By Fire, Lightning And By Removal From Premises Endangered By The Perils Insured Against In
   This Policy, Except As Hereinafter Provided, to the property described in the Declarations while located
   or contained as described in this policy or pro rata for five days at each proper place to which any of the
   property shall necessarily be removed for preservation from the perils insured against in this policy, but
   not elsewhere.
   Assignment of this policy shall not be valid except with the written consent of this Company.
   This policy is made and accepted subject to the foregoing provisions and stipulations and those
   hereinafter stated, which are hereby made a part of this policy together with such other provisions,
   stipulations and agreements as may be added hereto, as provided in this policy.

                  Concealment                   This entire policy shall be void if, whether before or
                  Fraud                         after a loss, the insured has willfully concealed or
                                                misrepresented any material fact or circumstance
                  concerning this insurance or the subject thereof, or the interest of the
                  insured therein, or in case of any fraud or false swearing by the insured
                  relating thereto.
                  Uninsurable                   This policy shall not cover accounts, bills, currency,
                  And Excepted                  deeds, evidences of debt, money or securities; nor,
                  Property                      unless specifically named hereon in writing, bullion
                                                or manuscripts.
                  Perils Not                    This Company shall not be liable for loss by fire or
                  Included                      other perils insured against in this policy caused,
                                                directly or indirectly, by (a) enemy attack by armed
113131 (1/17)             Includes copyrighted material of Insurance Services Office,                 Page 2 of 5
                                 Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 128 of 193


                forces, including action taken by military, naval or air forces in resisting
                an actual or an immediately impending enemy attack; (b) invasion; (c)
                insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped
                power; (h) order of any civil authority except acts of destruction at the
                time of and for the purpose of preventing the spread of fire, provided
                that such fire did not originate from any of the perils excluded by this
                policy; (i) neglect of the insured to use all reasonable means to save and
                preserve the property at and after a loss, or when the property is
                endangered by fire in the neighboring premises; (j) nor shall this com-
                pany be liable for loss by theft.
                Other                          Other insurance may be prohibited or the amount of
                Insurance                      insurance may be limited by endorsement attached
                                               hereto.

                Conditions                     Unless otherwise provided in writing added hereto
                Suspending Or                  this company shall not be liable for loss occurring
                Restricting                    (a) while the hazard is increased by any means
                Insurance                      within the control or knowledge of the insured; or
                                               (b) while the described premises, whether intended
                for occupancy by owner or tenant, are vacant or unoccupied beyond a
                period of sixty consecutive days, for residential premises of three units
                or less and thirty (30) consecutive days for all other premises, or (c) as
                a result of explosion or riot, unless fire ensue, and in that event for loss
                by fire only.
                Other Perils                   Any other peril to be insured against or subject of
                Or Subjects                    insurance to be covered in this policy shall be by
                                               endorsement in writing hereon or added hereto.
                Added                          The extent of the application of insurance under this
                Provisions                     policy and of the contribution to be made by this
                                               company in case of loss, and any other provision or
                agreement not inconsistent with the provisions of this policy, may be
                provided for in writing added hereto, but no provision may be waived
                except such as by the terms of this policy is subject to change.
                Waiver                         No permission affecting this insurance shall exist, or
                Provisions                     waiver of any provision be valid, unless granted
                                               herein or expressed in writing added hereto. No pro-
                vision, stipulation or forfeiture shall be held to be waived by any require-
                ment or proceeding on the part of this company relating to appraisal or
                to any examination provided for herein.
                Cancellation                   This policy shall be cancelled at any time at the
                Of Policy                      request of the insured, in which case this company
                                               shall, upon demand and surrender of this policy, re-
                fund the excess of paid premium above the customary short rates for the
                expired time. This policy may be cancelled at any time by this company
                by giving to the insured a five days written notice of cancellation, and to
                the mortgagee to whom this policy is payable twenty days written notice
                of cancellation except where the stated reason for cancellation is non-
                payment of premium where, in such instance, this policy may be can-
                celled at any time by this company by giving to the insured a ten days
                written notice of cancellation, and the mortgagee a twenty days written
                notice of cancellation, with or without tender of the excess paid premium
                above the pro rata premium for the expired time, which excess, if not
                tendered, shall be refunded on demand. Notice of cancellation shall state
                that said excess premium (if not tendered) will be refunded on demand
                and shall state or be accompanied by a statement of the specific reason
                or reasons for such cancellation. After this policy has been in effect for
                sixty days, or after sixty days from any anniversary date, no notice of
                cancellation shall be effective unless it is based on the occurrence, after
                the effective date of the policy, of one or more of the following: (1)
                nonpayment of premium; (2) conviction of a crime arising out of acts
                increasing the hazard insured against; (3) discovery of fraud or material
113131 (1/17)           Includes copyrighted material of Insurance Services Office,                 Page 3 of 5
                                Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 129 of 193


                misrepresentation by the insured in obtaining the policy; (4) discovery
                of willful or reckless acts or omissions by the insured increasing the
                hazard insured against; (5) physical changes in the property insured
                which result in the property becoming uninsurable; or (6) a determina-
                tion by the commissioner that continuation of the policy would violate or
                place the insurer in violation of the law. Where the stated reason is
                nonpayment of premium, the insured may continue the coverage and
                avoid the effect of the cancellation by payment at any time prior to the
                effective date of cancellation.

                Mortgagee                     Notwithstanding any other provisions of this policy,
                Interests And                 if this policy shall be made payable to a mortgagee of
                Obligations                   the covered real estate, no act or default of any
                                              person other than such mortgagee or his agent or
                those claiming under him, whether the same occurs before or during the
                term of this policy, shall render this policy void as to such mortgagee nor
                affect such mortgagee's right to recover in case of loss on such real
                estate; provided, that the mortgagee shall on demand pay according to
                the established scale of rate for any increase of risk not paid for by the
                insured; and whenever this company shall be liable to a mortgagee for
                any sum for loss under this policy for which no liability exists as to the
                mortgagor, or owner, and this company shall elect by itself, or with
                others, to pay the mortgagee the full amount secured by such mortgage,
                then the mortgagee shall assign and transfer to the company interested,
                upon such payment, the said mortgage together with the note and debt
                thereby secured.
                Pro Rata                      This company shall not be liable for a greater propor-
                Liability                     tion of any loss than the amount hereby insured shall
                                              bear to the whole insurance covering the property
                against the peril involved.
                Requirements                  The insured shall give immediate written notice to
                In Case Loss                  this company of any loss, protect the property from
                Occurs                        further damage, forthwith separate the damaged
                                              and undamaged personal property, put it in the best
                possible order, furnish a complete inventory of the destroyed and dam-
                aged property, showing in detail the quantity, description, actual cash
                value and amount of loss claimed; and the insured shall forthwith render
                to this company a signed, sworn statement in proof of loss which sets
                forth to the best knowledge and belief of the insured the following: the
                time and cause of the loss, the interest of the insured and of all others in
                the property, the actual cash value of each item thereof and the amount
                of loss thereto, all encumbrances thereon, all other contracts of insur-
                ance, whether valid or not, covering any of said property, any changes in
                the title, use, occupancy, location, possession or exposures of said
                property, since the issuing of this policy, by whom and for what purpose
                any building herein described and the several parts thereof were
                occupied at the time of loss and whether or not it then stood on leased
                ground, and shall furnish a copy of all the descriptions and schedules in
                all policies and detailed estimates for repair of the damage. The insured,
                as often as may be reasonably required, shall exhibit to any person
                designated by this company all that remains of any property herein
                described, and submit to examinations under oath by any person named
                by this company, and subscribe the same; and as often as may be
                reasonably required, shall produce for examination all books of account,
                bills, invoices and other vouchers, or certified copies thereof if originals
                be lost, at such reasonable time and place as may be designated by this
                company or its representative, and shall permit extracts and copies
                thereof to be made.
                When Loss                     In case of any loss or damage, the company within
                Payable                       thirty days after the insured shall have submitted a
                                              statement, as provided in the preceding clause, shall

113131 (1/17)          Includes copyrighted material of Insurance Services Office,               Page 4 of 5
                              Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 130 of 193


                  either pay the amount for which it shall be liable, which amount if not
                  agreed upon shall be ascertained by award of referees as hereinafter
                  provided, or replace the property with other of the same kind and good-
                  ness, or it may, within fifteen days after such statement is submitted,
                  notify the insured of its intention to rebuild or repair the premises, or any
                  portion thereof separately covered by this policy, and shall thereupon
                  enter upon said premises and proceed to rebuild or repair the same with
                  reasonable expedition. It is moreover understood that there can be no
                  abandonment of the property described to the company, and that the
                  company shall not in any case be liable for more than the sum insured,
                  with interest thereon from the time when the loss shall become payable,
                  as provided above. The company shall be liable for the payment of
                  interest to the insured at a rate of one percent over the prime interest
                  rate on the agreed figure commencing thirty days after the date an
                  executed proof of loss for such figure is received by the company, said
                  interest to continue so long as the claim remains unpaid.
                  Appraisal                     In case of loss under this policy and a failure of the
                                                parties to agree as to the amount of loss, it is
                  mutally agreed that the amount of such loss shall be referred to three
                  disinterested men, the company and the insured each choosing one out
                  of three persons to be named by the other, and the third being selected
                  by the two so chosen, and the award in writing by a majority of the
                  referees shall be conclusive and final upon the parties as to the amount
                  of loss or damage, and such reference, unless waived by the parties,
                  shall be a condition precedent to any right of action in law or equity to
                  recover for such loss; but no person shall be chosen or act as a referee,
                  against the objection of either party, who has acted in a like capacity
                  within four months.
                  Suit                          No suit or action against this company for the recov-
                                                ery of any claim by virtue of this policy shall be
                  sustained in any court of law or equity in this commonwealth unless
                  commenced within two years from the time the loss occurred; provided,
                  however, that if, within said two years, in accordance with the provisions
                  of the preceding paragraph, the amount of the loss shall have been
                  referred to arbitration after failure of the parties to agree thereon, the
                  limitation of time for bringing such suit or action shall in no event be less
                  than ninety days after a valid award has been made upon such reference
                  or after such reference or award has been expressly waived by the
                  parties. If suit or action upon this policy is enjoined or abated, suit or
                  action may be commenced at any time within one year after the dissolu-
                  tion of such injunction, or the abatement of such suit or action, to the
                  same extent as would be possible if there was no limitation of time
                  provided herein for the bringing of such suit or action.
                  Subrogation                   This company may require from the insured an
                                                assignment of all right of recovery against any party
                  for loss to the extent that payment therefor is made by this company.

All other terms and conditions of the Policy remain the same.




113131 (1/17)            Includes copyrighted material of Insurance Services Office,                Page 5 of 5
                                Inc., with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 131 of 193



                         MICHIGAN STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Michigan.

A. The following Disclaimer is added to the Policy:

   This policy is exempt from the filing requirements of section 2236 of the insurance code of 1956, 1956
   PA 218, MCL 500.2236.

B. The following is added to the:

   1.    SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
         AND SETTLEMENT Section; and

   2.    MORTGAGEHOLDERS Subsection of the GENERAL CONDITIONS Section:

   If a municipality has elected to apply the provisions of 1998 Michigan Public Act 217, a part of our
   payment for fire, explosion, vandalism and malicious mischief, windstorm or hail, or riot, strike or civil
   commotion loss or damage to your covered real property in that municipality will be withheld if the loss
   or damage is subject to the provisions of the Act. The withheld amount will be paid either to:

   (a) The municipality;

   (b) You and the mortgageholder, if any; or

   (c) With your consent, the licensed contractor hired by you to perform repair, replacement, or removal
       services on the lost or damaged real property;

   According to the provisions of Public Act 217. We will notify you, any mortgageholder and the
   municipality of any loss subject to the provisions of Public Act 217.

C. The following is added to the REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the
   CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section:

   1. Notice given by or on behalf of the insured to our authorized agent, with particulars sufficient to
      identify the insured, shall be considered notice to us.

   2. Failure to:

        (a) Give us prompt notice of an accident, claim or suit; or

        (b) Immediately send us copies of demands, notices, summonses or legal papers received in
            connection with a claim or suit;

        Shall not invalidate a claim made by you if it shall be shown that it was not reasonably possible to
        give us prompt notice or to immediately send us copies, and that you gave us notice and sent us
        copies as soon as was reasonably possible.

D. The following is added to the SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section:

   The time for commencing an action against us is tolled from the time you notify us of the loss or
   damage until we formally deny liability for the claim.



113132 (1/17)          Includes copyrighted material of Insurance Services Office, Inc.,       Page 1 of 2
                                   with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 132 of 193


E. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

   APPRAISAL

   If we and you disagree on the value of the property or the amount of loss, either may make written
   demand for an appraisal of the loss. In this event, each party will select a competent and independent
   appraiser. The two appraisers will select a competent and impartial umpire. If they cannot agree, either
   may request that selection be made by a judge of a court having jurisdiction. The appraisers will state
   separately the value of the property and amount of loss. If they fail to agree, they will submit their
   differences to the umpire. A decision agreed to by any two will be binding. Each party will:

   1. Pay its chosen appraiser; and

   2. Bear the other expenses of the appraisal and umpire equally.

   If there is an appraisal, we will still retain our right to deny the claim.



All other terms and conditions of the Policy remain the same.




113132 (1/17)          Includes copyrighted material of Insurance Services Office, Inc.,     Page 2 of 2
                                   with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 133 of 193


                        MINNESOTA STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Minnesota.

A. The following is added to the SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section and supersedes any provision to the contrary:

   Provided you have complied with all the terms of this Policy, we will pay for covered loss or damage
   within 5 business days after we have received the proof of loss and:

  1. We have reached agreement with you or, in the event we use an independent claims adjuster, we
     have received the agreement and you have satisfied the conditions of the agreement, if any; or

  2. An appraisal award has been made.

B. The following is added to: (1) Subsection A.1. of the VALUATION Section; and (2) Subsections A.1 and
   A.2. of the VALUATION Section of the Real Estate Segment Endorsement if attached to this Policy:

   Notwithstanding the foregoing, we agree that in the event of a total loss, the amount listed on the most
   recent Statement of Locations and Values for a building which is covered property represents its value
   and we shall pay such amount.

C. The REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the CONDITIONS APPLICABLE TO
   LOSS ADJUSTMENT AND SETTLEMENT Section is amended by replacing subsection 7. with the
   following:

   Allow us to examine and audit your books and records as they relate to this Policy at any time during
   the policy period and up to one year afterward.

D. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following with respect to loss or damage caused by fire:

   CONCEALMENT, MISREPRESENTATION OR FRAUD

   We do not provide coverage to the insured who has:

  1. Before a loss, willfully; or

  2. After a loss, willfully and with intent to defraud;

   Concealed or misrepresented any material fact or circumstances concerning:

     (a) This Policy;

     (b) The covered property;

     (c) That insured’s interest in the covered property; or

     (d) A claim under this Policy.

E. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following with respect to loss or damage caused by a covered
   cause of loss other than fire:




113133 (1/17)           Includes copyrighted material of Insurance Services Office, Inc.,        Page 1 of 4
                                    with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 134 of 193


   CONCEALMENT, MISREPRESENTATION OR FRAUD

   We will not pay for any loss or damage if any insured has:

  1. Before a loss, willfully; or

  2. After a loss, willfully and with intent to defraud;

   Concealed or misrepresented any material fact or circumstances concerning:

        (a) This Policy;

        (b) The covered property;

        (c) That insured’s interest in the covered property; or

        (d) A claim under this Policy.

F. The following is added to the Policy:

   With respect to the perils of fire and lightning, references in the Policy to direct physical loss or damage
   are construed to mean all loss or damage caused by fire and any damage caused by lightning.

G. In the REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section, the requirement to notify us can be satisfied by
   notifying our agent, subject to all other terms of such requirement. Further, if a claim is made or suit is
   brought against you, the requirement to provide us with prompt notice of the claim or suit can be
   satisfied by written or oral notification.

H. Subsection 10. of the REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the CONDITIONS
   APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section is deleted and replaced by the
   following:

   10. After we inform an insured:

         a.   Of the right to counsel; and

         b.   That an insured’s answers may be used against the insured in later civil or criminal proceedings;

         we may examine any insured under oath, while not in the presence of any other insured and at such
         times as may be reasonably required, about any matter relating to this insurance or the claim. In the
         event of an examination, an insured’s answers must be signed;

I. The following is added to the MORTGAGEHOLDERS Subsection of the GENERAL CONDITIONS Section:

   We will notify the mortgageholder of changes to this Policy that result in a substantial reduction of
   coverage to the mortgaged property.

J. Subsection 3. of the MORTGAGEHOLDERS Subsection of the GENERAL CONDITIONS Section is deleted
   and replaced by the following:

   3.    If we deny your claim because of your acts or because you have failed to comply with the terms of
         this Policy, any such mortgageholder will nevertheless have the right to receive loss payment if the
         mortgageholder:

         a. Pays any premium due under this Policy at our request if you have failed to do so;




113133 (1/17)              Includes copyrighted material of Insurance Services Office, Inc.,        Page 2 of 4
                                       with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 135 of 193


         b. Submits a signed, sworn proof of loss within 60 days after receiving notice from us of your
            failure to do so.

         All of the terms of this Policy will then apply directly to the mortgageholder.

K. The following applies with respect to any deductible in this Policy, including a deductible provided by
   endorsement for a particular cause of loss or coverage:

   The deductible will not apply to the total loss of a building.

L. The SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

   SUBROGATION

   1. If any person or organization to or for whom we make payment under this Policy has rights to
      recover damages from another, those rights are transferred to us to the extent of our payment. That
      person or organization must do everything necessary to secure our rights and must do nothing after
      loss to impair them. However, our rights do not apply against:

        a. An insured; or

        b. Any person or organization insured under another policy which was issued by us and responds to
           the same loss;

        Provided the loss was not intentionally caused by such insureds.

   2. You may waive your rights against another party in writing:

        a. Prior to a covered loss.

        b. After a covered loss, only if, at the time of loss, that party is one of the following:

          (1) Someone insured by this insurance, unless the loss was caused intentionally by such insured;

          (2) A business firm:

              (a) Owned or controlled by you; or

              (b) That owns or controls you; or

          (3) Your tenant.

        This will not restrict your insurance.

   3.    Any recovery by us as a result of subrogation proceedings arising out of an occurrence, after
         expenses, including our legal fees, incurred in such subrogation proceedings are deducted, shall
         accrue to you in the proportion that the deductible amount and/or any provable uninsured loss
         amount bears to the entire provable loss amount.

   4.    You will cooperate with us and, upon our request and expense will:

         a.   Attend hearings and trials;

         b.   Assist in effecting settlements, securing and giving evidence, obtaining the attendance of
              witnesses, and conducting suits.




113133 (1/17)            Includes copyrighted material of Insurance Services Office, Inc.,           Page 3 of 4
                                     with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 136 of 193


M. In the APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section, reference to a court having jurisdiction means a court of record in the state
   where the covered location at which the loss occurred is located.
N. The following Notice is added to the Policy:
   NOTICE CONCERNING POLICYHOLDER RIGHTS IN AN INSOLVENCY UNDER THE MINNESOTA
   INSURANCE GUARANTY ASSOCIATION LAW

   The financial strength of your insurer is one of the most important things for you to consider when
   determining from whom to purchase a property or liability insurance policy. It is your best assurance
   that you will receive the protection for which you purchased the policy. If your insurer becomes
   insolvent, you may have protection from the Minnesota Insurance Guaranty Association as described
   below but to the extent that your policy is not protected by the Minnesota Insurance Guaranty
   Association or if it exceeds the guaranty association’s limits, you will only have the assets, if any, of
   the insolvent insurer to satisfy your claim.

   Residents of Minnesota who purchase property and casualty or liability insurance from insurance
   companies licensed to do business in Minnesota are protected, SUBJECT TO LIMITS AND EXCLUSIONS,
   in the event the insurer becomes insolvent. This protection is provided by the Minnesota Insurance
   Guaranty Association.

                                 Minnesota Insurance Guaranty Association
                                     7600 Parklawn Avenue Suite 460
                                         Edina, Minnesota 55435
                                         Phone: (952) 831-1908
                                           Fax: (952) 831-1973

   The maximum account that the Minnesota Insurance Guaranty Association will pay in regard to a claim
   under all policies issued by the same insurer is limited to $300,000. This limit does not apply to
   workers’ compensation insurance. Protection by the guaranty association is subject to other substantial
   limitations and exclusions. If your claim exceeds the guaranty association’s limits, you may still recover
   a part or all of that amount from the proceeds from the liquidation of the insolvent insurer, if any exist.
   Funds to pay claims may not be immediately available. The guaranty association assesses insurers
   licensed to sell property and casualty or liability insurance in Minnesota after the insolvency occurs.
   Claims are paid from the assessment.

   THE PROTECTION PROVIDED BY THE GUARANTY ASSOCIATION IS NOT A SUBSTITUTE FOR USING
   CARE IN SELECTING INSURANCE COMPANIES THAT ARE WELL MANAGED AND FINANCIALLY
   STABLE. IN SELECTING AN INSURANCE COMPANY OR POLICY, YOU SHOULD NOT RELY ON
   PROTECTION BY THE GUARANTY ASSOCIATION.

   THIS NOTICE IS REQUIRED BY MINNESOTA STATE LAW TO ADVISE POLICYHOLDERS OF PROPERTY
   AND CASUALTY INSURANCE POLICIES OF THEIR RIGHTS IN THE EVENT THEIR INSURANCE CARRIER
   BECOMES INSOLVENT. THIS NOTICE IN NO WAY IMPLIES THAT THE COMPANY CURRENTLY HAS
   ANY TYPE OF FINANCIAL PROBLEMS. ALL PROPERTY AND CASUALTY INSURANCE POLICIES ARE
   REQUIRED TO PROVIDE THIS NOTICE.


All other terms and conditions of the Policy remain the same.




113133 (1/17)          Includes copyrighted material of Insurance Services Office, Inc.,           Page 4 of 4
                                   with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 137 of 193



                       MISSISSIPPI STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Mississippi.

The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
SETTLEMENT Section is deleted and replaced by the following:

SUIT AGAINST COMPANY

No one may bring a legal action against us under this Policy unless:

1.   There has been full compliance with all of the terms of this Policy; and

2.   The action is brought within 3 years after the date on which the direct physical loss or damage
     occurred.



All other terms and conditions of the Policy remain the same.




113134 (1/17)             Includes copyrighted material of Insurance Services Office,             Page 1 of 1
                                 Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 138 of 193


                      MISSOURI STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Missouri.

A. If partial loss or damage to covered property is caused by or results from fire, the following is added
   to the PARTIAL PAYMENT OF LOSS Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:

   In the event of partial loss or damage caused by or resulting from fire, and covered by this Policy, at
   your option, we will either:

   1. Pay you an amount of money equal to the damage done; or

   2. Repair the damage, so that the property is in as good a condition as before the fire.

   But we will not pay more than the Policy Limit.

B. The SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:

   SETTLEMENT OF CLAIMS

    1. In the event of a covered loss, we will give you notice, within 15 working days after we receive a
       properly executed proof of loss, that we:

       a. Accept your claim;

       b. Deny your claim; or

       c. Need more time to determine whether your claim should be accepted or denied.

       If we deny your claim, such notice will be in writing, and will state any policy provision, condition
       or exclusion used as a basis for the denial.

       If we need more time to determine whether your claim should be accepted or denied, the written
       notice will state the reason(s) why more time is needed.

       If we have not completed our investigation, we will notify you again in writing, within 45 days
       after the date the initial notice is sent informing you that we need more time to determine
       whether your claim should be accepted or denied and thereafter every 45 days. The written notice
       shall state why more time is needed to investigate your claim.

    2. The amount of loss for which we may be liable shall be payable within 30 days after proof of loss,
       as herein required, is received and agreed to by us or the amount of loss is determined by
       appraisal in accordance with the APPRAISAL Subsection of the CONDITIONS APPLICABLE TO
       LOSS ADJUSTMENT AND SETTLEMENT Section.

       We shall have the option to take all, or any part of the property at the agreed or appraised value,
       or to repair, rebuild or replace the property physically lost or damaged with other of like kind and
       quality, within a reasonable time, upon providing you with notice of our intention to do so within
       60 days after our receipt of the proof of loss herein required.

C. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

113135 (1/17)            Includes copyrighted material of Insurance Services Office,              Page 1 of 5
                                Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 139 of 193


  APPRAISAL

  If we and you disagree on the value of the property or the amount of loss, either may make written
  demand for an appraisal of the loss. In this event, each party will select a competent and impartial
  appraiser and notify the other of the appraiser selected within 20 days of the written demand for
  appraisal. The two appraisers will select an umpire. If they cannot agree upon an umpire within 15
  days, we or you may request that selection be made by a judge of a court having jurisdiction. The
  appraisers will state separately the value of the property and amount of loss. If they fail to agree, they
  will submit their differences to the umpire. The umpire shall make an award within 30 days after the
  umpire receives the appraisers’ submissions of their differences. A decision agreed to by any two will
  be binding.

  Each party will:

  1. Pay its chosen appraiser; and

  2. Bear the other expenses of the appraisal and umpire equally.

  If there is an appraisal, we will still retain our right to deny the claim.

D. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:

   SUIT AGAINST COMPANY

   No one may bring a legal action against us under this Policy unless:

   1. There has been full compliance with all of the terms of this Policy; and

   2. The action is brought within 10 years after the date on which the direct physical loss or damage
      occurred.

E. MISSOURI PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION COVERAGE
   LIMITATIONS

  1. Subject to the provisions of the Missouri Property and Casualty Insurance Guaranty Association Act
     (to be referred to as the Act), if we are a member of the Missouri Property and Casualty Insurance
     Guaranty Association (to be referred to as the Association), the Association will pay claims covered
     under the Act if we become insolvent.

  2. The Act contains various exclusions, conditions and limitations that govern a claimant’s eligibility to
     collect payment from the Association and affect the amount of any payment. The following
     limitations apply subject to all other provisions of the Act:

     a. Claims covered by the Association do not include a claim by or against an insured of an
        insolvent insurer, if the insured has a net worth of more than $25 million on the later of the end
        of the insured's most recent fiscal year or the December thirty-first of the year next preceding
        the date the insurer becomes insolvent; provided that an insured’s net worth on such date shall
        be deemed to include the aggregate net worth of the insured and all of its affiliates as calculated
        on a consolidated basis.

     b. Payments made by the Association for covered claims will include only that amount of each
        claim which is less than $300,000.

         However, the Association will not:

        (1) Pay an amount in excess of the applicable limit of insurance of the policy from which a claim
            arises; or

113135 (1/17)            Includes copyrighted material of Insurance Services                   Page 2 of 5
                         Office, Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 140 of 193


        (2) Return to an insured any unearned premium in excess of $25,000.

      These limitations have no effect on the coverage we will provide under this policy.

F. The following exclusion and related provisions are added to the Policy:

   1. We will not pay for loss or damage arising out of any act an insured commits or conspires to
      commit with the intent to cause a loss.

      In the event of such loss, no insured is entitled to coverage, even insureds who did not commit or
      conspire to commit the act causing the loss.

   2. However, this exclusion will not apply to deny coverage to an innocent co-insured who did not
      cooperate in or contribute to the creation of the loss, provided the loss is otherwise covered under
      this Policy and the loss arose out of domestic violence. Such coverage will be provided only if the
      innocent co-insured files a police report and completes a sworn affidavit indicating both:

      a. The cause of the loss; and

      b. A pledge to cooperate in any criminal prosecution of the person committing the act causing the
         loss.

   3. If we pay a claim pursuant to Subsection F.2., our payment to the innocent co-insured will be
      limited to that insured’s ownership interest in the property as reduced by any payment to a
      mortgagee or other secured interest; however, we shall not be required to make any subsequent
      payment for any loss for which the innocent co-insured has received payment. In no event will we
      pay more than the Policy Limit.

G. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:

   If we pay an innocent co-insured for loss arising out of an act of domestic violence by another insured,
   the rights of the innocent co-insured to recover damages from the abuser are transferred to us to the
   extent of our payment. Following the loss, the innocent co-insured may not waive such rights to
   recover against the abuser.

H. The following is added to the ASSIGNMENT Subsection of the GENERAL CONDITIONS Section:

   1. Transfer By Beneficiary Deed

      If you convey real property insured under this policy to a person (known as a grantee beneficiary)
      designated under a beneficiary deed, which has been properly recorded prior to your death, that
      person will have your rights and duties with respect to the insured real property, but only for the
      period from the date of your death until the first of the following occurs:

      a. A period of 30 days from the date of your death;

      b. The date that alternative coverage is obtained on your property; or

      c. The end of the Policy Period as shown in the Declarations.

   2. Transfer By Other Means Following Death

       If you die, your rights and duties will be transferred to your legal representative but only while
       acting within the scope of duties as your legal representative. Until your legal representative is
       appointed, anyone having proper temporary custody of your property will have your rights and
       duties, but only with respect to that property. Your rights and duties under this Policy may not be
       transferred without our written consent except in the case of death of an individual Named
       Insured.

I. MISSOURI – CALCULATION OF ADDITIONAL PREMIUM

113135 (1/17)            Includes copyrighted material of Insurance Services                  Page 3 of 5
                         Office, Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 141 of 193


   1. If changes are made to this Policy after the beginning of the current policy period, and such
      changes require an additional premium, the additional premium will be pro rated to recognize the
      actual period of coverage.

   2. Changes to a Covered Location

       If changes are made to a location that was covered at the beginning of the current policy period,
       and those changes require additional premium (e.g., an increase in the Policy Limit), we will
       calculate the additional premium using the rates and rules which were in effect on the effective
       date of the current policy period.

   3. Additional Locations

       a. If a location(s) is added to the Policy after the beginning of the current policy period, we will
          calculate the premium for that location(s), including all coverages, options and causes of loss
          at that location(s), using the rates and rules which are in effect when the location(s) is added.

       b. If changes are subsequently made to a location(s) described in 3.a. above, and those changes
          require additional premium, we will calculate the additional premium using the rates and rules
          which were in effect when the location(s) was added.

   4. Any additional premium calculated in accordance with this endorsement will be charged in full,
      whether or not we applied a policy writing minimum premium in developing the premium that was
      charged at the beginning of the current policy period.

J. Pollutants or Contaminants

   In this Policy, any exclusion, limitation or other provision relating to pollutants or contaminants, or any
   amendment to or replacement of such exclusions, limitations or other provisions, applies whether or
   not the pollutant or contaminant has any function in or on your business, operations, premises, site or
   location.

K. Amendment of Definition of Pollutants or Contaminants

                                                 Schedule

    Specifically identified substances or
    materials

    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

   In this Policy, the definition of pollutants or contaminants is replaced by the following:

   Pollutants or contaminants means any solid, liquid, gaseous or thermal irritant or contaminant,
   including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste, and any substances or
   materials identified in the Schedule, which after its release can cause or threaten damage to human
   health or human welfare or causes or threatens damage, deterioration, loss of value, marketability or
   loss of use to property insured hereunder, including, but not limited to, bacteria, virus, or hazardous
   substances. Waste includes materials to be recycled, reconditioned or reclaimed. Pollutants or
   contaminants do not include fungus, mold or spore.

   The definition of pollutants or contaminants applies whether or not such pollutant or contaminant has
   any function in or on your business, operations, premises, site or location.

L. If you have questions about your policy, or questions about claims relating to your policy, please
   contact us at the following:


                                                    AIG

113135 (1/17)            Includes copyrighted material of Insurance Services                     Page 4 of 5
                         Office, Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 142 of 193


                                             175 Water Street

                                          New York, NY 10038

                                             (212) 458-5000

M. The LAND AND WATER CLEAN-UP Additional Coverage of the ADDITIONAL COVERAGES Section is
   deleted in its entirety and replaced with the following:

   LAND AND WATER CLEAN-UP

   We will pay reasonable and necessary expenses incurred by you to remove, dispose of, or clean-up
   the actual presence of pollutants or contaminants from land or water at a covered location when
   such land or water is contaminated or polluted due to a covered cause of loss at a covered location.
   This Additional Coverage does not apply unless such expenses are reported to us within 180 days
   after the date of such covered cause of loss. However, no claim will be denied based upon your
   failure to provide notice within such specified time, unless failure to do so operates to prejudice our
   rights, as per Missouri Code of State Regulations.

N. The REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section is amended by deleting Subsection 12. and
   replacing it with the following:

   12. Provide us with a proof of loss, signed and sworn to by you as soon as practicable, but in no
       event more than 90 days after a loss, stating your knowledge and belief as to the following:

       a. The time and origin of the loss;

       b. Your interest and the interest of all others in the property;

       c. The value of each item thereof determined in accordance with the VALUATION Section and
          the amount of loss thereto and all encumbrances thereon;

       d. All other contracts of insurance, whether collectible or not, covering any of the covered
          property; and

       e. Any changes in the title, use, occupancy, location, possession or exposures of the covered
          property subsequent to the issuance of this Policy, by whom and for what purpose any
          building herein described and the several parts thereof were occupied at the time of loss,
          whether or not it then stood on leased ground.

       No claim will be denied based upon your failure to provide a written proof of loss within such time
       following a loss, unless this failure operates to prejudice our rights.



All other terms and conditions of the Policy remain the same.




113135 (1/17)           Includes copyrighted material of Insurance Services                   Page 5 of 5
                        Office, Inc., with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 143 of 193




                        MONTANA STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Montana.

A. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:

     CONCEALMENT, MISREPRESENTATION OR FRAUD

     We will not pay for loss or damage in a case of:

     1. Concealment or misrepresentation of a material fact; or

     2. Fraud;

     Committed by you or any other insured, whether before or after the loss and relating to coverage of
     the loss under this Policy.

     We will not pay for any loss or damage in any case if:

     1. Concealment or misrepresentation of a material fact; or

     2. Fraud;

     Is committed by you or any other insured in the application for this Policy.

B.   The following Condition is added:

     CONFORMITY WITH MONTANA STATUTES

     The provisions of this Policy conform to the minimum requirements of Montana law and control over
     any conflicting statutes of any state in which you reside on or after the effective date of this Policy.

     Any provision of this Policy (including endorsements which modify the Policy) that does not conform to
     the minimum requirements of a Montana statute is amended to conform to such statute.

C. If the Education Segment Endorsement, Healthcare Segment Endorsement, or Real Estate Segment
   Endorsement is attached to this Policy, then the last paragraph of the DEMOLITION AND INCREASED
   COST OF CONSTRUCTION Additional Coverage in such endorsement is deleted in its entirety and
   replaced by the following:

     You may elect not to apply the latest code to any or all property for which coverage is provided under
     this Additional Coverage. In such case, we will adjust the claim in accordance with the other applicable
     provisions of this Policy.




113136 (1/17)              Includes copyrighted material of Insurance Services Office,               Page 1 of 2
                                  Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 144 of 193


D. If the Manufacturing Segment Endorsement, Manufacturing Segment Endorsement (Global Version),
   Real Estate Segment Endorsement, Retail Segment Endorsement or Retail Segment Endorsement
   (Global Version) is attached to this Policy, then Subsection a. of the WAREHOUSEMAN LEGAL
   LIABILITY Additional Coverage in such endorsement is deleted in its entirety and replaced by the
   following:

   a. Defending you against that part of any suit alleging such direct physical loss or damage to bailed
      property; but we shall have the right to select defense counsel to defend you and to settle any
      claim or suit as we deem expedient;

All other terms and conditions of the Policy remain the same.




113136 (1/17)           Includes copyrighted material of Insurance Services Office, Inc.,   Page 2 of 2
                                    with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 145 of 193



                           NEBRASKA STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Nebraska.

A. The following is added to: (1) Subsection A.1. of the VALUATION Section; and (2) Subsections A.1.
   and A.2. of the VALUATION Section of the Real Estate Segment Endorsement if attached to this Policy:

   Notwithstanding the foregoing, if a building is wholly destroyed by fire, tornado, windstorm or hail,
   lightning or explosion, without criminal fault on the part of you or your assignee, then the amount
   attributable to such building as shown on the most recent Statement of Locations and Values shall be
   taken conclusively to be the true value of such building and we shall pay such amount.

B. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:

   MISREPRESENTATION OR BREACH OF CONDITION OR WARRANTY

   1. A misrepresentation or warranty made by you or on your behalf in the negotiation of or application
      for this Policy will void this Policy if:

      a. It is material;

      b. It is made with the intent to deceive;

      c. We rely on it; and

      d. We are deceived to our injury.

   2. A breach of warranty or condition will void the Policy if such breach exists at the time of loss and
      contributes to the loss.

C. The following exclusion is added to the Policy:

   We will not pay for loss or damage arising out of any act committed:

   1. By or at the direction of any insured; and

   2. With the intent to cause a loss.

   However, this exclusion does not apply to deny coverage to an innocent insured to the extent of that
   insured’s legal interest (but not exceeding the applicable Policy Limit) in covered property that has
   sustained damage if the damage arises out of abuse of the innocent insured by a current or former
   family member or household member and is otherwise covered under this Policy. We may apply
   reasonable standards of proof to claims for such damage.

D. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:

   If we pay an innocent coinsured subject of abuse for loss arising out of abuse by another insured who is
   a current or former family member or household member, the rights of the innocent coinsured to recover
   damages from the abuser are transferred to us to the extent of our payment. The innocent coinsured
   may not waive such rights to recover against the abuser.

E. In Subsections C. and D. above, abuse means attempting to cause or intentionally, knowingly, or
   recklessly causing damage to property so as to intimidate or attempt to control the behavior of another
   person, including a minor child.
113137 (1/17)           Includes copyrighted material of Insurance Services Office, Inc.,       Page 1 of 2
                                    with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 146 of 193



F. The following is added to the SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section and supersedes any provision to the contrary:

   We will give you notice, within 15 days after we receive settlement information or a properly executed
   proof of loss, that we:

   1. Accept your claim;

   2. Deny your claim; or

   3. Need more time to investigate your claim.

   If we deny your claim, the denial will be given to you in writing.

   If we need more time to investigate your claim, we will provide an explanation for our need for more
   time. We will continue to notify you again in writing, at least every 30 days, of the status of the
   investigation and of the continued time needed for the investigation.

   However, if the claim is in litigation, the requirements pertaining to notice of the status of our
   investigation do not apply.

G. The following is added to any provision which uses the term “actual cash value”:

   In our determination of the “actual cash value” of covered property at the time of loss or damage, we
   will take into account factors such as depreciation, deterioration and obsolescence.

H. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

   APPRAISAL

   If we and you disagree on the value of the property or the amount of loss, both parties may agree in
   writing to an appraisal of the loss and to be bound by the results of that appraisal. If both parties so
   agree, then each party will select a competent and impartial appraiser. The two appraisers will select an
   umpire. If they cannot agree, either may request that selection be made by a judge of a court having
   jurisdiction. The appraisers will state separately the value of the property and amount of loss. If they
   fail to agree, they will submit their differences to the umpire. A decision agreed to by any two will be
   binding. Each party will:

   1. Pay its chosen appraiser; and

   2. Bear the other expenses of the appraisal and umpire equally.

   If there is an appraisal, we will still retain our right to deny the claim.

All other terms and conditions of the Policy remain the same.




113137 (1/17)            Includes copyrighted material of Insurance Services Office, Inc.,       Page 2 of 2
                                     with its permission. All rights reserved.
       Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 147 of 193



                        NEVADA STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Nevada.

The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS Section
is deleted and replaced by the following:

CONCEALMENT, MISREPRESENTATION OR FRAUD

We will not pay for any loss or damage in any case of:

1.   Concealment or misrepresentation of a material fact; or

2.   Fraud;

Committed by an insured at any time and relating to a claim under this Policy.



All other terms and conditions of the Policy remain the same.




113138 (1/17)             Includes copyrighted material of Insurance Services Office,            Page 1 of 1
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 148 of 193



                   NEW HAMPSHIRE STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of New
Hampshire.

A. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:

    CONCEALMENT, MISREPRESENTATION OR FRAUD

    We do not provide coverage to one or more insureds who, at any time:

    1. Intentionally concealed or misrepresented a material fact;

    2. Engaged in fraudulent conduct; or

    3. Made a false statement;

    Relating to this Policy.

B. The INCREASE IN HAZARD Subsection of the GENERAL CONDITIONS Section is deleted and replaced
   by the following:

    INCREASE IN HAZARD

    You will notify us of any material increase in hazard at a covered location over which you have
    control or knowledge. Any material increase in hazard at one or more covered locations will not
    affect coverage at other covered locations where, at the time of loss or damage, the increase in
    hazard does not exist.

C. The INSPECTION Subsection of the GENERAL CONDITIONS Section is deleted and replaced by the
   following:

    INSPECTION

    1. We   have the right to:
       a.   Make inspections and surveys at any time;
       b.   Give you reports on the conditions we find; and
       c.   Recommend changes.

    2. We are not obligated to make any inspections, surveys, reports or recommendations and any
       such actions we do undertake relate only to insurability and the premiums to be charged. We do
       not make safety inspections. We do not undertake to perform the duty of any person or
       organization to provide for the health or safety of workers or the public and we do not warrant
       that conditions:
         a. Are safe or healthful; or
         b. Comply with laws, regulations, codes or standards.

    3. Subsections 1. and 2. of this condition apply not only to us, but also to any rating, advisory, rate
       service or similar organization which makes insurance inspections, surveys, reports or
       recommendations.


113139 (1/17)             Includes copyrighted material of Insurance Services Office,            Page 1 of 5
                                 Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 149 of 193


   4. Subsection 2. of this condition does not apply to any inspections, surveys, reports or
      recommendations we may make relative to certification, under state or municipal statutes,
      ordinances or regulations, of boilers, pressure vessels or elevators.

D. The Named storm definition in the SPECIFIED COVERED CAUSES OF LOSS Subsection of the
   INSURING AGREEMENT AND COVERED PROPERTY Section is deleted and replaced with:

   Named storm, which means a storm that, at any time, has been declared by the United States
   National Weather Service to be a Hurricane, Typhoon, Tropical Cyclone or Tropical Storm, including
   any status or designation change with respect to such storm, except if such storm has been
   downgraded from a Tropical Storm to a lesser status or designation.

E. The provisions of the Standard Fire Policy are stated below. State law requires that they be attached
   to all policies. If any conditions of this form are construed to be more liberal than any other policy
   conditions relating to the perils of fire, lightning or removal, the conditions of this form will apply.

   IN CONSIDERATION OF THE PROVISIONS AND STIPULATIONS HEREIN OR ADDED HERETO, AND
   OF THE PREMIUM SPECIFIED in the Declarations or in endorsements made a part hereof, this
   Company, for the term of years specified in the Declarations from inception date shown in the
   Declarations At 12:01 A.M. (Midnight, Standard Time) to expiration date shown in the Declarations
   At 12:01 A.M. (Midnight, Standard Time) at location of property involved, to an amount not
   exceeding the limit of liability specified in the Declarations, does insure the Insured named in the
   Declarations and legal representatives, to the extent of the actual cash value of the property at the
   time of loss, but not exceeding the amount which it would cost to repair or replace the property with
   material of like kind and quality within a reasonable time after such loss, without allowance for any
   increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or
   repair, and without compensation for loss resulting from interruption of business or manufacture, nor
   in any event for more than the interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING
   AND OTHER PERILS INSURED AGAINST IN THIS POLICY INCLUDING REMOVAL FROM PREMISES
   ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER
   PROVIDED, to the property described in the Declarations while located or contained as described in
   this policy, or pro rata for five days at each proper place to which any of the property shall
   necessarily be removed for preservation from the perils insured against in this policy, but not
   elsewhere.

   Assignment of this policy shall not be valid except with the written consent of this Company.

   This policy is made and accepted subject to the foregoing provisions and stipulations and those
   hereinafter stated, which are hereby made a part of this policy, together with such other provisions,
   stipulations and agreements as may be added hereto, as provided in this policy.

               1   Concealment,                Coverage under this policy shall be void
               2   fraud.                      for the insured who, whether before or after
               3                               a loss, has intentionally concealed or
               4   misrepresented any material fact or circumstance; engaged in
               5   fraudulent conduct; or made false statements relating to this insurance.
               6   Notice requirements.         In the event this Company eliminates or
               7                                reduces coverages, conditions or definitions
               8                                in this policy, other than at the request of the
               9   insured, this Company must attach to the policy a printed notice explaining
              10   clearly what coverages, conditions or definitions have been eliminated or
              11   reduced. If explanations of such reduced or eliminated coverages are not
              12   contained in the printed notice attached to its policies, then such coverages,
              13   conditions or definitions shall remain in full force and effect without such
              14   reductions or eliminations. These notice requirements apply only when this
              15   policy is renewed or endorsed with the same Company.
              16   Uninsurable                  This policy shall not cover accounts, bills,
113139 (1/17)            Includes copyrighted material of Insurance Services Office,                Page 2 of 5
                                Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 150 of 193


                17   and                            currency, deeds, evidences of debt, money or
                18   excepted property.             securities; nor, unless specifically named
                19                                  hereon in writing, bullion or manuscripts.
                20   Perils not                     This Company shall not be liable for loss by
                21   included.                      fire or other perils insured against in this
                22                                  policy caused, directly or indirectly, by: (a)
                23   enemy attack by armed forces, including action taken by mili-
                24   tary, naval or air forces in resisting an actual or an immediately
                25   impending enemy attack; (b) invasion; (c) insurrection; (d)
                26   rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) terrorism; (i)
                27   order of any civil authority except acts of destruction at the time
                28   of and for the purpose of preventing the spread of fire, provided
                29   that such fire did not originate from any of the perils excluded
                30   by this policy; (j) neglect of the insured to use all reasonable
                31   means to save and preserve the property at and after a loss, or
                32   when the property is endangered by fire in neighboring prem-
                33   ises; (k) nor shall this Company be liable for loss by theft.
                34   Other Insurance.                    Other insurance may be prohibited or the
                35                                       amount of insurance may be limited by en-
                36   dorsement attached hereto.
                37   Conditions suspending or restricting insurance. Unless other-
                38   wise provided in writing added hereto this Company shall not
                39   be liable for loss occurring
                40   (a) while the hazard is increased by any means within the con-
                41   trol or knowledge of the insured; or
                42   (b) while a described building, whether intended for occupancy
                43   by owner or tenant, is vacant or unoccupied beyond a period of
                44   sixty consecutive days; or
                45   (c) as a result of explosion or riot, unless fire ensues, and in
                46   that event for loss by fire only.
                47   Other perils                        Any other peril to be insured against or sub-
                48   or subjects.                        ject of insurance to be covered in this policy
                49                                       shall be by endorsement in writing hereon or
                50   added hereto.
                51   Added provisions.                   The extent of the application of insurance
                52                                       under this policy and of the contribution to
                53   be made by this Company in case of loss, and any other pro-
                54   vision or agreement not inconsistent with the provisions of this
                55   policy, may be provided for in writing added hereto, but no pro-
                56   vision may be waived except such as by the terms of this policy
                57   is subject to change.
                58   Waiver                        No permission affecting this insurance shall
                59   provisions.                   exist, or waiver of any provision be valid,
                60                                 unless granted herein or expressed in writing
                61   added hereto. No provision, stipulation or forfeiture shall be
                62   held to be waived by any requirement or proceeding on the part
                63   of this Company relating to appraisal or to any examination
                64   provided for herein.
                65   Cancellation                  This policy shall be cancelled at any time
                66   of policy.                    at the request of the insured, in which case
                67                                 this Company shall, upon demand and sur-
                68   render of this policy, refund the excess of paid premium above
                69   the customary short rates for the expired time. This pol-
                70   icy may be cancelled at any time by this Company by giving
                71   to the insured a five days' written notice of cancellation with
                72   or without tender of the excess of paid premium above the pro
                73   rata premium for the expired time, which excess, if not ten-
                74   dered, shall be refunded on demand. Notice of cancellation shall
                75   state that excess premium (if not tendered) will be re-
                76   funded on demand.



113139 (1/17)             Includes copyrighted material of Insurance Services Office,                     Page 3 of 5
                                 Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 151 of 193


             77   Mortgagee                  If loss hereunder is made payable, in whole
             78   interests and              or in part, to a designated mortgagee not
             79   obligations.               named herein as the insured, such interest in
             80                              this policy may be cancelled by giving to such
             81                              mortgagee a ten days' written notice of can-
             82   cellation.
             83   If the insured fails to render proof of loss such mortgagee, upon
             84   notice, shall render proof of loss in the form herein specified
             85   within sixty (60) days thereafter and shall be subject to the pro-
             86   visions hereof relating to appraisal and time of payment and of
             87   bringing suit. If this Company shall claim that no liability ex-
             88   isted as to the mortgagor or owner, it shall, to the extent of pay-
             89   ment of loss to the mortgagee, be subrogated to all the mort-
             90   gagee's rights of recovery, but without impairing mortgagee's
             91   right to sue; or it may pay off the mortgage debt and require
             92   an assignment thereof and of the mortgage. Other provisions
             93   relating to the interests and obligations of such mortgagee may
             94   be added hereto by agreement in writing.
             95   Pro rata liability.               This Company shall not be liable for a greater
             96                                     proportion of any loss than the amount
             97   hereby insured shall bear to the whole insurance covering the
             98   property against the peril involved, whether collectible or not.
             99   Requirements in                   The insured shall give immediate written
            100   case loss occurs.                 notice to this Company of any loss, protect
            101                                     the property from further damage, forthwith
            102   separate the damaged and undamaged personal property, put
            103   it in the best possible order, furnish a complete inventory of
            104   the destroyed, damaged and undamaged property, showing in
            105   detail quantities, costs, actual cash value and amount of loss
            106   claimed; and within sixty days after the loss, unless such time
            107   is extended in writing by this Company, the insured shall render
            108   to this Company a proof of loss, signed and sworn to by the
            109   insured, stating the knowledge and belief of the insured as to
            110   the following: the time and origin of the loss, the interest of the
            111   insured and of all others in the property, the actual cash value of
            112   each item thereof and the amount of loss thereto, all encum-
            113   brances thereon, all other contracts of insurance, whether valid
            114   or not, covering any of said property, any changes in the title,
            115   use, occupation, location, possession or exposures of said prop-
            116   erty since the issuing of this policy, by whom and for what
            117   purpose any building herein described and the several parts
            118   thereof were occupied at the time of loss and whether or not it
            119   then stood on leased ground, and shall furnish a copy of all the
            120   descriptions and schedules in all policies and, if required, verified
            121   plans and specifications of any building, fixtures or machinery
            122   destroyed or damaged. The insured, as often as may be reason-
            123   ably required, shall exhibit to any person designated by the
            124   Company all that remains of any property herein described, and
            125   submit to examinations under oath by any person named by this
            126   Company, and subscribe the same; and, as often as may be
            127   reasonably required, shall produce for examination all books of
            128   accounts, bills, invoices and other vouchers, or certified copies
            129   thereof if originals be lost, at such reasonable time and place as
            130   may be designated by this Company or its representative, and
            131   shall permit extracts and copies thereof to be made.
            132   Appraisal.                        In case the insured and this Company shall
            133                                     fail to agree as to the actual cash value or
            134   the amount of loss, then, on the written demand of either, each
            135   shall select a competent and disinterested appraiser and notify
            136   the other of the appraiser selected within twenty days of such


113139 (1/17)          Includes copyrighted material of Insurance Services Office,                   Page 4 of 5
                              Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 152 of 193


              137   demand. The appraisers shall first select a competent and dis-
              138   interested umpire; and failing for fifteen days to agree upon
              139   such umpire, then, on request of the insured or this Company,
              140   such umpire shall be selected by a judge of a court of record in
              141   the state in which the property covered is located. The ap-
              142   praisers shall then appraise the loss, stating separately actual
              143   cash value and loss to each item; and, failing to agree, shall
              144   submit their differences, only, to the umpire. An award in writ-
              145   ing, so itemized, of any two when filed with this Company shall
              146   determine the amount of actual cash value and loss. Each
              147   appraiser shall be paid by the party selecting him and the ex-
              148   penses of appraisal and umpire shall be paid by the parties
              149   equally.
              150   Company's                        It shall be optional with this Company to
              151   options.                         take all, or any part, of the property at the
              152                                    agreed or appraised value, and also to re-
              153   pair, rebuild or replace the property destroyed or damaged with
              154   other of like kind and quality within a reasonable time, on giv-
              155   ing notice of its intention so to do within thirty days after the
              156   receipt of the proof of loss herein required.
              157   Abandonment.                     There can be no abandonment to this Com-
              158                                    pany of any property.
              159   When loss                        The amount of a loss for which this Company
              160   payable.                         may be liable shall be payable sixty days
              161                                    after proof of loss, as herein provided, is
              162   received by this Company and ascertainment of the loss is made
              163   either by agreement between the insured and this Company ex-
              164   pressed in writing or by the filing with this Company of an
              165   award as herein provided.
              166   Suit.                            No suit or action on this policy for the recov-
              167                                    ery of any claim shall be sustainable in any
              168   court of law or equity unless all the requirements of this policy
              169   shall have been complied with, and unless commenced within
              170   twelve months next after inception of the loss.
              171   Subrogation.                     This Company may require from the insured
              172                                    an assignment of all right of recovery against
              173   any party for loss to the extent that payment therefor is made
              174   by this Company.

All other terms and conditions of the Policy remain the same.




113139 (1/17)            Includes copyrighted material of Insurance Services Office,                   Page 5 of 5
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 153 of 193




                     NEW JERSEY STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of New Jersey.

A. The following exclusion and related provisions are added to the Policy:

   1. We will not pay for loss or damage arising out of any act committed:

      a. By or at the direction of any insured; and

      b. With the intent to cause a loss.

   2. However, this exclusion will not apply to deny payment to a co-insured who did not cooperate in or
      contribute to the creation of the loss if the loss arose out of domestic violence.

   3. If we pay a claim pursuant to Subsection A.2. above, our payment to the insured is limited to that
      insured’s insurable interest in the property. In no event will we pay more than the Policy Limit.

   To the extent that the CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL
   CONDITIONS Section conflicts with the provisions of Subsection A.2. above, the provisions of A.2.
   above will apply.

B. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:

   If we pay a co-insured for loss arising out of an act of domestic violence by another insured, the rights
   of the co-insured, who did not cooperate in or contribute to the creation of the loss, to recover damages
   from the perpetrator of domestic violence are transferred to us to the extent of our payment. Following
   the loss, the co-insured who did not cooperate in or contribute to the loss may not waive such rights to
   recover against the perpetrator of domestic violence.



All other terms and conditions of the Policy remain the same.




113140 (1/17)            Includes copyrighted material of Insurance Services Office,             Page 1 of 1
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 154 of 193


                     NEW MEXICO STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of New Mexico.

A. The following exclusion and related provisions are added to the Policy:

   1. We will not pay for loss or damage arising out of any act committed:

      a. By or at the direction of any insured; and

      b. With the intent to cause a loss.

   2. However, this exclusion will not apply to deny coverage to an innocent coinsured victim of domestic
      abuse who did not cooperate in or contribute to the creation of the loss provided that the loss is an
      otherwise covered property loss and is proximately related to and in furtherance of domestic abuse.

   3. If we pay a claim pursuant to Subsection A.2. of this endorsement, our payment to the insured is
      limited to the extent of that person’s interest in the property. In no event will we pay more than the
      Policy Limit.

B. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:

   If we pay an innocent coinsured victim of domestic abuse for loss arising out of an act of domestic
   abuse by another insured, the rights of the innocent coinsured to recover damages from the perpetrator
   of the domestic abuse are transferred to us to the extent of our payment. Following the loss, the
   innocent coinsured may not waive such rights to recover against the perpetrator of the domestic abuse.

C. In Subsections A. and B. of this endorsement, domestic abuse means attempting to cause or
   intentionally, knowingly or recklessly causing damage to property for the purpose of intimidating or
   attempting to control the behavior of another person, including a minor.

D. PROPERTY CLAIMS SETTLEMENT IN THE EVENT OF A CATASTROPHE

   1. The provisions of this Subsection D. apply to a claim for direct physical loss or damage to covered
      property, provided that:

       a. The claim is for loss or damage that results from a catastrophe declared by the Superintendent
          of Insurance; and

       b. The catastrophic event is a covered cause of loss.

   2. The following provisions, 2.a. and 2.b., are added to the Policy and supersede any provisions to the
      contrary:

       a. If you reported your claim to us:

           (1) Before the catastrophe was declared, we will reach agreement with you on the amount of
               loss within 90 days after the date the catastrophe was declared;

           (2) After the catastrophe was declared, we will reach agreement with you on the amount of
               loss within 90 days after the date on which you reported the claim.

       b. However, the time periods specified in 2.a. above will be extended by the period of time taken
          to resolve the following situations:


113141 (1/17)            Includes copyrighted material of Insurance Services Office,             Page 1 of 2
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 155 of 193


           (1) We suspect the claim is fraudulent and commence an investigation to make such a
               determination;

           (2) You do not provide the necessary information regarding the nature of the claim, following
               our request for such information; or

           (3) You filed suit against us in connection with the claim before expiration of the applicable 90-
               day period.

   3. All other provisions of this Policy continue to apply in the event of a catastrophe, including the
      SUIT AGAINST COMPANY and APPRAISAL Subsections of the CONDITIONS APPLICABLE TO
      LOSS ADJUSTMENT AND SETTLEMENT Section.

   4. This endorsement does not invalidate our right to deny your claim, nor the right of either party to
      seek judgment in a court having jurisdiction.



All other terms and conditions of the Policy remain the same.




113141 (1/17)            Includes copyrighted material of Insurance Services Office,              Page 2 of 2
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 156 of 193


                           NEW YORK STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of New York.

   A. If this Policy covers the interest of the owner of any of the following types of buildings or
      structures:

       1.    Commercial; or

       2.    Industrial;

              the following provision is added:

                Before payment to you for loss or damage to the above buildings or structures caused by or
                resulting from fire, we will:

                a. Deduct from your payment the claim of any tax district that issues a certificate of lien in
                   accordance with the Insurance Law; and

                b. Pay directly to the tax district the amount of the claim.

                When we pay that claim, we will have no obligation to pay the amount of that claim to you.
                Our payment of that claim within 30 days of our receipt of that certificate of lien will be a
                conclusive presumption that the claim was valid and properly paid.

   B. The following is added with respect to any Condition of this Policy which requires you to notify us
      of loss or to notify us of an accident, claim or suit:

       1. Notice given by or on your behalf; or

       2. Written notice by or on behalf of any claimant;

       To any of our agents in New York State, which adequately identifies you, will be the same as notice
       to us.

   C. The following is added to the REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the
      CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section and supersedes
      any provision to the contrary:

       1. We will conduct an audit to determine the final premium due to be refunded, for coverage for
          which an advance or deposit premium was paid based on estimated exposure. But the audit
          may be waived if:

            a. The total annual premium attributable to the auditable exposure base is not reasonably
               expected to exceed $1,500; or

            b. The Policy requires notification to us with specific identification of any additional exposure
               units (e.g. buildings) for which coverage is requested.

            If the audit is not waived, it must be completed within 180 days after:

            a. The expiration date of the Policy; or

            b. The anniversary date, if this is a continuous Policy or a Policy written for a term longer than
               one year.

113142 (1/17)               Includes copyrighted material of Insurance Services Office,                 Page 1 of 2
                                   Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 157 of 193


   D. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
      SETTLEMENT Section is deleted and replaced by the following:

      APPRAISAL

      1. If we and you disagree on the value of the property, the extent of the loss or damage or the
         amount of the loss or damage, either may make written demand for an appraisal of the loss. In
         this event, each party will select a competent and impartial appraiser and notify the other of the
         appraiser selected within 20 days of such demand.

      2. If we or you fail to proceed with the appraisal of the covered loss after a written demand is
         made by either party, then either party may apply to a court having jurisdiction for an order
         directing the party that failed to proceed with the appraisal to comply with the demand for the
         appraisal of the loss. In this event, each party will select a competent and impartial appraiser
         and notify the other of the appraiser selected within 20 days of such order.

      3. The two appraisers will select an umpire. If they cannot agree within 15 days upon such
         umpire, either may request that selection be made by a judge of a court having jurisdiction. The
         appraisers will state separately the actual cash value, the replacement cost, the extent of the
         loss or damage and the amount of the loss or damage. If they fail to agree, they will submit
         their differences to the umpire. A decision agreed to by any two will be binding.

      4. Each party will:

         a) Pay its chosen appraiser; and

         b) Bear the other expenses of the appraisal and umpire equally.

         If there is an appraisal, we will still retain our right to deny the claim.

   E. The following provision is added to the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
      SETTLEMENT Section:

      ESTIMATION OF CLAIMS

      Upon request, we will furnish you or your representative with a written estimate of damages to real
      property specifying all deductions, provided such an estimate has been prepared by us or has been
      prepared on our behalf for our own purposes. This estimate will be provided within thirty days after
      your request or its preparation, whichever is later.

   F. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
      Section is deleted and replaced by the following:

      FRAUD

      We do not provide coverage to any insured who has made fraudulent statements or engaged in
      fraudulent conduct in connection with any loss or damage for which coverage is sought under this
      Policy.


   All other terms and conditions of the Policy remain the same.




113142 (1/17)            Includes copyrighted material of Insurance Services Office,            Page 2 of 2
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 158 of 193


                  NORTH CAROLINA STATE AMENDATORY ENDORSEMENT

The following endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of North Carolina.

A. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:

   SUIT AGAINST COMPANY

   No one may bring legal action against us under this Policy unless you have fully complied with all the
   terms of this Policy, and unless the action is brought within three (3) years after the date on which the
   direct physical loss or damage occurred.

B. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

   APPRAISAL

   If we and you disagree on the value of the property or the amount of loss, either may make written
   demand for an appraisal of the loss. In this event, each party will select a competent and impartial
   appraiser. You and we must notify the other of the appraiser selected within 20 days of the written
   demand for an appraisal. The two appraisers will select an umpire. If the appraisers do not agree on
   the selection of an umpire within 15 days, they must request selection of an umpire by a judge of a
   court having jurisdiction. The appraiser will state separately the value of the property and amount of
   loss. If they fail to agree, they will submit their differences to the umpire. A decision agreed to by any
   two will be the appraised value of the property or amount of loss. If you make a written demand for an
   appraisal of the loss each party will:

   1. Pay its chosen appraiser; and

   2. Bear the other expenses of the appraisal and umpire equally.

C. The following is added the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT
   Section:

   Whenever a state of disaster is proclaimed for the state of North Carolina or for an area within this state
   in accordance with state law, or whenever a major disaster is declared for North Carolina or an area
   within this state by the President of the United States under the Stafford Act or its successors, the
   following provisions apply:

   1. If the covered real property that has sustained loss or damage is located within the geographic area
      designated in the disaster declaration or proclamation, the time period for your submission of a
      proof of loss statement (as set forth in the REQUIREMENTS IN CASE OF LOSS OR DAMAGE
      Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section)
      shall be extended by 45 days or by the number of days the disaster declaration or proclamation
      remains in effect, whichever number is greater.

   2. Except as otherwise provided in Subsection 1. above, the following applies if you or we reside in or
      are located in the geographic area designated in the disaster declaration or proclamation:

       If the Policy imposes a time limitation on you or us for performance of a duty or any act (including
       transmittal of information) and such performance would be required during the time period covered
       by the declaration or proclamation, your performance and our performance is subject to a deferral
       period of 30 days. The Commissioner of Insurance may extend such deferral period.

All other terms and conditions of the Policy remain the same.


113143 (1/17)             Includes copyrighted material of Insurance Services Office,                   Page 1 of 1
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 159 of 193



                   NORTH DAKOTA STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of North Dakota.


A. The following exclusion and related provisions are added to the Policy:

   We will not pay for loss or damage arising out of any act committed by or at the direction of any
   insured and with the intent to cause a loss.

   However, this exclusion will not apply to deny coverage to an innocent co-insured who did not
   cooperate in or contribute to the creation of the loss, provided the loss is otherwise covered under this
   Policy and the loss arose out of domestic violence and the perpetrator of the loss is criminally
   prosecuted for the act causing the loss.

   If we pay a claim pursuant to the above paragraph, our payment to the insured is limited to that
   insured’s ownership interest in the property less any payments we first made to a mortgagee or other
   party with a legal secured interest in the property. In no event will we pay more than the Policy Limit.

B. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:

   SUIT AGAINST COMPANY

   No one may bring legal action against us under this Policy unless, you have fully complied with all the
   terms of this Policy, and unless the action is brought within three (3) years from the date on which the
   direct physical loss or damage occurred.

C. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section and supersedes any provision to the contrary:

   If we pay an innocent co-insured victim of domestic violence for loss arising out of an act of domestic
   violence by another insured, the rights of the innocent co-insured to recover damages from the
   perpetrator of the domestic violence are transferred to us to the extent of our payment. Following the
   loss, the innocent co-insured may not waive such rights to recover against the perpetrator of the
   domestic violence.

   All other terms and conditions of the Policy remain the same.




113144 (1/17)             Includes copyrighted material of Insurance Services Office,                   Page 1 of 1
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 160 of 193


                           OHIO STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.


The following changes apply only to locations covered by the Policy that are in the State of Ohio.


A. The following is added to the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT
   Section and supersedes any provision to the contrary:

   We will give you notice, within 21 days after we receive a properly executed proof of loss, that we:

   1. Accept your claim;

   2. Deny your claim; or

   3. Need more time to investigate your claim.

   If we need more time to investigate your claim, we will provide an explanation for our need for more
   time. We will continue to notify you again in writing, at least every 45 days, of the status of the
   investigation and of the continued time needed for the investigation.

   Provided you have complied with all the terms of this Policy, we will pay for covered loss or damage
   within:

   1. 10 days after we accept your claim if such acceptance occurs within the first 21 days after we
      receive a properly executed proof of loss, unless the claim involves an action by a probate court or
      other extraordinary circumstances as documented in the claim file; or

   2. 5 days after we accept your claim if such acceptance occurs more than 21 days after we receive a
      properly executed proof of loss, and

       a. An appraisal award has been made; or

       b. We have reached an agreement with you on the amount of loss that was in dispute.

B. The following exclusion is added to Subsection 1. of the PERILS EXCLUDED Section:

   Dispersal, discharge, or release of pathogenic, toxic, poisonous, or damaging biological or chemical
   agents or substances (hereinafter, biological or chemical substances).

C. The following provision applies when this endorsement is attached to the Commercial Property Policy:

   Subsection 5., Terrorism of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the INSURING
   AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety and replaced with the
   following:

   5. Terrorism.

       a. If you elect to purchase terrorism, then both certified terrorism and non-certified terrorism
          coverage are provided and a corresponding premium will be shown in Item 5.B. of the
          Declarations.

       b. If you elect not to purchase terrorism, then certified terrorism is not covered, but non-certified
          terrorism is covered, unless such non-certified terrorism:




113145 (1/17)            Includes copyrighted material of Insurance Services Office,                  Page 1 of 5
                                Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 161 of 193


          i.    Results in industry-wide insured losses that exceed $25,000,000 for related incidents that
                occur within a 72-hour period, or

          ii. Involves the actual, alleged or threatened use, release, escape, dispersal, application and/or
              existence of nuclear materials, or that directly or indirectly results in nuclear reaction or
              radiation or radioactive contamination, or

          iii. Is carried out by means of the dispersal or application of pathogenic or poisonous biological
               or chemical materials, or

          iv. Involves the release of pathogenic or poisonous biological or chemical materials and it
              appears that one purpose of the non-certified terrorism was to release such materials;

          in such case, non-certified terrorism is not covered.

          However, we will provide an extension for fire following non-certified terrorism and certified
          terrorism. With respect to this extension for fire following non-certified terrorism and certified
          terrorism, no coverage is provided for: (1) fire following the dispersal, discharge, or release of
          biological and/or chemical substances, (2) fire following the dispersal, discharge, or release of
          nuclear radiation, radioactive contamination or nuclear reaction, (3) any Additional Coverage,
          except debris removal under the DEBRIS REMOVAL Additional Coverage, or (4) any time
          element loss (including any time element loss related to debris removal). Notwithstanding any
          other valuation provision of this Policy to the contrary, we shall only pay the actual cash value
          of the insured building or other covered property at the time and place of the loss caused
          directly by the ensuing fire. Other than ensuing fire, any cause or event occurring concurrently
          or in any sequence with non-certified terrorism or certified terrorism is not covered. In addition,
          any action taken to prevent, defend against, respond to or retaliate against non-certified
          terrorism or certified terrorism is not covered.

      c. Whether or not you have elected terrorism coverage under this Policy, regardless of any other
         cause or event contributing concurrently or in any sequence to the loss or damage, we do not
         cover loss or damage caused directly or indirectly by dispersal, discharge, or release of: (1)
         biological and/or chemical substances or (2) nuclear radiation, radioactive contamination or
         nuclear reaction.

          Notwithstanding Subsection c.(2), if you elected to purchase certified terrorism, then with
          respect to certified terrorism:

          i.    If fire not otherwise excluded ensues, we shall be liable for direct physical loss or damage
                by such ensuing fire, but not including any loss or damage due to nuclear reaction, nuclear
                radiation, or radioactive contamination; and

          ii. We do insure against loss or damage caused by sudden and accidental radioactive
              contamination, including resultant radiation damage, from material used or stored or from
              processes conducted at the covered location, provided that, at the time of such loss or
              damage, there is neither a nuclear reactor nor any new or used nuclear fuel at the covered
              location.

      d. Terrorism means:

          i.    Certified terrorism meaning any act that is certified by the Secretary [of the Treasury], in
                consultation with the Secretary of Homeland Security, and the Attorney General of the
                United States:

                (1) to be an act of terrorism;

                (2) to be a violent act or an act that is dangerous to:



113145 (1/17)             Includes copyrighted material of Insurance Services Office,                  Page 2 of 5
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 162 of 193


                   (a) human life;

                   (b) property; or

                   (c) infrastructure;

                (3) to have resulted in damage within the United States, or outside of the United States in
                    the case of:

                   (a) an air carrier or vessel described in Terrorism Risk Insurance Act of 2002, and any
                       revisions or amendments thereto; or

                   (b) the premises of a United States mission; and

                (4) to have been committed by an individual or individuals as part of an effort to coerce the
                    civilian population of the United States or to influence the policy or affect the conduct
                    of the United States Government by coercion; and

           ii. Non-certified terrorism, which means an act of terrorism that is not certified by the
               Secretary [of the Treasury], in consultation with the Secretary of Homeland Security, and
               the Attorney General of the United States and meets all of the criteria set forth in
               Subsections 5.d.i.(1) through 5.d.i.(4) above, inclusive.


D. The following provision applies when this endorsement is attached to the U.S. Global Commercial
   Property Policy:

   Subsection 5.b. Domestic Terrorism of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the
   INSURING AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety and replaced with
   the following:

   b. Domestic Terrorism

     i.    If you elect to purchase domestic terrorism, then both certified domestic terrorism and non-
           certified domestic terrorism coverage are provided and a corresponding Domestic Terrorism
           Premium will be shown in Item 5. of the Declarations.

     ii.   If you elect not to purchase domestic terrorism, then certified domestic terrorism is not
           covered, but non-certified domestic terrorism is covered, unless such non-certified domestic
           terrorism:

           (a) Results in industry-wide insured losses that exceed $25,000,000 for related incidents that
               occur within a 72-hour period, or

           (b) Involves the actual, alleged or threatened use, release, escape, dispersal, application and/or
               existence of nuclear materials, or that directly or indirectly results in nuclear reaction or
               radiation or radioactive contamination, or

           (c) Is carried out by means of the dispersal or application of pathogenic or poisonous biological
               or chemical materials, or

           (d) Involves the release of pathogenic or poisonous biological or chemical materials and it
               appears that one purpose of the non-certified domestic terrorism was to release such
               materials;

           in such case, non-certified domestic terrorism is not covered.




113145 (1/17)             Includes copyrighted material of Insurance Services Office,                  Page 3 of 5
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 163 of 193


           However, we will provide an extension for fire following non-certified domestic terrorism and
           certified domestic terrorism. With respect to this extension for fire following non-certified
           domestic terrorism and certified domestic terrorism, no coverage is provided for: (1) fire
           following the dispersal, discharge, or release of biological and/or chemical substances, (2) fire
           following the dispersal, discharge, or release of nuclear radiation, radioactive contamination or
           nuclear reaction, (3) any Additional Coverage, except debris removal under the DEBRIS
           REMOVAL Additional Coverage, or (4) any time element loss (including any time element loss
           related to debris removal). Notwithstanding any other valuation provision of this Policy to the
           contrary, we shall only pay the actual cash value of the insured building or other covered
           property at the time and place of the loss caused directly by the ensuing fire. Other than
           ensuing fire, any cause or event occurring concurrently or in any sequence with non-certified
           domestic terrorism or certified domestic terrorism is not covered. In addition, any action taken
           to prevent, defend against, respond to or retaliate against non-certified domestic terrorism or
           certified domestic terrorism is not covered.

    iii.   Whether or not you have elected domestic terrorism coverage under this Policy, regardless of
           any other cause or event contributing concurrently or in any sequence to the loss or damage,
           we do not cover loss or damage caused directly or indirectly by dispersal, discharge, or release
           of: (1) biological and/or chemical substances or (2) nuclear radiation, radioactive contamination
           or nuclear reaction.

           Notwithstanding Subsection iii.(2), if you elected to purchase certified domestic terrorism, then
           with respect to certified domestic terrorism:

           (a) If fire not otherwise excluded ensues, we shall be liable for direct physical loss or damage
               by such ensuing fire, but not including any loss or damage due to nuclear reaction, nuclear
               radiation, or radioactive contamination; and

           (b) We do insure against loss or damage caused by sudden and accidental radioactive
               contamination, including resultant radiation damage, from material used or stored or from
               processes conducted at the covered location, provided that, at the time of such loss or
               damage, there is neither a nuclear reactor nor any new or used nuclear fuel at the covered
               location.

    iv.    Domestic terrorism means:

           (a) Certified domestic terrorism meaning any act that is certified by the Secretary [of the
               Treasury], in consultation with the Secretary of Homeland Security, and the Attorney
               General of the United States:

                (1) to be an act of terrorism;

                (2) to be a violent act or an act that is dangerous to:

                    (a) human life;

                    (b) property; or

                    (c) infrastructure;

                (3) to have resulted in damage within the United States, or outside of the United States in
                    the case of:

                    (a) an air carrier or vessel described in Terrorism Risk Insurance Act of 2002, and any
                        revisions or amendments thereto; or

                    (b) the premises of a United States mission; and




113145 (1/17)             Includes copyrighted material of Insurance Services Office,                 Page 4 of 5
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 164 of 193


                (4) to have been committed by an individual or individuals as part of an effort to coerce the
                    civilian population of the United States or to influence the policy or affect the conduct
                    of the United States Government by coercion; and

           (b) Non-certified domestic terrorism, which means an act of terrorism that is not certified by
               the Secretary [of the Treasury], in consultation with the Secretary of Homeland Security,
               and the Attorney General of the United States, meets all of the criteria set forth in
               Subsections iv.(a)(1) through iv.(a)(4) above, inclusive, and occurs in the United States, its
               territories, possessions and Puerto Rico.

E. The Occurrence definition of the DEFINITIONS Section is deleted entirety and replaced with the
   following:

   Occurrence means any one accident, loss, disaster, casualty, incident or series of accidents, losses,
   disasters, casualties or incidents, including all resultant or concomitant insured losses, not otherwise
   excluded by this Policy arising out of a single event or originating cause.

   The occurrence must occur during the policy period.

   When the term applies to loss or losses from the perils of windstorm or hail, named storm, riot, strike
   or civil commotion, vandalism and malicious mischief, earth movement, flood or terrorism, to the extent
   any such peril(s) are covered, all losses arising from such peril(s) occurring during a continuous period
   of 72 hours shall be deemed to be a single occurrence. You may elect the moment at which the 72
   hour period shall be deemed to have commenced, which shall not be earlier than the time when the
   first loss occurs to the covered property, but no two such 72 hour periods shall overlap.

   If the occurrence commences during this policy period, then we shall treat the entire occurrence as
   occurring during this policy period.




All other terms and conditions of the Policy remain the same.




113145 (1/17)             Includes copyrighted material of Insurance Services Office,                  Page 5 of 5
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 165 of 193



                      OKLAHOMA STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Oklahoma.

The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT
Section is deleted and replaced by the following:

APPRAISAL

If you and we fail to agree on the amount of loss, then, on the written demand of either, each shall select a
competent and disinterested appraiser and notify the other of the appraiser selected within twenty (20)
days of such demand. The appraisers shall first select a competent and disinterested umpire, and, if failing
for fifteen (15) days to agree upon such umpire, then, on the request of you or us, after notice of hearing
to the nonrequesting party by certified mail, such umpire shall be selected by a judge of a district court in
the county where the loss occurred. The appraisers shall then appraise the loss, stating separately the loss
to each item; and, failing to agree, shall submit their differences, only, to the umpire. An award in writing,
so itemized, of any two when filed with us shall determine the amount of loss and shall be binding and
final. Each appraiser shall be paid by the party selecting him and the expenses of appraisal and umpire shall
be paid by the parties equally.

Warning: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any
claim for the proceeds of an insurance policy containing false, incomplete or misleading information is guilty
of a felony.

All other terms and conditions of the Policy remain the same.




113146 (1/17)             Includes copyrighted material of Insurance Services Office,                   Page 1 of 1
                                 Inc., with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 166 of 193


                           OREGON STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Oregon.

A. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

      APPRAISAL

      If we and you disagree on the value of the property, or the amount of loss both parties may agree to
      an appraisal of the loss and to be bound by the results of that appraisal. If both parties so agree, then
      each party will select a competent and impartial appraiser. The two appraisers will select an umpire. If
      they cannot agree, either may request that selection be made by a judge of a court having jurisdiction.
      The appraisers will state separately the value of the property, and amount of loss. If they fail to agree,
      they will submit their differences to the umpire. A decision agreed to by any two will be binding. Each
      party will:

      1. Pay its chosen appraiser; and

      2. Bear the other expenses of the appraisal and umpire equally.

      If there is an appraisal, we will still retain our right to deny the claim.

B.   The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
     Section is deleted and replaced by the following:

     CONCEALMENT, MISREPRESENTATION OR FRAUD

     1. Subject to Subsections 2. and 3. below, this entire Policy will be void if, whether before or after a
        loss, you have willfully concealed or misrepresented any material fact or circumstance concerning this
        insurance or the subject of it, or your interest in it, or in case of any fraud or false swearing by you
        relating to it.

     2. All statements made by you or on your behalf, in the absence of fraud, will be deemed
       representations and not warranties. No such statements that arise from an error in the application will
       be used in defense of a claim under this Policy unless:

       a. The statements are contained in a written application; and

       b. A copy of the application is endorsed upon or attached to this Policy when issued.

     3. In order to use any representation made by you or on your behalf in defense of a claim under the
        Policy, we must show that the representations are material and that we relied on them.

C. The following is added to the MORTGAGEHOLDERS Subsection of the GENERAL CONDITIONS Section
   and supersedes any provision to the contrary:

     1. Oregon law states as follows:




113147 (1/17)                Includes copyrighted material of Insurance Services Office,                  Page 1 of 2
                                    Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 167 of 193


     a. “If loss hereunder is made payable, in whole or in part, to a designated mortgagee not named
        herein as the Insured, such interest in this policy maybe cancelled by giving to such mortgagee a
        10 days’ written notice of cancellation”.

     b. “If the Insured fails to render proof of loss such mortgagee, upon notice, shall render proof of loss
        in the form herein specified with 60 days thereafter and shall be subject to the provisions hereof
        relating to appraisal and time of payment and of bringing suit. If this company shall claim that no
        liability existed as to the mortgagor or owner, it shall, to the extent of payment of loss to the
        mortgagee, be subrogated to all the mortgagee’s rights of recovery, but without impairing
        mortgagee’s right to sue; or it may pay off the mortgage debt and require an assignment thereof
        and of the mortgage. Other provisions relating to the interests and obligations of such mortgagee
        may added hereto by agreement in writing”.

   2. The term mortgageholder includes trustee.

   3. If we select not to renew this policy, we will give written notice to the mortgageholder at least 10
      days before the expiration date of this policy.

D. The following is added to the REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the
   CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section and supersedes any
   provision to the contrary:

   The provision requiring a signed, sworn proof of loss is replaced by the following:

   Provide us with a signed, sworn proof of loss containing the information we request to investigate the
   claim. You must do this within 90 days after you receive the necessary forms from us.


All other terms and conditions of the Policy remain the same.




113147 (1/17)             Includes copyrighted material of Insurance Services Office,             Page 2 of 2
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 168 of 193


          COMMONWEALTH OF PENNSYLVANIA AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the Commonwealth of
Pennsylvania.

A. The following is added and supersedes any provision to the contrary:

   1. We, our agents, employees or service contractors acting on our behalf, may provide services to
     reduce the likelihood of injury, death or loss. These services may include any of the following or
     related services incident to the application for, issuance, renewal or continuation of, a policy of
     insurance:

     a. Surveys;
     b. Consultation or advice; or
     c. Inspections.

   2. The Insurance Consultation Services Exemption Act of Pennsylvania (the “Act”) provides that we,
      our agents, employees or service contractors acting on our behalf, are not liable for damages from
      injury, death or loss occurring as a result of any act or omission by any person in the furnishing of or
      the failure to furnish these services.

     The Act does not apply:

     a. If the injury, death or loss occurred during the actual performance of the services and was caused
        by our negligence, or the negligence of our agents, employees or service contractors;
     b. To consultation services required to be performed under a written service contract not related to a
        policy of insurance; or
     c. If any of our acts or omissions, or those of our agents, employees or service contractors are
        judicially determined to constitute a crime, actual malice or gross negligence.

B. The following is added to the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT
   Section and supersedes any provision to the contrary:

   NOTICE OF ACCEPTANCE OR DENIAL OF CLAIM

   1. Except as provided in 3. below, we will give you notice, within 15 working days after we receive a
      properly executed proof of loss, that we:

     a. Accept your claim;
     b. Deny your claim; or
     c. Need more time to determine whether your claim should be accepted or denied.

     If we deny your claim, such notice will be in writing, and will state any policy provision, condition or
     exclusion used as a basis for the denial.

     If we need more time to determine whether your claim should be accepted or denied, the written
     notice will state the reason why more time is required.

   2. If we have not completed our investigation, we will notify you again in writing, within 30 days after
      the date of the initial notice as provided in 1.c. above, and thereafter every 45 days. The written



113148 (1/17)        Includes copyrighted material of Insurance Services Office, Inc.,                  Page 1 of 2
                                 with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 169 of 193


        notice will state why more time is needed to investigate your claim and when you may expect us to
        reach a decision on your claim.

   3. The notice procedures in 1. and 2. above do not apply if we have a reasonable basis, supported by
      specific information, to suspect that an insured has fraudulently caused or contributed to the loss by
      arson or other illegal activity. Under such circumstances, we will notify you of the disposition of your
      claim within a period of time reasonable to allow full investigation of the claim, after we receive a
      properly executed proof of loss.

C. When used in this Policy “actual cash value” shall mean:

   The calculated amount it would cost to repair or replace covered property, at the time of loss or
   damage, with material of like kind and quality, subject to a deduction for deterioration, depreciation and
   obsolescence. Actual cash value applies to valuation of covered property regardless of whether that
   property has sustained partial or total loss or damage.

   The actual cash value of the lost or damaged property may be significantly less than its replacement
   cost.

D. If the Manufacturing Segment Endorsement, Manufacturing Segment Endorsement (Global Version),
   Real Estate Segment Endorsement, Retail Segment Endorsement, or Retail Segment Endorsement
   (Global Version) is attached to this Policy, then Subsections e. and f., including the paragraph
   immediately following Subsection f., only, of the WAREHOUSEMAN LEGAL LIABILITY Additional
   Coverage in such endorsement are deleted and replaced by the following:

   e. All interest on the full amount of any judgment that accrues after entry of the judgment and before
      we have paid, offered to pay, or deposited in court the part of the judgment that is within the
      applicable sublimit of liability; and

   f.    Prejudgment interest awarded against you on that part of the judgment we pay. If we make an
         offer to pay the applicable sublimit of liability, we will not pay any prejudgment interest based on
         that period of time after the offer.

   Any amounts payable under this Additional Coverage, except for amounts payable under Subsection f.
   above, are included within the Warehouseman Legal Liability sublimit of liability as shown in the above
   Schedule.



All other terms and conditions of the Policy remain the same.




113148 (1/17)              Includes copyrighted material of Insurance Services Office,             Page 2 of 2
                                  Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 170 of 193


                    RHODE ISLAND STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Rhode Island.

   A. The following is added to the APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS
      ADJUSTMENT AND SETTLEMENT Section and supersedes any provision to the contrary:

       1. You and we must notify the other of the appraiser selection within 20 days of the written
          demand for appraisal.
       2. If the appraisers do not agree on the selection of an umpire within 15 days, they must request
          selection of an umpire by a judge of a court having jurisdiction.

   B. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS
      ADJUSTMENT AND SETTLEMENT Section is deleted and replaced with the following:

       SUIT AGAINST COMPANY

       No one may bring a legal action against us under this Policy unless there has been full compliance
       with all the terms of this policy. Any action under this Policy for the recovery of any claim for direct
       loss or damage by fire and lightning must be brought within 2 years after the date on which such
       direct loss or damage occurred.

   C. The following is added to the MORTGAGEHOLDERS Subsection of the GENERAL CONDITIONS
      Section and supersedes any provision to the contrary:

       The mortgageholder shall not be entitled to payment of a claim under this Policy for loss or damage
       to a covered building when such loss or damage is less than $3,500, and for which said
       mortgageholder is otherwise entitled to payment, unless no liability exists as to the mortgagor.

   D. The following is added to the GENERAL CONDITIONS Section:

       No provision, stipulation or forfeiture will be held to be waived by any requirement or proceeding on
       our part relating to appraisal or to any examination provided for in this Policy.

   E. The following is added to the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
      SETTLEMENT Section when this Policy applies to loss or damage to a building or structure by fire or
      explosion, other than owner-occupied 1- to 4-family dwellings:

       1. We will not pay for a loss that is more than $10,000 unless we receive from you a certificate
          issued by the taxing jurisdiction official that shows:

          a. That no lien exists for the benefit of the taxing jurisdiction; or
          b. The amount of any such lien that exists;

          against the building or structure.

          The $10,000 limit shown above may be adjusted yearly for inflation by the Insurance
          Department.

       2. Under the following conditions, we will put our payment for loss or damage into an interest-
          bearing escrow account:

113150 (1/17)         Includes copyrighted material of Insurance Services Office, Inc.,                  Page 1 of 2
                                  with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 171 of 193



          a. The taxing jurisdiction official certifies that a lien exists. We will not put more than the
              amount of that lien into the account.
          b. You do not receive a certificate from the taxing jurisdiction official within 30 days after you
              file a statement of loss with us. In this case, we will put the entire loss payment into the
              account.

       3. But, if you can prove to us that:
          a. You have requested the certificate by certified mail; and
          b. The taxing jurisdiction official has not provided it to you within 15 days after your request;
          we will make our payment directly to you as soon as possible.

       4. Also, if the taxing authority certifies that it has received proof that you will repair or rebuild on
          the same premises where the loss or damage occurred, we can then pay you directly for the loss
          or damage.

   F. The SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
      SETTLEMENT Section is deleted and replaced by the following:

       SUBROGATION

       We may require from you an assignment of all rights of recovery against any party for loss to the
       extent that payment is made by us. However, you have the right to waive subrogation, provided
       such waiver is entered into by you in writing prior to the loss.

       Any recovery by us as a result of subrogation proceedings arising out of an occurrence, after our
       expenses, including our legal fees incurred in such subrogation proceedings are deducted (and after
       first paying you your pro rata share of expenses, including legal fees, if we require you to pay any
       such expenses), shall first accrue to you for the deductible amount and then accrue to us for any
       additional amount paid by us.

       You will cooperate with us and, upon our request and expense will:

       1. Attend hearings and trials;

       2. Assist in effecting settlements, securing and giving evidence, obtaining the attendance of
          witnesses, and conducting suits.



All other terms and conditions of the Policy remain the same.




113150 (1/17)        Includes copyrighted material of Insurance Services Office, Inc.,              Page 2 of 2
                                 with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 172 of 193


                       SOUTH CAROLINA AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of South Carolina.


The following notice is added to the Policy:

NOTICE: YOU MAY BE ELIGIBLE FOR A REDUCTION IN THE PREMIUM UNDER THIS POLICY IF CERTAIN
STEPS HAVE BEEN TAKEN TO PREVENT OR REDUCE DAMAGE FROM WINDSTORM. THE DISCOUNTS,
IF ANY, WOULD APPLY ONLY TO THE PORTION OF THE PREMIUM ATTRIBUTABLE TO WIND
COVERAGE.


All other terms and conditions of the Policy remain the same.




117471 (04/14)                                                                                       Page 1 of 1
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 173 of 193




                   SOUTH DAKOTA STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of South Dakota.

A. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:

   SUIT AGAINST COMPANY
   No one may bring a legal action against us under this Policy unless the action is brought within 6 years
   after the date on which the direct physical loss or damage occurred.

B. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted and replaced by the following:

   APPRAISAL
   If we and you disagree on the value of the property or the amount of the loss both parties may agree to
   an appraisal of the loss. If both parties so agree, then each party will select a competent and impartial
   appraiser. The two appraisers will select an umpire. If they cannot agree, either may request that
   selection be made by a judge of a court having jurisdiction. The appraisers will state separately the
   value of the property and the amount of loss. If they fail to agree, they will submit their differences to
   the umpire. Any outcome of the appraisal will not be binding on either party. Each party will:

   1.Pay its chosen appraiser; and

   2.Bear the other expenses of the appraisal and umpire equally.

   If there is an appraisal, it is without prejudice to our rights under the terms and conditions of the Policy
   and our right to deny the claim in whole or in part.



All other terms and conditions of the Policy remain the same.




113152 (1/17)            Includes copyrighted material of Insurance Services Office,                Page 1 of 1
                                Inc., with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 174 of 193


                           TEXAS STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.


The following changes and notice apply only to locations covered by the Policy that are in the State of
Texas.

A. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:
     SUIT AGAINST COMPANY
     1. Except as provided in Subsection 2. below, no one may bring a legal action against us under this
        Policy unless:
         a.There has been full compliance with all of the terms of this Policy; and
         b.The action is brought within 2 years and one day after the date on which the direct physical loss
           or damage occurred.
     2. With respect to loss or damage in the State of Texas caused by windstorm or hail in a catastrophe
        area as defined by the Texas Insurance Code, no one may bring a legal action against us under this
        Policy unless:
         a.There has been full compliance with all of the terms of this Policy; and
         b.The action is brought within the earlier of the following:
           (1) 2 years and one day from the date we accept or reject the claim; or
           (2) 3 years and one day from the date of loss or damage that is the subject of the claim.


B.    The following provision is added to Subsection 12. of the REQUIREMENTS IN CASE OF LOSS
     Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section:
     Notwithstanding the foregoing, with respect to loss or damage in the State of Texas caused by
     windstorm or hail in a catastrophe area as defined by the Texas Insurance Code, the above-referenced
     proof of loss must be filed with us not later than one year after the date of loss or damage that is the
     subject of the claim, except that such a claim may be filed after the first anniversary of the date of the
     loss or damage for good cause shown by the person filing the claim.


C. Under the SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section, the provisions pertaining to notice of our intentions and the
   time period for payment of claims are replaced by the following:
     1. Claims Handling
        a. Within 15 days after we receive written notice of a claim, we will:
          (1) Acknowledge receipt of the claim. If we do not acknowledge receipt of the claim in writing,
              we will keep a record of the date, method and content of the acknowledgment;
          (2) Begin any investigation of the claim; and
           (3) Request from you any additional information we reasonably believe will be required from you
              other than the information already required under the REQUIREMENTS IN CASE OF LOSS OR
              DAMAGE Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
              SETTLEMENT Section.
        b. We will notify you in writing as to whether:
          (1) The claim or part of the claim will be paid;
          (2) The claim or part of the claim has been denied, and inform you of the reasons for denial;
          (3) More information is necessary; or



113154 (1/17)              Includes copyrighted material of Insurance Services Office,              Page 1 of 3
                                  Inc., with its permission. All rights reserved.
     Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 175 of 193


       (4) We need additional time to reach a decision. If we need additional time, we will inform you of
           the reasons for such need.
        We will provide notification, as described in b.(1) through b.(4) above, within:
       (1) 15 business days after we receive the signed, sworn proof of loss as herein required; or
       (2) 30 days after we receive the signed, sworn proof of loss as herein required, if we have reason
           to believe the loss resulted from arson.
        If we have notified you that we need additional time to reach a decision, we must then either
        approve or deny the claim within 45 days of such notice.
  2. We will pay for covered loss or damage within 5 business days after:
     a. We have notified you that payment of the claim or part of the claim will be made and have
        reached agreement with you on the amount of loss; or
     b. An appraisal award has been made.
     However, if payment of the claim or part of the claim is conditioned on your compliance with any of
     the terms of this Policy, we will make payment within 5 business days after the date you have
     complied with such terms.
  3. Catastrophe Claims
     If a claim results from a weather related catastrophe or a major natural disaster, the claim handling
     and claim payment deadlines described in C.1. and C.2. above are extended for an additional 15
     days.
     Catastrophe or major natural disaster means a weather related event which:
     a. Is declared a disaster under the Texas Disaster Act of 1975; or
     b. Is determined to be a catastrophe by the State Board of Insurance.
  4. The term business day, as used herein, means a day other than Saturday, Sunday or a holiday
     recognized by the state of Texas.
D. Subsections 3. and 5. of the MORTGAGEHOLDERS Subsection of the GENERAL CONDITIONS Section
   are replaced by the following:
     3. If we deny your claim because of your acts or because you have failed to comply with the terms
        of this Policy, any such mortgageholder will nevertheless have the right to receive loss payment if
        such mortgageholder:
        a. Pays the premium due under this Policy at our request if you have failed to do so;
        b. Submits a signed, sworn proof of loss within 91 days after receiving notice from us of your
           failure to do so; and
        c. Has notified us of any change in ownership, occupancy or substantial change in risk known to
           the mortgageholder.
        All of the terms of this Policy will then apply directly to the mortgageholder.
     5. If we cancel this Policy, we will give written notice to the mortgageholder at least:
        a. 14 days before the effective date of cancellation if we cancel for your nonpayment of premium;
            or
        b. 30 days before the effective date of cancellation if we cancel for any other reason.
        If you cancel the Policy, we will give the mortgageholder notice of cancellation to be effective on
        the date stated in the notice. The date of cancellation cannot be before the 10th day after the
        date we mail the notice.


E. NOTICE

  To obtain information or make a complaint:

  You may call the Company’s toll-free telephone number for information or to make a complaint at:

                                            1-877-541-9748

113154 (1/17)           Includes copyrighted material of Insurance Services Office,             Page 2 of 3
                               Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 176 of 193



   You may contact the Texas Department of Insurance to obtain information on companies, coverages,
   rights, or complaints at:

                                             1-800-252-3439

   You may write the Texas Department of Insurance:

   P.O. Box 149104
   Austin, TX 78714-9104
   Fax: (512) 490-1007

   Web:http://www.tdi.texas.gov

   E-mail: ConsumerProtection@tdi.texas.gov

   PREMIUM OR CLAIM DISPUTES:
   Should you have a dispute concerning your premium or about a claim, you should contact the agent
   first. If the dispute is not resolved, you may contact the Texas Department of Insurance.



F. AVISO IMPORTANTE

   Para obtener información o para presentar una queja:

   Usted puede llamar al número de teléfono gratuito de la compania para obtener información o para
   presentar una queja al:

                                             1-877-541-9748

   Usted puede comunicarse con el Departamento de Seguros de Texas para obtener información sobre
   companias, coberturas, derechos, o quejas al:

                                             1-800-252-3439

   Usted puede escribir al Departamento de Seguros de Texas a:

   P.O. Box 149104
   Austin, TX 78714-9104
   Fax: (512) 490-1007

   Web:http://www.tdi.texas.gov

   E-mail: ConsumerProtection@tdi.texas.gov

   DISPUTAS POR PRIMAS DE SEGUROS O RECLAMACIONES:
   Si tiene una disputa relacionada con su prima de seguro o con una reclamación, usted debe comunicarse
   con el agente primero. Si la disputa no es resuelta, usted puede comunicarse con el Departamento de
   Seguros de Texas.




All other terms and conditions of the Policy remain the same.


113154 (1/17)            Includes copyrighted material of Insurance Services Office,          Page 3 of 3
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 177 of 193


                          UTAH STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.


The following changes apply only to locations covered by the Policy that are in the State of Utah.

A. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:
   CONCEALMENT, MISREPRESENTATION OR FRAUD
   This Policy may be voided in the event of fraud or misrepresentation by you relating to:
   1. This Policy;
   2. The covered property;
   3. Your interest in the covered property; or
   4. A claim under this Policy,
   subject to the following provisions of Utah Code Section 31A-21-105:
      a. No statement, representation, or warranty made by any person representing us in the negotiation
         for an individual insurance contract affects our obligations under this Policy unless the statement,
         representation, or warranty is stated:
        (1) In this Policy; or
        (2) In a written application signed by you.
         No person, except you or another person by your written consent, may alter the application, other
         than for administrative purposes in a way which is clearly not ascribable to you.
      b. You, your assignee and the loss payee, mortgagee or lienholder, if any, under property insurance,
         may request from us, in writing, a copy of the application, if:
        (1) This Policy or a copy of the application has not been received; or
        (2) This Policy has been reinstated or renewed without the attachment of a copy of the original
            application.
         If we do not deliver or mail a copy of the application, within 30 days after receipt of the request
         by us or our agent, nothing in the application affects our obligations under this Policy to the
         person making the request.
      c. Except as provided in f. below, no misrepresentation or breach of an affirmative warranty affects
         our obligations under this Policy unless:
        (1) We rely on it and it is either material or is made with intent to deceive; or
        (2) The fact misrepresented or falsely warranted contributes to the loss.
      d. No failure of a condition prior to the loss, and no breach of a promissory warranty, affects our
         obligations under this Policy unless it:
        (1) Exists at the time of the loss; and
        (2) Either:
            (a) Increases the risk at the time of the loss; or
            (b) Contributes to the loss.
         However, this Subsection d. does not apply to nonpayment of premium.
      e. Nondisclosure of information not requested by us is not a defense to an action against us. Failure
         to correct within a reasonable period of time any representation that becomes incorrect because
         of changes in circumstances is misrepresentation, not nondisclosure.
      f. If, after we issue this Policy, we acquire knowledge of sufficient facts to constitute a general
         defense to all claims under this Policy, the defense is only available if, within 60 days after
         acquiring such knowledge we notify you of our intention to defend against a claim if one should
         arise. However, in order to continue this Policy, we and you may both agree to endorse it to
         include specific exceptions or modifications.
113155 (1/17)             Includes copyrighted material of Insurance Services Office,             Page 1 of 2
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 178 of 193


         For purposes of this Subsection f., we are to be considered as having acquired knowledge only if
         the information alleged to give rise to such knowledge was disclosed to us or to our agent in
         connection with communications or investigations associated with the Policy under which the
         subject claim arises.
     g. No trivial or transitory:
       (1) Breach of; or
       (2) Noncompliance with;
        any of the above provisions is a basis for avoiding this Policy.
B. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:
   SUIT AGAINST COMPANY
   No suit, action or proceeding for the recovery of any claim under this Policy shall be sustainable in any
   court of law or equity unless you shall have fully complied with all the requirements of this Policy, nor
   unless the same be commenced within 3 years next after the date on which the direct physical loss or
   damage occurred.
C. The REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the CONDITIONS APPLICABLE TO
   LOSS ADJUSTMENT AND SETTLEMENT Section is amended by inserting the following at the end
   thereof:
   Notwithstanding the foregoing, your failure to send the requested proof of loss within 90 days does not
   invalidate your claim, if you show that it was not reasonably possible to do so and also show that you
   submitted the proof of loss to us as soon as reasonably possible.
   One means you may use to send the notice of loss or damage or proof of loss is mailing it to us,
   postage prepaid, through first class mail deposited in a United States Post Office.



All other terms and conditions of the Policy remain the same.




113155 (1/17)            Includes copyrighted material of Insurance Services Office,             Page 2 of 2
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 179 of 193



                       VERMONT STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.


The following changes apply only to locations covered by the Policy that are in the State of Vermont.


A. The following is added to the SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section:
   However, your right to bring legal action against us is not conditioned upon your compliance with the
   provisions of the APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section.


B. Loss Payment Loss Condition
   The following provision is added to the SETTLEMENT OF CLAIMS Subsection of the CONDITIONS
   APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section and supersedes any provision to the
   contrary:
   We shall have 25 days to respond to a properly executed proof of loss. We will pay for loss or damage
   within 10 working days after we reach agreement with you on the amount of loss or damage.


C. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:
  CONCEALMENT, MISREPRESENTATION OR FRAUD
  We will not pay for any loss or damage in any case of:
  1.Concealment or misrepresentation of a material fact; or
  2.Fraud;
  committed by you at any time and relating to coverage under this Policy.


All other terms and conditions of the Policy remain the same.




113156 (1/17)           Includes copyrighted material of Insurance Services Office, Inc.,        Page 1 of 1
                                    with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 180 of 193




               COMMONWEALTH OF VIRGINIA AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.


The following changes apply only to locations covered by the Policy that are in the Commonwealth of
Virginia.

A. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is replaced with the following:

  APPRAISAL
  If we and you disagree on the value of the property or the amount of loss, either may make written
  demand for an appraisal of the loss. In this event, each party will select a competent and impartial
  appraiser. You and we must notify the other of the appraiser selected within 20 days of the written
  demand for appraisal. The two appraisers will select an umpire. If the appraisers do not agree on the
  selection of an umpire within 15 days, you or we may apply in writing, for the appointment of an
  umpire, to the judge of the circuit court of the county or city in which the damaged or destroyed
  property was located at the time of loss. The appraisers will state separately the value of the property
  and amount of loss. If the appraisers submit a written report of an agreement to us, the amount agreed
  upon will be the amount of loss. If they fail to agree, they will submit their differences to the umpire. A
  decision agreed to by any two will set the amount of loss. Any outcome of the appraisal will be binding
  on both parties.
  Each party will:
  1. Pay its own appraiser; and
  2. Bear the other expenses of the appraisal and umpire equally.
  However, if we make written demand for an appraisal of the loss, we will reimburse you for the
  reasonable cost of your chosen appraiser, and for your portion of the cost of the umpire.
   If there is an appraisal, we will still retain our right to deny the claim.


B. The following provision applies and supersedes any provision to the contrary under any VALUATION
   provision of this Policy:
   You may make an initial claim for loss or damage covered by this insurance on an actual cash value
   basis instead of on a replacement cost basis. In the event you elect to have loss or damage settled on
   an actual cash value basis, you may still make a claim for the difference between the actual cash value
   and the replacement cost if you notify us of your intent to do so within 6 months of the later of the
   following dates:
  1. The last date on which you received a payment for actual cash value; or
  2. The date of entry of a final order of a court of competent jurisdiction declaring your right to full
     replacement cost.


C. The following notice applies if the Functional Replacement Cost Valuation endorsement is attached to
   the Policy:
  Important Notice
  The coverage under this policy may apply on a functional replacement cost basis in accordance with the
  attached Functional Replacement Cost Valuation endorsement, which means that under certain
  conditions, claims may be settled for less than the actual cash value of the property insured.


D. IMPORTANT INFORMATION REGARDING YOUR INSURANCE




113157 (1/17)             Includes copyrighted material of Insurance Services Office, Inc.,       Page 1 of 2
                                     with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 181 of 193


  In the event you need to contact someone about this insurance for any reason, please contact your
  agent. If no agent was involved in the sale of this insurance, or if you have additional questions, you
  may contact the insurance Company issuing this insurance at the following address and telephone
  number:

                                                  AIG
                                            175 Water Street
                                          New York, NY 10038
                                            (212) 458-5000

   If you have been unable to contact or obtain satisfaction from the Company or agent, you may contact
   the Virginia State Corporation Commission’s Bureau of Insurance at:

                                           Bureau of Insurance
                                             P.O. Box 1157
                                       Richmond, VA 23218-1157
                                            (804) 371-9741
                                       1-877-310-6560 (toll-free)

   Written correspondence is preferable so that a record of your inquiry is maintained. When contacting
   your agent, Company or the Bureau of Insurance, have your policy number available.



All other terms and conditions of the Policy remain the same.




113157 (1/17)           Includes copyrighted material of Insurance Services Office, Inc.,     Page 2 of 2
                                    with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 182 of 193


                     WASHINGTON STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.

The following changes apply only to locations covered by the Policy that are in the State of Washington.

A. The first paragraph immediately following Subsection 3. Named Storm of the SPECIFIED COVERED
   CAUSES OF LOSS Subsection of the INSURING AGREEMENT AND COVERED PROPERTY Section is
   deleted in its entirety and replaced with the following:
   If earth movement, flood or named storm is not covered, we will pay for direct physical loss or damage
   to covered property caused by fire, sprinkler leakage or explosion following earth movement, flood or
   named storm, whichever is applicable.

B. The following provision applies when this endorsement is attached to the Commercial Property Policy:

   Subsection 5. Terrorism of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the INSURING
   AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety and replaced with the
   following:

   5. Terrorism.

       a. If you elect to purchase terrorism coverage, then both certified terrorism and non-certified
          terrorism coverage are provided and a corresponding premium will be shown in Item 5.B. of the
          Declarations.

       b. If you do not elect to purchase terrorism coverage, then certified terrorism is not covered, but
          non-certified terrorism is covered unless such non-certified terrorism:

           i.   Results in industry-wide insured losses that exceed $25,000,000 for related incidents that
                occur within a 72-hour period, or

           ii. Involves the actual, alleged or threatened use, release, escape, dispersal, application and/or
               existence of nuclear materials, or that directly or indirectly results in nuclear reaction or
               radiation or radioactive contamination, or

           iii. Is carried out by means of the dispersal or application of pathogenic or poisonous biological
                or chemical materials, or

           iv. Involves the release of pathogenic or poisonous biological or chemical materials and it
               appears that one purpose of the non-certified terrorism was to release such materials;

           in such case, non-certified terrorism is not covered.

          If certified terrorism or non-certified terrorism is not covered, then notwithstanding any
          exception in any exclusion to the contrary, loss or damage caused directly or indirectly by
          certified terrorism or non-certified terrorism is also not covered, including, any action taken to
          prevent, defend against, respond to or retaliate against certified terrorism or non-certified
          terrorism or suspected certified terrorism or non-certified terrorism, except for direct physical
          loss or damage to covered property caused by fire following non-certified terrorism and certified
          terrorism. With respect to this extension for fire following non-certified terrorism and certified
          terrorism, no coverage is provided for: (1) any Additional Coverage, except debris removal
          under the DEBRIS REMOVAL Additional Coverage or (2) any time element loss (including any
          time element loss related to debris removal). Notwithstanding any other valuation provision of
          this Policy to the contrary, we shall only pay the actual cash value of the insured building or
          other covered property at the time and place of the loss caused directly by the ensuing fire.
113158 (1/17)             Includes copyrighted material of Insurance Services Office,             Page 1 of 7
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 183 of 193


       c. Whether or not you have elected terrorism coverage under this Policy, we do not cover loss or
          damage caused directly or indirectly by biological and/or chemical terrorism or nuclear terrorism
          whether controlled or uncontrolled, proximate or remote, sudden or over any length of time.
          Biological and/or chemical terrorism means the dispersal, discharge, or release of pathogenic,
          toxic, poisonous, or damaging biological or chemical agents or substances in an act(s) of
          terrorism. Nuclear terrorism means an act(s) of terrorism involving or resulting in nuclear
          reaction or nuclear radiation or radioactive contamination.

       d. Terrorism means:

          i.    Certified terrorism meaning any act that is certified by the Secretary [of the Treasury], in
                consultation with the Secretary of Homeland Security, and the Attorney General of the
                United States:

                (1) to be an act of terrorism;

                (2) to be a violent act or an act that is dangerous to:

                    (a) human life;

                    (b) property; or

                    (c) infrastructure;

                (3) to have resulted in damage within the United States, or outside of the United States in
                    the case of:

                    (a) an air carrier or vessel described in Terrorism Risk Insurance Act of 2002, and any
                        revisions or amendments thereto; or

                    (b) the premises of a United States mission; and

                (4) to have been committed by an individual or individuals as part of an effort to coerce the
                    civilian population of the United States or to influence the policy or affect the conduct
                    of the United States Government by coercion; and

          ii. Non-certified terrorism, which means the use or threatened use of force or violence against
              a person or property, or commission of an act dangerous to human life or property, or
              commission of an act that interferes with or disrupts an electronic or communication
              system, undertaken by any person or group, whether or not acting on behalf of or in any
              connection with any organization, government, power, authority or military force, when the
              effect is to intimidate, coerce or harm:

                (1) A government;

                (2) The civilian population of a country, state or community; or

                (3) Disrupt the economy of a country, state or community.

                Notwithstanding the foregoing, non-certified terrorism does not include certified terrorism.

C. The following provision applies when this endorsement is attached to the U.S. Global Commercial
   Property Policy:

   Subsection 5.b. Domestic Terrorism of the SPECIFIED COVERED CAUSES OF LOSS Subsection of the
   INSURING AGREEMENT AND COVERED PROPERTY Section is deleted in its entirety and replaced with
   the following:

113158 (1/17)             Includes copyrighted material of Insurance Services Office,               Page 2 of 7
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 184 of 193


   b. Domestic Terrorism

       i.   If you elect to purchase domestic terrorism coverage, then both certified domestic terrorism and
            non-certified domestic terrorism coverage are provided and a corresponding Domestic Terrorism
            Premium will be shown in Item 5. of the Declarations.

      ii.   If you do not elect to purchase domestic terrorism coverage, then certified domestic terrorism is
            not covered, but non-certified domestic terrorism is covered unless such non-certified domestic
            terrorism:

            (1) Results in industry-wide insured losses that exceed $25,000,000 for related incidents that
                occur within a 72-hour period, or

            (2) Involves the actual, alleged or threatened use, release, escape, dispersal, application and/or
                existence of nuclear materials, or that directly or indirectly results in nuclear reaction or
                radiation or radioactive contamination, or

            (3) Is carried out by means of the dispersal or application of pathogenic or poisonous biological
                or chemical materials, or

            (4) Involves the release of pathogenic or poisonous biological or chemical materials and it
                appears that one purpose of the non-certified domestic terrorism was to release such
                materials;

            in such case, non-certified domestic terrorism is not covered.

            If certified domestic terrorism or non-certified domestic terrorism is not covered, then
            notwithstanding any exception in any exclusion to the contrary, loss or damage caused directly
            or indirectly by certified domestic terrorism or non-certified domestic terrorism is also not
            covered, including, any action taken to prevent, defend against, respond to or retaliate against
            certified domestic terrorism or non-certified domestic terrorism or suspected certified domestic
            terrorism or non-certified domestic terrorism, except for direct physical loss or damage to
            covered property caused by fire following non-certified domestic terrorism and certified
            domestic terrorism. With respect to this extension for fire following non-certified domestic
            terrorism and certified domestic terrorism, no coverage is provided for: (1) any Additional
            Coverage, except debris removal under the DEBRIS REMOVAL Additional Coverage or (2) any
            time element loss (including any time element loss related to debris removal). Notwithstanding
            any other valuation provision of this Policy to the contrary, we shall only pay the actual cash
            value of the insured building or other covered property at the time and place of the loss caused
            directly by the ensuing fire.

    iii.    Whether or not you have elected domestic terrorism coverage under this Policy, we do not
            cover loss or damage caused directly or indirectly by biological and/or chemical terrorism or
            nuclear terrorism whether controlled or uncontrolled, proximate or remote, sudden or over any
            length of time. Biological and/or chemical terrorism means the dispersal, discharge, or release
            of pathogenic, toxic, poisonous, or damaging biological or chemical agents or substances in an
            act(s) of terrorism. Nuclear terrorism means an act(s) of terrorism involving or resulting in
            nuclear reaction or nuclear radiation or radioactive contamination.

    iv.     Domestic terrorism means:

            (1) Certified domestic terrorism meaning any act that is certified by the Secretary [of the
                Treasury], in consultation with the Secretary of Homeland Security, and the Attorney
                General of the United States:


113158 (1/17)             Includes copyrighted material of Insurance Services Office,              Page 3 of 7
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 185 of 193


                (a) to be an act of terrorism;

                (b) to be a violent act or an act that is dangerous to:

                    (1) human life;

                    (2) property; or

                    (3) infrastructure;

                (c) to have resulted in damage within the United States, or outside of the United States in
                    the case of:

                    (1) an air carrier or vessel described in Terrorism Risk Insurance Act of 2002, and any
                        revisions or amendments thereto; or

                    (2) the premises of a United States mission; and

                (d) to have been committed by an individual or individuals as part of an effort to coerce the
                    civilian population of the United States or to influence the policy or affect the conduct
                    of the United States Government by coercion; and

          (2) Non-certified domestic terrorism, which means the use or threatened use of force or
              violence against a person or property, or commission of an act dangerous to human life or
              property, or commission of an act that interferes with or disrupts an electronic or
              communication system, undertaken by any person or group, whether or not acting on behalf
              of or in any connection with any organization, government, power, authority or military
              force, when the effect is to intimidate, coerce or harm:

                (a) A government;

                (b) The civilian population of a country, state or community; or

                (c) Disrupt the economy of a country, state or community, and

                occurring in the United States, its territories, possessions and Puerto Rico.

                Notwithstanding the foregoing, non-certified domestic terrorism does not include certified
                domestic terrorism.


D. In the PERILS EXCLUDED Section and any other section of the Policy that contains an exclusion, any
   introductory paragraph preceding an exclusion or list of exclusions is replaced by the following
   paragraph, which pertains to application of those exclusions:
   We will not pay for loss or damage caused by any of the excluded events described below. Loss or
   damage will be considered to have been caused by an excluded event if the occurrence of that event:
    a. Directly and solely results in loss or damage; or
    b. Initiates a sequence of events that results in loss or damage, regardless of the nature of any
       intermediate or final event in that sequence.


E. The PERILS EXCLUDED Section is amended by deleting Subsection 1.d. in its entirety and replacing it
   with the following:

   d. The actual, alleged or threatened release, discharge, escape or dispersal of pollutants or
      contaminants, all whether direct or indirect, proximate or remote.


113158 (1/17)             Includes copyrighted material of Insurance Services Office,             Page 4 of 7
                                 Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 186 of 193


        However, this exclusion shall not apply to direct physical loss or damage to covered property
        arising out of seepage, contamination, or pollution caused by a covered cause of loss at the
        covered location.
F.The following is added to the DEFINITIONS Section:
    As used in this Policy, the term “actual cash value” means:
   a. When the damage to property is economically repairable, actual cash value means the cost of
       repairing the damage, less reasonable deduction for wear and tear, deterioration and obsolescence.
    b. When the loss or damage to property creates a total loss, actual cash value means the market value
       of property in a used condition equal to that of the destroyed property, if reasonably available on
       the used market.
    c. Otherwise, actual cash value means the market value of new, identical or nearly identical property
       less reasonable deduction for wear and tear, deterioration and obsolescence.
G. The following exclusion and related provisions are added to the Policy and supersede any provision to
   the contrary:
   1. We will not pay for loss or damage arising out of any act committed:
      a. By or at the direction of any insured; and
      b. With the intent to cause a loss.
   2. However, this exclusion or the CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of
      the GENERAL CONDITIONS Section will not apply to deny an insured’s claim for an otherwise
      covered loss if such loss is caused by an act of domestic abuse by another insured under the Policy,
      and the insured making the claim:
       a. Files a police report and cooperates with any law enforcement investigation relating to the act of
          domestic abuse; and
       b. Did not cooperate in or contribute to the creation of the loss.
   3. If we pay a claim pursuant to Subsection G.2., our payment to the insured is limited to that insured's
      insurable interest in the property less any payments we first made to a mortgagee or other party with
      a legal secured interest in the property. In no event will we pay more than the Policy Limit.
H. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:
   If we pay an insured, who is a victim of domestic abuse, for a loss caused by an act of domestic abuse,
   the rights of that insured to recover damages from the perpetrator of the abuse are transferred to us to
   the extent of our payment. That insured may not waive such rights to recover against the perpetrator of
   the domestic abuse.
I.As used in this endorsement, domestic abuse means:
   1. Physical harm, bodily injury, assault or the infliction of fear of imminent physical harm, bodily injury
      or assault between family or household members;
   2. Sexual assault of one family or household member by another;
   3. Stalking, as defined in RCW 9A.46.110 of one family or household member by another family or
      household member; or
   4. Intentionally, knowingly or recklessly causing damage to property so as to intimidate or attempt to
      control the behavior of another family or household member.
J. In the APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section, the last sentence is replaced with the following:
   If there is an appraisal, it is without prejudice to our rights under the terms and conditions of the Policy.
K. The MORTGAGEHOLDERS Subsection of the GENERAL CONDITIONS Section is deleted in its entirety.
L.The REQUIREMENTS IN CASE OF LOSS OR DAMAGE Subsection of the CONDITIONS APPLICABLE TO
   LOSS ADJUSTMENT AND SETTLEMENT Section is amended to delete Subsection 2.
  The duty to notify the police if a law may have been broken does not apply.
M. Subsection A.1. of the VALUATION Section is deleted and replaced by the following:

113158 (1/17)              Includes copyrighted material of Insurance Services Office,                Page 5 of 7
                                  Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 187 of 193


   1. We shall pay the lesser of:
      a. The cost to repair or replace (whichever is less) the building at the time and place of the loss with
         materials of like kind and quality (and with regard to replacement, the cost to replace with new
         property), without deduction for depreciation and/or obsolescence; or
      b. The actual cost incurred to repair or replace the building.
N. If the Real Estate Segment Endorsement is attached to this Policy, then Subsections A.1. and A.2. of
   the VALUATION Section of such endorsement are deleted in their entirety and replaced by the
   following:

   A. Buildings:

       1. For buildings other than historic buildings, we shall pay the lesser of:

           a. The cost to repair or replace (whichever is less) the building at the time and place of the
              loss with materials of like kind and quality (and with regard to replacement, the cost to
              replace with new property), without deduction for depreciation and/or obsolescence, or

           b. The actual cost incurred to repair or replace the building, or

       2. In the event of direct physical loss or damage to a historic building by a covered cause of loss,
          we will pay the lesser of:

           a. The cost to repair or replace (whichever is less) the building at the time and place of the
              loss with materials of like kind and quality (and with regard to replacement, the cost to
              replace with new property), without deduction for depreciation and/or obsolescence,
              including the additional costs incurred by you to reproduce the damaged building or specific
              building features to the same design, decorative style and dimensions as existed at the time
              of loss, using identical materials, or

           b. The actual cost incurred to repair or replace the building.
           In addition, we will pay for consulting costs incurred to consult with architects, engineers or
           similar professionals to determine the original design, materials or features of the historic
           building.


O. The INSPECTION Subsection of the GENERAL CONDITIONS Section is deleted and replaced by the
   following:
   INSPECTION
   1. We have the right to:
      a. Make inspections and surveys at any time;
      b. Give you reports on the conditions we find; and
      c. Recommend changes.
   2. We are not obligated to make any inspections, surveys, reports or recommendations and any such
      actions we do undertake relate only to insurability and the premiums to be charged. We do not make
      safety inspections. We do not undertake to perform the duty of any person or organization to provide
      for the health or safety of workers or the public. And we do not warrant that conditions:
      a. Are safe or healthful; or
      b. Comply with laws, regulations, codes or standards.
   3. Subsections 1. and 2. of this condition apply not only to us, but also to any rating, advisory, rate
      service or similar organization which makes insurance inspections, surveys, reports or
      recommendations.
   4. Subsection 2. of this condition does not apply to any inspections, surveys, reports or
      recommendations we may make relative to certification, under state or municipal statutes,
      ordinances or regulations, of boilers, pressure vessels or elevators.
113158 (1/17)            Includes copyrighted material of Insurance Services Office,               Page 6 of 7
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 188 of 193


P. Wherever the term “replacement cost” is used in this Policy, such term shall be interpreted to mean the
   cost to replace with new material or property of like kind and quality.

Q. Any OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE provision in this Policy is
   deleted and replaced by the following:
    OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE
    1. You may have other insurance. If you do, we will pay our share of the covered loss or damage.
       Subject to exceptions as set forth in 2. below, our share is the proportion that the applicable limit
       of insurance under this Policy bears to the limits of insurance of all insurance covering the loss or
       damage.
   2. If there is other insurance as described below, we will pay under this Policy only for the amount of
      covered loss or damage in excess of the amount due from that other insurance, whether you can
      collect on it or not:
       a. The property covered under this Policy is also covered under another policy, in which it is more
          specifically described; or
        b. The other insurance covers your interest or the interest of others in property which you do not
           own.



All other terms and conditions of the Policy remain the same.




113158 (1/17)            Includes copyrighted material of Insurance Services Office,             Page 7 of 7
                                Inc., with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 189 of 193




                    WEST VIRGINIA STATE AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided by the Policy.


The following changes apply only to locations covered by the Policy that are in the State of West Virginia.


A. The following is added to the SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section and supersedes any provision to the contrary:

   In settlement of all or part of any claim, we will pay the amount agreed upon within 15 working days
   after:

   1. Our receipt of the agreement; or

   2. The date of the performance by the claimant of any condition set by the agreement; whichever is
      later.

B. The following is added as the last paragraph of Subsection A. of the VALUATION Section:

   Notwithstanding the foregoing, in the event of a total loss to your building by fire, the amount shown
   on the most recent Statement of Locations and Values with respect to such building shall be taken
   conclusively to be the true value of the building and we shall pay such amount.

C. The following provision in any VALUATION Section is deleted in its entirety: “If the building is not
   repaired or replaced within 2 years after the date of loss, then we shall pay the actual cash value of
   such building at the time and place of the loss.”

D. The APPRAISAL Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND
   SETTLEMENT Section is deleted in its entirety and replaced with the following:

   APPRAISAL

   In case you and we shall fail to agree as to the actual cash value or the amount of loss, then, on the
   written demand of either, each shall select a competent and disinterested appraiser and notify the other
   of the appraiser selected within 20 days of such demand. The appraisers shall first select a competent
   and disinterested umpire; and failing for 15 days to agree upon such umpire, then on your or our
   request, such umpire shall be selected by a judge of a court of record in the state in which the covered
   property is located. The appraisers shall then appraise the loss, stating separately actual cash value
   and loss to each item; and, failing to agree, shall submit their differences, only, to the umpire. An
   award in writing, so itemized, of any two when filed with us shall determine the amount of actual cash
   value and loss. Each appraiser shall be paid by the party selecting him and the expenses of appraisal
   and umpire shall be paid by the parties equally.

All other terms and conditions of the Policy remain the same.




113159 (1/17)           Includes copyrighted material of Insurance Services Office, Inc.,         Page 1 of 1
                                    with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 190 of 193


                      WISCONSIN STATE AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided by the Policy.


The following changes apply only to locations covered by the Policy that are in the State of Wisconsin.

A. The following exclusion and related provisions are added to the Policy and supersede any provision to
   the contrary:
   1.   We will not pay for loss or damage arising out of any act committed:
        a. By or at the direction of any insured; and
        b. With the intent to cause a loss.
   2.   However, this exclusion will not apply to deny coverage to an insured who did not cooperate in or
        contribute to the creation of the loss, provided the loss is otherwise covered under this Policy and:
        a. The loss arose out of an act or pattern of abuse or domestic abuse; and
        b. The perpetrator of the loss is criminally prosecuted for the act or acts causing the loss.
   3.   If we pay a claim pursuant to Subsection A.2. above, our payment to the innocent insured is limited
        to that insured’s ownership interest in the property less any payments we first made to a
        mortgagee or other party with a legal secured interest in the property. In no event will we pay
        more than the Policy Limit.

B. The following provisions are added to the Policy and supersede any provisions to the contrary:
   1.   We may rescind this Policy because of the following:
        a. Misrepresentation made by you or on your behalf in the negotiation for or procurement of this
           Policy, if the person knew or should have known that the representation was false;
        b. Breach of affirmative warranty made by you or on your behalf in the negotiation for or
           procurement of this Policy;
        c. Failure of a condition before a loss if such failure exists at the time of loss; or
        d. Breach of a promissory warranty if such breach exists at the time of loss.
   2.   We may not rescind this Policy:
        a. For the reasons in Subsections B.1.a. and B.1.b. above unless:
            (1) we rely on the misrepresentation or affirmative warranty and the misrepresentation or
                affirmative warranty is either material or made with intent to deceive; or
            (2) the facts misrepresented or falsely warranted contribute to the loss.
        b. For the reasons in Subsections B.1.c and B.1.d. above unless such failure or breach:
            (1) increases the risk at the time of loss; or
            (2) contributes to the loss.
   3.   If we elect to rescind this Policy, we will notify the First Named Insured of our intention within 60
        days after acquiring knowledge of sufficient facts to constitute grounds for rescission.

C. The following is added to the SETTLEMENT OF CLAIMS Subsection of the CONDITIONS APPLICABLE
   TO LOSS ADJUSTMENT AND SETTLEMENT Section:
   If a municipality, which is a first class city, has elected to apply the provision of Wis. Stat. Ann. Secs.
   632.10 through 632.104, a part of our payment for fire or explosion loss or damage to your covered
   real property in that municipality will be withheld if the loss or damage is subject to the aforementioned
   provisions.
   1.   The withheld amount will be paid in accordance with the law, to the following:
        a. The municipality where the covered real property is located;
        b. You and any other interest named in the Declarations; or
        c. The mortgagee (or trustee), if any.
        However, we will not pay more than the amount of loss payable under this Policy.

113160 (1/17)            Includes copyrighted material of Insurance Services Office, Inc.,          Page 1 of 2
                                    with its permission. All rights reserved.
        Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 191 of 193


   2.   Within 10 days after withholding the required amount, we will give written notice of the
        withholding to the following:
        a. The building inspection official of the municipality where the covered real property is located;
        b. You;
        c. Any mortgagee (or trustee) and any other lienholder who has an existing lien against the
            property; and
        d. The court in which judgment was entered if the final settlement was determined by judgment.
   3.   We will not be liable in any cause of action, nor may any liability be imposed on us, arising from the
        payment, withholding or transferring of all or any portion of a final settlement in accordance with
        Wis. Stat. Ann. Secs. 632.10 through 632.104.

D. The CONCEALMENT, MISREPRESENTATION OR FRAUD Subsection of the GENERAL CONDITIONS
   Section is deleted and replaced by the following:

   CONCEALMENT, MISREPRESENTATION OR FRAUD
   1.   No misrepresentation and no breach of affirmative warranty made by you or on your behalf in the
        negotiation for or procurement of this Policy affects our obligations unless, if a misrepresentation,
        the person knew or should have known that the representation was false, and unless:
        a. We rely on the misrepresentation or affirmative warranty and the misrepresentation or
            affirmative warranty is either material or made with intent to deceive; or
        b. The facts misrepresented or falsely warranted contribute to the loss.
   2.   No failure of a condition before a loss and no breach of a promissory warranty affects our obligation
        under this Policy unless such failure or breach exists at the time of loss and either:
        a. Increases the risk at the time of loss; or
        b. Contributes to the loss.

E. The following is added to the SUBROGATION Subsection of the CONDITIONS APPLICABLE TO LOSS
   ADJUSTMENT AND SETTLEMENT Section:
   If we pay an insured for a loss described in Subsection A.2. of this endorsement, the rights of the
   insured to recover damages from the perpetrator are transferred to us to the extent of our payment.
   Following the loss, the insured may not waive such rights to recover against the perpetrator. We will be
   entitled to a recovery only after you have been fully compensated for damages.

F. The following provisions are added to this Policy and supersede any provisions to the contrary:
   1.   Knowledge and Acts of Agents
        a. If any of our agents know any fact that breaches a condition of this Policy, we will be
           considered to know it also if that fact:
           (1) Is known to the agent at the time this Policy is issued or an application made; or
           (2) Later becomes known to the agent in the course of his or her dealings as an agent with you.
        b. Any fact that breaches a condition of this Policy and is known to the agent before the loss will
           not:
           (1) Void this Policy; or
           (2) Prevent a recovery in the event of loss.
   2.   Conformity to Statute or Rule
        Any provision of this Policy that is in conflict with a Wisconsin statute or “rule” is hereby amended
        to conform to that statute or rule.

        The term “rule” means a valid rule promulgated by the Commissioner of Insurance in accordance
        with the rule-making authority conferred under Wis. Stat. Ann. S. 227.11(2) and published in the
        Wisconsin Administrative Code.

All other terms and conditions of the Policy remain the same.

113160 (1/17)            Includes copyrighted material of Insurance Services Office, Inc.,         Page 2 of 2
                                     with its permission. All rights reserved.
      Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 192 of 193



                       WYOMING STATE AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided by the Policy.


The following changes apply only to locations covered by the Policy that are in the State of Wyoming.


A. The SUIT AGAINST COMPANY Subsection of the CONDITIONS APPLICABLE TO LOSS ADJUSTMENT
   AND SETTLEMENT Section is deleted and replaced by the following:
   SUIT AGAINST COMPANY
   No one may bring a legal action against us under this Policy unless:
   1. There has been full compliance with all of the terms of this Policy; and
   2. The action is brought within 4 years beginning from the date on which the direct physical loss or
      damage was discovered.
B. In accordance with Wyoming law, the provisions of the SETTLEMENT OF CLAIMS Subsection of the
   CONDITIONS APPLICABLE TO LOSS ADJUSTMENT AND SETTLEMENT Section stating when we will
   pay for loss are replaced by the following:
   Claims for benefits under this Policy shall be rejected or accepted and paid by us or our agent
   designated to receive those claims within 45 days after receipt of the claim and supporting bills.



All other terms and conditions of the Policy remain the same.




113161 (1/17)           Includes copyrighted material of Insurance Services Office, Inc.,       Page 1 of 1
                                    with its permission. All rights reserved.
  Case 4:20-cv-02809 Document 1-1 Filed on 08/12/20 in TXSD Page 193 of 193




Commercial Property – Claim Reporting and Claim Questions

Options for Reporting a New Claim

      Telephone :               AIG CallOnesm: 800-931-9546 24/7, 365 days/year

      Email :                   newloss-usproperty&energy@aig.com

      Fax :                     855-805-4125

      Mail :                    P.O. Box 2310, Alpharetta, Georgia 30023-2970


Such written notice shall include the Named Insured as shown on the Declarations, the
policy number, the date of loss and a brief description of the potential claim.


Options for Questions Regarding Existing/Previously Reported Claims

For questions regarding existing claims, contact should be made directly with the
assigned AIG Examiner via direct dial or email. However, in the instance where an
AIG Examiner is unknown, please use the following methods to obtain the
information:

      Claim Service Center: 877-873-9972

      AIG CallOne: 800-931-9546




Ed. 11/14
